            Case 20-12841-MFW             Doc 640-1       Filed 01/12/21        Page 1 of 132




                                                  Exhibit 1

   (Monthly Compensation and Staffing Report for the Period from November 30, 2020 to December 31, 2020)




        Summary of Compensation for the period of November 30, 2020 through December 31, 2020

                      Professional                                 Deposit        Payments
    Project Name          Fees         Expenses       Total        Applied        Received       Unpaid
YouFit III BK - CRO      $125,000.00      $0.00     $125,000.00        $0.00      $125,000.00        $0.00
YouFit III BK - Others $381,748.00       $182.25    $381,930.25        $0.00      $381,930.25        $0.00
                Totals: $506,748.00     $182.25      $506,930.25        $0.00      $506,930.25        $0.00




ACTIVE 54618157v1
                          Case 20-12841-MFW                     Doc 640-1           Filed 01/12/21          Page 2 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 1 of 128
Filters Used:
      - Time Entry Date:              11/30/2020 to 12/31/2020
      - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *    = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Administration - Fee Application
A Mink
Wed 12/9/2020         A Mink                Administration - Fee Application                             0.50         0.50            $262.50
                                              Call with N. Ballen - GT Law, and K.
                                              Landis regarding monthly staffing
                                              report and fees.
Wed    12/9/2020      A Mink                Administration - Fee Application                             0.20         0.20            $105.00
                                              Call with K Landis and S Miller for next
                                              steps regarding staffing report and
                                              fee statement.

                                                                                 A Mink Total:           0.70         0.70            $367.50

K Landis
Wed 12/9/2020         K Landis              Administration - Fee Application                             0.50         0.50             $97.50
                                              Call with A Mink and N Ballen - GT Law
                                              regarding monthly staffing report and
                                              fees.
Wed    12/9/2020      K Landis              Administration - Fee Application                             0.20         0.20             $39.00
                                              Call with A Mink and S Miller for next
                                              steps regarding staffing report and
                                              fee statement.

                                                                               K Landis Total:           0.70         0.70            $136.50

M Karbiner
Wed 12/30/2020 M Karbiner                   Administration - Fee Application                             0.60         0.60            $297.00
                                              Review/comment of Fee App

                                                                             M Karbiner Total:           0.60         0.60            $297.00

S Miller
Wed 12/9/2020         S Miller              Administration - Fee Application                             0.20         0.20             $33.00
                                              Call with A Mink and K Landis for next
                                              steps regarding staffing report and
                                              fee statement.
Fri    12/11/2020 S Miller                  Administration - Fee Application                             2.10         2.10            $346.50
                                              Prepare 1st monthly fee statement
Wed    12/16/2020 S Miller                  Administration - Fee Application                             0.30         0.30             $49.50
                                              Updates to the 1st monthly fee
                                              statement
Wed    12/30/2020 S Miller                  Administration - Fee Application                             0.90         0.90            $148.50
                                              Edits to First Monthly Fee Statement
Wed    12/30/2020 S Miller                  Administration - Fee Application                             0.30         0.30             $49.50
                                              Prepare for next monthly fee
                                              statement

                                                                                S Miller Total:          3.80         3.80            $627.00

                                                      Administration - Fee Application Total:            5.80         5.80          $1,428.00

BillQuick Standard Report Copyright © BQE Software, Inc.
                          Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 3 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                         Page 2 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Analysis of Debtor's business
K Landis
Mon 11/30/2020 K Landis                      Analysis of Debtor's business                                0.30         0.30             $58.50
                                               Downloaded and incorporated YF's
                                               Performance Index into the Compiled
                                               Performance Index Presentation.
Mon     11/30/2020 K Landis                  Analysis of Debtor's business                                0.20         0.20             $39.00
                                               Downloaded and incorporated
                                               Motus's recent spend and customer
                                               acquisition statistics into the
                                               Compiled Performance Index
                                               Presentation.
Mon     11/30/2020 K Landis                  Analysis of Debtor's business                                0.80         0.80            $156.00
                                               Updated the Compiled Performance
                                               Index Presentation's charts, tables,
                                               and statistics to reflect the most
                                               recent Motus spend and Performance
                                               Index data.
Thur    12/3/2020      K Landis              Analysis of Debtor's business                                0.20         0.20             $39.00
                                               Downloaded and incorporated
                                               Motus's recent spend and customer
                                               acquisition statistics into the
                                               Compiled Performance Index
                                               Presentation.
Thur    12/3/2020      K Landis              Analysis of Debtor's business                                1.10         1.10            $214.50
                                               Updated the Compiled Performance
                                               Index Presentation's charts, tables,
                                               and statistics to reflect the most
                                               recent Motus spend and Performance
                                               Index data.
Thur    12/3/2020      K Landis              Analysis of Debtor's business                                0.30         0.30             $58.50
                                               Downloaded and incorporated YF's
                                               Performance Index into the Compiled
                                               Performance Index Presentation.
Fri     12/4/2020      K Landis              Analysis of Debtor's business                                1.10         1.10            $214.50
                                               Incorporated the daily reopening
                                               data into the Weekly Progress
                                               Report.
Fri     12/4/2020      K Landis              Analysis of Debtor's business                                0.30         0.30             $58.50
                                               Downloaded YouFit's daily reopening
                                               data for the reopening progress
                                               dashboard.
Mon     12/7/2020      K Landis              Analysis of Debtor's business                                0.60         0.60            $117.00



BillQuick Standard Report Copyright © BQE Software, Inc.
                          Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 4 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                         Page 3 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Analysis of Debtor's business
                                               Updated the Compiled Performance
                                               Index Presentation's charts, tables,
                                               and statistics to reflect the most
                                               recent Motus spend and Performance
                                               Index data.
Mon     12/7/2020      K Landis              Analysis of Debtor's business                                0.40         0.40             $78.00
                                               Downloaded and incorporated YF's
                                               Performance Index into the Compiled
                                               Performance Index Presentation.
Mon     12/7/2020      K Landis              Analysis of Debtor's business                                0.10         0.10             $19.50
                                               Downloaded and incorporated
                                               Motus's recent spend and customer
                                               acquisition statistics into the
                                               Compiled Performance Index
                                               Presentation.
Tues    12/8/2020      K Landis              Analysis of Debtor's business                                0.10         0.10             $19.50
                                               Downloaded, reviewed, and
                                               distributed You Fit's internal
                                               Performance Index from their Google
                                               Sheets.
Wed     12/9/2020      K Landis              Analysis of Debtor's business                                0.70         0.70            $136.50
                                               Incorporated the daily reopening
                                               data into the Weekly Progress
                                               Report.
Wed     12/9/2020      K Landis              Analysis of Debtor's business                                0.20         0.20             $39.00
                                               Downloaded YouFit's daily reopening
                                               data for the reopening progress
                                               dashboard.
Thur    12/10/2020 K Landis                  Analysis of Debtor's business                                1.20         1.20            $234.00
                                               Updated the Compiled Performance
                                               Index Presentation's charts, tables,
                                               and statistics to reflect the most
                                               recent Motus spend and Performance
                                               Index data.
Thur    12/10/2020 K Landis                  Analysis of Debtor's business                                0.20         0.20             $39.00
                                               Downloaded and incorporated
                                               Motus's recent spend and customer
                                               acquisition statistics into the
                                               Compiled Performance Index
                                               Presentation.
Thur    12/10/2020 K Landis                  Analysis of Debtor's business                                0.30         0.30             $58.50




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21          Page 5 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                     Page 4 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Analysis of Debtor's business
                                           Downloaded and incorporated YF's
                                           Performance Index into the Compiled
                                           Performance Index Presentation.
Fri     12/11/2020 K Landis              Analysis of Debtor's business                                0.20         0.20             $39.00
                                           Downloaded, reviewed, and
                                           distributed You Fit's internal
                                           Performance Index from their Google
                                           Sheets.
Mon     12/14/2020 K Landis              Analysis of Debtor's business                                0.50         0.50             $97.50
                                           Updated the Compiled Performance
                                           Index Presentation's charts, tables,
                                           and statistics to reflect the most
                                           recent Motus spend and Performance
                                           Index data.
Mon     12/14/2020 K Landis              Analysis of Debtor's business                                0.20         0.20             $39.00
                                           Downloaded and incorporated
                                           Motus's recent spend and customer
                                           acquisition statistics into the
                                           Compiled Performance Index
                                           Presentation.
Mon     12/14/2020 K Landis              Analysis of Debtor's business                                0.20         0.20             $39.00
                                           Downloaded and incorporated YF's
                                           Performance Index into the Compiled
                                           Performance Index Presentation.
Tues    12/15/2020 K Landis              Analysis of Debtor's business                                0.80         0.80            $156.00
                                           Incorporated the daily reopening
                                           data into the Weekly Progress
                                           Report.
Tues    12/15/2020 K Landis              Analysis of Debtor's business                                0.20         0.20             $39.00
                                           Downloaded, reviewed, and
                                           distributed YouFit's internal
                                           Performance Index from their Google
                                           Sheets.
Tues    12/15/2020 K Landis              Analysis of Debtor's business                                0.30         0.30             $58.50
                                           Downloaded YouFit's daily reopening
                                           data for the reopening progress
                                           dashboard.
Thur    12/17/2020 K Landis              Analysis of Debtor's business                                0.10         0.10             $19.50
                                           Downloaded and incorporated
                                           Motus's recent spend and customer
                                           acquisition statistics into the
                                           Compiled Performance Index
                                           Presentation.

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21          Page 6 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                     Page 5 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Analysis of Debtor's business
Thur    12/17/2020 K Landis              Analysis of Debtor's business                                0.20         0.20             $39.00
                                           Downloaded and incorporated YF's
                                           Performance Index into the Compiled
                                           Performance Index Presentation.
Thur    12/17/2020 K Landis              Analysis of Debtor's business                                0.90         0.90            $175.50
                                           Updated the Compiled Performance
                                           Index Presentation's charts, tables,
                                           and statistics to reflect the most
                                           recent Motus spend and Performance
                                           Index data.
Mon     12/21/2020 K Landis              Analysis of Debtor's business                                0.60         0.60            $117.00
                                           Updated the Compiled Performance
                                           Index Presentation's charts, tables,
                                           and statistics to reflect the most
                                           recent Motus spend and Performance
                                           Index data.
Mon     12/21/2020 K Landis              Analysis of Debtor's business                                0.10         0.10             $19.50
                                           Downloaded and incorporated YF's
                                           Performance Index into the Compiled
                                           Performance Index Presentation.
Mon     12/21/2020 K Landis              Analysis of Debtor's business                                0.30         0.30             $58.50
                                           Downloaded and incorporated
                                           Motus's recent spend and customer
                                           acquisition statistics into the
                                           Compiled Performance Index
                                           Presentation.
Tues    12/22/2020 K Landis              Analysis of Debtor's business                                0.20         0.20             $39.00
                                           Downloaded, reviewed, and
                                           distributed YouFit's internal
                                           Performance Index from their Google
                                           Sheets.
Mon     12/28/2020 K Landis              Analysis of Debtor's business                                0.20         0.20             $39.00
                                           Downloaded and incorporated
                                           Motus's recent spend and customer
                                           acquisition statistics into the
                                           Compiled Performance Index
                                           Presentation.
Mon     12/28/2020 K Landis              Analysis of Debtor's business                                0.20         0.20             $39.00
                                           Downloaded and incorporated YF's
                                           Performance Index into the Compiled
                                           Performance Index Presentation.
Mon     12/28/2020 K Landis              Analysis of Debtor's business                                0.90         0.90            $175.50



BillQuick Standard Report Copyright © BQE Software, Inc.
                          Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21           Page 7 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                    Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                      Page 6 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                   Hrs        B-Hrs            Amount         *
Analysis of Debtor's business
                                           Updated the Compiled Performance
                                           Index Presentation's charts, tables,
                                           and statistics to reflect the most
                                           recent Motus spend and Performance
                                           Index data.
Tues    12/29/2020 K Landis              Analysis of Debtor's business                                 0.40         0.40             $78.00
                                           Downloaded YouFit's daily reopening
                                           data for the reopening progress
                                           dashboard.
Tues    12/29/2020 K Landis              Analysis of Debtor's business                                 0.90         0.90            $175.50
                                           Incorporated the daily reopening
                                           data into the Weekly Progress
                                           Report.
Tues    12/29/2020 K Landis              Analysis of Debtor's business                                 0.20         0.20             $39.00
                                           Downloaded, reviewed, and
                                           distributed You Fit's internal
                                           Performance Index from their Google
                                           Sheets.
Thur    12/31/2020 K Landis              Analysis of Debtor's business                                 0.70         0.70            $136.50
                                           Updated the Compiled Performance
                                           Index Presentation's charts, tables,
                                           and statistics to reflect the most
                                           recent Motus spend and Performance
                                           Index data.
Thur    12/31/2020 K Landis              Analysis of Debtor's business                                 0.10         0.10             $19.50
                                           Downloaded and incorporated
                                           Motus's recent spend and customer
                                           acquisition statistics into the
                                           Compiled Performance Index
                                           Presentation.
Thur    12/31/2020 K Landis              Analysis of Debtor's business                                 0.10         0.10             $19.50
                                           Downloaded and incorporated YF's
                                           Performance Index into the Compiled
                                           Performance Index Presentation.

                                                                             K Landis Total:          16.60        16.60          $3,237.00

M Karbiner
Tues 12/8/2020         M Karbiner        Analysis of Debtor's business                                 0.50         0.50            $247.50
                                           Call with B Gleason, R Gayle re: bid
                                           valuation review

                                                                          M Karbiner Total:            0.50         0.50            $247.50

Rodney Gayle
Tues 12/8/2020         Rodney Gayle      Analysis of Debtor's business                                 0.50         0.50            $262.50

BillQuick Standard Report Copyright © BQE Software, Inc.
                          Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21           Page 8 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                    Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                      Page 7 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                   Hrs        B-Hrs            Amount         *
Analysis of Debtor's business
                                           Call with B Gleason, M Karbiner re:
                                           bid valuation review

                                                                      Rodney Gayle Total:              0.50         0.50            $262.50

                                                     Analysis of Debtor's business Total:             17.60        17.60          $3,747.00

Analysis of Motions and Docket Review
M Karbiner
Mon 12/7/2020          M Karbiner        Analysis of Motions and Docket Review                         0.40         0.40            $198.00
                                           Review info (Contracts and
                                           summary) for Local Management and
                                           IGT contract rejection
Tues    12/8/2020      M Karbiner        Analysis of Motions and Docket Review                         0.30         0.30            $148.50
                                           Review Lease cure objections
Tues    12/8/2020      M Karbiner        Analysis of Motions and Docket Review                         0.20         0.20             $99.00
                                           Review/comment of non-Landlord
                                           cure objections
Fri     12/11/2020 M Karbiner            Analysis of Motions and Docket Review                         0.20         0.20             $99.00
                                           Review CIGNA objection/cure info
Fri     12/11/2020 M Karbiner            Analysis of Motions and Docket Review                         0.40         0.40            $198.00
                                           Review Lease Cure objection
                                           reconciliation
Tues    12/15/2020 M Karbiner            Analysis of Motions and Docket Review                         0.70         0.70            $346.50
                                           Review/comment of
                                           Cure/Assumption schedules
Mon     12/21/2020 M Karbiner            Analysis of Motions and Docket Review                         0.40         0.40            $198.00
                                           Review/comment of Designation
                                           Notice list
Mon     12/28/2020 M Karbiner            Analysis of Motions and Docket Review                         0.30         0.30            $148.50
                                           Review communication from N. Ballen
                                           re OCP declarations
Tues    12/29/2020 M Karbiner            Analysis of Motions and Docket Review                         0.60         0.60            $297.00
                                           Review/comment of OCP
                                           declaration detail summary schedule

                                                                          M Karbiner Total:            3.50         3.50          $1,732.50

Rodney Gayle
Wed 12/2/2020          Rodney Gayle      Analysis of Motions and Docket Review                         0.30         0.30            $157.50
                                           Review motions
Fri     12/11/2020 Rodney Gayle          Analysis of Motions and Docket Review                         0.30         0.30            $157.50
                                           Review docket, claims submissions,
                                           objections
Tues    12/15/2020 Rodney Gayle          Analysis of Motions and Docket Review                         0.80         0.80            $420.00
                                           Review/research/reply re: class
                                           action objection from E Howe

BillQuick Standard Report Copyright © BQE Software, Inc.
                          Case 20-12841-MFW                   Doc 640-1            Filed 01/12/21          Page 9 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                     Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 8 of 128
Filters Used:
       - Time Entry Date:            11/30/2020 to 12/31/2020
       - Project ID:            YouFit III - BK: to YouFit III - BK:

                                                                 *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee            Description                                                  Hrs        B-Hrs            Amount         *
Analysis of Motions and Docket Review
Wed     12/23/2020 Rodney Gayle            Analysis of Motions and Docket Review                        0.90         0.90            $472.50
                                             Review/research re: sale hearing,
                                             objections
Sun     12/27/2020 Rodney Gayle            Analysis of Motions and Docket Review                        0.40         0.40            $210.00
                                             Review/reply Second Omnibus
                                             Motion to Reject

                                                                        Rodney Gayle Total:             2.70         2.70          $1,417.50

                                           Analysis of Motions and Docket Review Total:                 6.20         6.20          $3,150.00

Assist in Prep/Review schedules, SOFAs, 1st day Motions
A Mink
Mon 11/30/2020 A Mink                      Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $420.00
                                           day Motions
                                             Call with R Gayle, M Karbiner
                                             (partial), P Bellot (partial), K Doyle
                                             (partial), D Mayer (partial), Donlin (A
                                             Logan, K Wagner) re: review
                                             schedule 9.55, schedule G, SOFA 7
Mon     11/30/2020 A Mink                  Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $367.50
                                           day Motions
                                             Prep for call with Phoenix, YouFit, &
                                             Donlin re: review schedule 9.55,
                                             schedule G, SOFA 7
Mon     11/30/2020 A Mink                  Assist in Prep/Review schedules, SOFAs, 1st                  1.50         1.50            $787.50
                                           day Motions
                                             Call with DRC, K Doyle, M Karbiner,
                                             and D Mayer to discuss open items on
                                             SOALs regarding leases
Mon     11/30/2020 A Mink                  Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $472.50
                                           day Motions
                                             Prep for call with DRC, Phoenix, &
                                             YouFit to discuss open items on SOALs
                                             regarding leases
Mon     11/30/2020 A Mink                  Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $157.50
                                           day Motions
                                             Call with DRC,K. Doyle P Bellot, R
                                             Gayle M Karbiner (partial) to discuss
                                             open items on SOALS
Tues    12/1/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  1.30         1.30            $682.50
                                           day Motions
                                             Review A/P schedule and make
                                             comments for follow up.
Tues    12/1/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  2.70         2.70          $1,417.50
                                           day Motions

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                   Doc 640-1            Filed 01/12/21          Page 10 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                     Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 9 of 128
Filters Used:
       - Time Entry Date:            11/30/2020 to 12/31/2020
       - Project ID:            YouFit III - BK: to YouFit III - BK:

                                                                 *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee            Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                             Meeting with K Wagner and A Logan
                                             of DRC, D Mayer of YouFit, M Karbiner
                                             and K Doyle of Phoenix on SOAL
                                             review. Reviewed all schedules
                                             completed to date and those in
                                             process requiring further work.
Wed     12/2/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  1.00         1.00            $525.00
                                           day Motions
                                             Call with R Gayle, M Karbiner
                                             (partial), K Doyle (Partial), D Mayer,
                                             P Bellot (partial) re: A/P Schedule
                                             data analysis, pre/post-petition splits
Wed     12/2/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $367.50
                                           day Motions
                                              AP & Rent Call to discuss open items
                                             for the SOFA schedules with D Mayer,
                                             B Bermudez, K Doyle, M Karbiner, R
                                             Gayle, and P Bellot
Thur    12/3/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  1.40         1.40            $735.00
                                           day Motions
                                             Prep for meeting with Phoenix, GT,
                                             DRC re SOFA & SOAL open items.
Thur    12/3/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $472.50
                                           day Motions
                                             Call with M Karbiner, K Doyle, GT and
                                             DRC to discuss remaining open items
                                             in SOFA & SOALs.
Thur    12/3/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $420.00
                                           day Motions
                                             Call with M Karbiner, R Gayle, K
                                             Doyle re: open issues with schedules
                                             on SOAL/SOFA
Thur    12/3/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $472.50
                                           day Motions
                                             Review drafts of SOAL and SOFA with
                                             K. Wagner from DRC and make real
                                             time corrections
Thur    12/3/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  1.30         1.30            $682.50
                                           day Motions
                                             Draft input for Global notes
Thur    12/3/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  1.50         1.50            $787.50
                                           day Motions




BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                   Doc 640-1            Filed 01/12/21          Page 11 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                    Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                     Page 10 of 128
Filters Used:
      - Time Entry Date:            11/30/2020 to 12/31/2020
      - Project ID:            YouFit III - BK: to YouFit III - BK:

                                                                *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee            Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                            Conference call with K. Wagner from
                                            DOC and David Mayer on cleaning up
                                            issues with the SOAL and SOFA
                                            schedules
Fri    12/4/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  1.30         1.30            $682.50
                                          day Motions
                                            Start to review latest draft of the
                                            SOAL and SOFA including prepare
                                            summary of SOAL to be used in the
                                            walk though with B. Gleason
                                            scheduled for later in the day
Fri    12/4/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $262.50
                                          day Motions
                                            Call with K Doyle & DRC to discuss
                                            changes to the SOFA & Schedule
Fri    12/4/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $262.50
                                          day Motions
                                            Call with K Doyle, M Karbiner, and GT
                                            to discuss open items on SOFA & how
                                            to reflect them properly
Fri    12/4/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  3.20         3.20          $1,680.00
                                          day Motions
                                            Further review of drafts of SOAL and
                                            SOFA. Clear Brian Gleason review
                                            comments, comments from Lawyers.
                                            Several drafts updated with K.
                                            Wagner from DRC
Fri    12/4/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $315.00
                                          day Motions
                                            Call with K Doyle to walk through
                                            open items & changes to be made to
                                            the SOFA & schedules
Fri    12/4/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $367.50
                                          day Motions
                                            Call with B Gleason, M Karbiner, R
                                            Gayle, K Doyle (partial), D Mayer, B
                                            Bermudez, re: SOAL/SOFA review,
                                            CRO questions, open issues,
                                            follow-ups
Sat    12/5/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                  2.60         2.60          $1,365.00
                                          day Motions




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                   Doc 640-1            Filed 01/12/21           Page 12 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 11 of 128
Filters Used:
       - Time Entry Date:            11/30/2020 to 12/31/2020
       - Project ID:            YouFit III - BK: to YouFit III - BK:

                                                                 *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee            Description                                                   Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                             Reviewed and commented on the
                                             first draft of the Global notes including
                                             combining comments from other
                                             Phoenix team members into one
                                             document after reviewing the
                                             comments
Sun     12/6/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                   2.20         2.20          $1,155.00
                                           day Motions
                                             Reviewed/updated latest draft of
                                             the SOAL and SOFA templates issued
                                             by DRC including various comments
                                             which were implemented into the
                                             schedules, prepared a recap sheet of
                                             all major responses
Sun     12/6/2020      A Mink              Assist in Prep/Review schedules, SOFAs, 1st                   1.60         1.60            $840.00
                                           day Motions
                                             Reviewed and commented on
                                             second draft of Global notes after
                                             changes were made by GT.
Thur    12/17/2020 A Mink                  Assist in Prep/Review schedules, SOFAs, 1st                   0.20         0.20            $105.00
                                           day Motions
                                             Call with B Gleason, M Karbiner, R
                                             Gayle, K Doyle, D Mayer re:
                                             follow-ups/next steps re:
                                             SOAL/SOFAs, MORs, Transition update

                                                                                A Mink Total:           30.10        30.10         $15,802.50

K Doyle
Mon 11/30/2020 K Doyle                     Assist in Prep/Review schedules, SOFAs, 1st                   1.50         1.50            $397.50
                                           day Motions
                                             Call with DRC, A Mink, M Karbiner,
                                             and D Mayer to discuss open items on
                                             SOALs regarding leases
Mon     11/30/2020 K Doyle                 Assist in Prep/Review schedules, SOFAs, 1st                   0.30         0.30             $79.50
                                           day Motions
                                             Call with DRC, A Mink, P Bellot, R
                                             Gayle, M Karbiner (Partial) to discuss
                                             open items on SOALs
Mon     11/30/2020 K Doyle                 Assist in Prep/Review schedules, SOFAs, 1st                   0.70         0.70            $185.50
                                           day Motions
                                             Reviewing Utilities schedule &
                                             reconciling accounts to utility motion
Mon     11/30/2020 K Doyle                 Assist in Prep/Review schedules, SOFAs, 1st                   0.60         0.60            $159.00
                                           day Motions

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                    Doc 640-1            Filed 01/12/21          Page 13 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 12 of 128
Filters Used:
       - Time Entry Date:             11/30/2020 to 12/31/2020
       - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee             Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                              Reviewing UCC diligence request
                                              schedules with M Karbiner
Mon     11/30/2020 K Doyle                  Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $185.50
                                            day Motions
                                              Creating Corp EE detail schedule for
                                              UCC request
Mon     11/30/2020 K Doyle                  Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $159.00
                                            day Motions
                                              Call with A Mink, M Karbiner (partial),
                                              P Bellot (partial), R Gayle, D Mayer
                                              (partial), Donlin (A Logan, K Wagner)
                                              re: review schedule 9.55, schedule G,
                                              SOFA 7
Tues    12/1/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $106.00
                                            day Motions
                                              Reviewing Professional 1 Year
                                              payment schedule prior to sending to
                                              DRC
Tues    12/1/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  2.70         2.70            $715.50
                                            day Motions
                                               Meeting with K Wagner and A Logan
                                              of DRC, D Mayer of YouFit, M Karbiner
                                              and A Mink of Phoenix on SOAL
                                              review. Reviewed all schedules
                                              completed to date and those in
                                              process requiring further work.
Tues    12/1/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $238.50
                                            day Motions
                                              Call with GT, M Karbiner, and D
                                              Mayer regarding utility deposits
Tues    12/1/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $159.00
                                            day Motions
                                              Reviewing Utility Deposit claim from
                                              FPL
Tues    12/1/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  2.30         2.30            $609.50
                                            day Motions
                                              Updating SOFA schedules &
                                              reviewing correct entity debtors
Wed     12/2/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $212.00
                                            day Motions
                                              Call with A Mink, M Karbiner (partial),
                                              R Gayle, D Mayer, P Bellot (partial)
                                              re: A/P Schedule data analysis,
                                              pre/post-petition splits
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1           Filed 01/12/21          Page 14 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 13 of 128
Filters Used:
       - Time Entry Date:             11/30/2020 to 12/31/2020
       - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee             Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Wed     12/2/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $159.00
                                            day Motions
                                              Call with P Bellot re: A/P schedule
                                              reconciliation
Wed     12/2/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $185.50
                                            day Motions
                                              AP & Rent Call to discuss open items
                                              for the SOFA schedules with D Mayer,
                                              B Bermudez, A Mink, M Karbiner, R
                                              Gayle, and P Bellot
Wed     12/2/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  2.20         2.20            $583.00
                                            day Motions
                                              Updating Pre Petition AP Aging
                                              schedule for SOFA
Wed     12/2/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  1.70         1.70            $450.50
                                            day Motions
                                              Reviewing AP Aging PrePetition
                                              adjustments & additional invoices
                                              needing to be added, adjusting Nov.
                                              Admin rent to reflect appropriate
                                              PrePetition amount
Thur    12/3/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $238.50
                                            day Motions
                                              Call with M Karbiner, A Mink, GT and
                                              DRC to discuss remaining open items
                                              in SOFA & SOALs.
Thur    12/3/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $212.00
                                            day Motions
                                              Call with M Karbiner, A Mink, R Gayle
                                              re: open issues with schedules on
                                              SOAL/SOFA
Thur    12/3/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  1.90         1.90            $503.50
                                            day Motions
                                              Updating PrePetition AP Aging into
                                              the DRC SOFA filing
Thur    12/3/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $238.50
                                            day Motions
                                              Updating SOFA schedules with
                                              missing contracts, addresses, etc
Thur    12/3/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $185.50
                                            day Motions
                                              Reviewing Final PrePetition AP Aging
                                              prior to uploading to DRC


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                    Doc 640-1            Filed 01/12/21          Page 15 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                     Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                      Page 14 of 128
Filters Used:
      - Time Entry Date:             11/30/2020 to 12/31/2020
      - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                 *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee             Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Fri    12/4/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $159.00
                                           day Motions
                                             Call with A Mink to walk through
                                             open items & changes to be made to
                                             the SOFA & schedules
Fri    12/4/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $132.50
                                           day Motions
                                              Call with B Gleason, M Karbiner, A
                                             Mink (partial), R Gayle, D Mayer, B
                                             Bermudez, re: SOAL/SOFA review,
                                             CRO questions, open issues,
                                             follow-ups
Fri    12/4/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $132.50
                                           day Motions
                                             Call with A Mink, M Karbiner, and GT
                                             to discuss open items on SOFA & how
                                             to reflect them properly
Fri    12/4/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $132.50
                                           day Motions
                                             Call with A Mink & DRC to discuss
                                             changes to the SOFA & Schedule
Fri    12/4/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $132.50
                                           day Motions
                                             Updating Prepayment schedule with
                                             update balances
Fri    12/4/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $212.00
                                           day Motions
                                             Updating schedules & SOFAs to
                                             consolidate debtor entities by
                                             vendor on certain schedules
Fri    12/4/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $238.50
                                           day Motions
                                             Updating Schedule G with additional
                                             contracts
Fri    12/4/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $132.50
                                           day Motions
                                             Reviewing adequate assurance
                                             model sent by Mackinac
Fri    12/4/2020      K Doyle              Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $212.00
                                           day Motions
                                             Updating the Sales & Property tax
                                             schedule by consolidating accounts
                                             by entity & vendor


BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21           Page 16 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                        Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                         Page 15 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                   Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Fri     12/4/2020      K Doyle               Assist in Prep/Review schedules, SOFAs, 1st                   1.30         1.30            $344.50
                                             day Motions
                                               Updating minor changes to the SOFA
                                               & schedules per direction of DRC &
                                               reviewing final changes made
Wed     12/9/2020      K Doyle               Assist in Prep/Review schedules, SOFAs, 1st                   0.50         0.50            $132.50
                                             day Motions
                                               Call with N Ballen, E Howe, P Wu, M
                                               Karbiner, P Bellot, K Landis, R Gayle, D
                                               Mayer (partial) re: cure objections
                                               process, global issues, reconciliation
                                               process, negotiation approach,
                                               communication plan, timeline
Thur    12/17/2020 K Doyle                   Assist in Prep/Review schedules, SOFAs, 1st                   0.20         0.20             $53.00
                                             day Motions
                                               Call with B Gleason, M Karbiner, A
                                               Mink, R Gayle, D Mayer re:
                                               follow-ups/next steps re:
                                               SOAL/SOFAs, MORs, Transition update

                                                                                 K Doyle Total:           30.10        30.10          $7,976.50

K Landis
Tues 12/8/2020         K Landis              Assist in Prep/Review schedules, SOFAs, 1st                   0.50         0.50             $97.50
                                             day Motions
                                               Call with P Bellot to discuss claim
                                               reconciliation schedule
Tues    12/8/2020      K Landis              Assist in Prep/Review schedules, SOFAs, 1st                   1.40         1.40            $273.00
                                             day Motions
                                               Continued scanning dockets looking
                                               for landlords reconciliations of
                                               objection amount.
Tues    12/8/2020      K Landis              Assist in Prep/Review schedules, SOFAs, 1st                   0.20         0.20             $39.00
                                             day Motions
                                               Call with P Bellot to prep for cure rec
                                               exercise
Tues    12/8/2020      K Landis              Assist in Prep/Review schedules, SOFAs, 1st                   2.60         2.60            $507.00
                                             day Motions
                                               Reviewed dockets and extracted
                                               landlords reconciliations of objection
                                               amount.
Wed     12/9/2020      K Landis              Assist in Prep/Review schedules, SOFAs, 1st                   0.50         0.50             $97.50
                                             day Motions




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                       Doc 640-1          Filed 01/12/21          Page 17 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 16 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                               Call with N Ballen, E Howe, P Wu, M
                                               Karbiner, P Bellot, R Gayle, K Doyle, D
                                               Mayer (partial) re: cure objections
                                               process, global issues, reconciliation
                                               process, negotiation approach,
                                               communication plan, timeline
Wed     12/9/2020      K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $175.50
                                             day Motions
                                               Applied the template to the
                                               remaining landlord's objection
Wed     12/9/2020      K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $117.00
                                             day Motions
                                               Continued scanning dockets looking
                                               for the remaining landlord's
                                               reconciliations of objection amount.
Wed     12/9/2020      K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40             $78.00
                                             day Motions
                                               Call with P Bellot to review missing
                                               cure recs
Wed     12/9/2020      K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  1.20         1.20            $234.00
                                             day Motions
                                               Call with P Bellot to build out
                                               template for cure recs
Thur    12/10/2020 K Landis                  Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $19.50
                                             day Motions
                                               Call with P Bellot and J Burgos to
                                               review 7370 rec.
Thur    12/10/2020 K Landis                  Assist in Prep/Review schedules, SOFAs, 1st                  2.70         2.70            $526.50
                                             day Motions
                                               Prepared 8 reconciliations of the
                                               lease objections.
Thur    12/10/2020 K Landis                  Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40             $78.00
                                             day Motions
                                               Compiled and shared information
                                               with J Burgos regarding YF's initial
                                               reconciliation.
Thur    12/10/2020 K Landis                  Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $19.50
                                             day Motions
                                               Addition call with P Bellot and J
                                               Burgos to review reconciliation
                                               template.
Thur    12/10/2020 K Landis                  Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $117.00
                                             day Motions


BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW                    Doc 640-1          Filed 01/12/21          Page 18 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 17 of 128
Filters Used:
      - Time Entry Date:          11/30/2020 to 12/31/2020
      - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                          Organized 4 years of insider
                                          payments.
Fri    12/11/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  3.10         3.10            $604.50
                                        day Motions
                                          Prepared 9 reconciliations of the
                                          lease objections.
Fri    12/11/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30             $58.50
                                        day Motions
                                          Reconciled pending/outstanding
                                          requests between YouFit and GT
                                          regarding lease objections.
Fri    12/11/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $156.00
                                        day Motions
                                          Prepared reconciliations of the lease
                                          objections.
Fri    12/11/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $117.00
                                        day Motions
                                          Call with R Gayle (partial) and P
                                          Bellot to review lease objection
                                          tracking template
Fri    12/11/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $117.00
                                        day Motions
                                          Compiled and shared information
                                          with J Burgos regarding YF's initial
                                          reconciliation.
Sat    12/12/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  2.10         2.10            $409.50
                                        day Motions
                                          Prepared 5 reconciliations of the
                                          lease objections.
Mon    12/14/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20             $39.00
                                        day Motions
                                          Call with P Bellot re location
                                          reconciliation
Mon    12/14/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40             $78.00
                                        day Motions
                                          Reconciled internal notes and
                                          followed up with both YouFit and GT
                                          to obtain information required to
                                          complete the Landlord objection
                                          reconciliation.
Mon    12/14/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                  1.70         1.70            $331.50
                                        day Motions
                                          Prepared 6 reconciliations of the
                                          lease objections.

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21           Page 19 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                    Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                     Page 18 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                   Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Tues    12/15/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                   0.60         0.60            $117.00
                                         day Motions
                                           Prepared 2 reconciliations of the
                                           lease objections.
Tues    12/15/2020 K Landis              Assist in Prep/Review schedules, SOFAs, 1st                   0.40         0.40             $78.00
                                         day Motions
                                           Updated the internal tracker for the
                                           lease objection reconciliation
                                           statuses.

                                                                            K Landis Total:           23.00        23.00          $4,485.00

M Karbiner
Mon 11/30/2020 M Karbiner                Assist in Prep/Review schedules, SOFAs, 1st                   0.20         0.20             $99.00
                                         day Motions
                                           Call with DRC, A Mink, P Bellot, R
                                           Gayle, K Doyle discuss open items on
                                           SOALs
Mon     11/30/2020 M Karbiner            Assist in Prep/Review schedules, SOFAs, 1st                   1.50         1.50            $742.50
                                         day Motions
                                           Call with DRC, A Mink, K Doyle, and D
                                           Mayer to discuss open items on SOALs
                                           regarding leases
Mon     11/30/2020 M Karbiner            Assist in Prep/Review schedules, SOFAs, 1st                   0.40         0.40            $198.00
                                         day Motions
                                           Review/comment Utilities schedule &
                                           reconciling accounts to utility motion
Mon     11/30/2020 M Karbiner            Assist in Prep/Review schedules, SOFAs, 1st                   0.60         0.60            $297.00
                                         day Motions
                                           Reviewing UCC diligence request
                                           schedules with K Doyle
Mon     11/30/2020 M Karbiner            Assist in Prep/Review schedules, SOFAs, 1st                   0.60         0.60            $297.00
                                         day Motions
                                           Call with A Mink, R Gayle, P Bellot
                                           (partial), K Doyle (partial), D Mayer
                                           (partial), Donlin (A Logan, K Wagner)
                                           re: review schedule 9.55, schedule G,
                                           SOFA 7
Mon     11/30/2020 M Karbiner            Assist in Prep/Review schedules, SOFAs, 1st                   1.80         1.80            $891.00
                                         day Motions
                                           Review/comment SOAL schedules
Mon     11/30/2020 M Karbiner            Assist in Prep/Review schedules, SOFAs, 1st                   0.40         0.40            $198.00
                                         day Motions
                                           Communicate with E. Howe and N.
                                           Ballen re SOALs and SOFAs

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 20 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 19 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Tues    12/1/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  2.60         2.60          $1,287.00
                                         day Motions
                                           Review/comment SOFA schedules
Tues    12/1/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $148.50
                                         day Motions
                                           Communicate with E. Howe and N.
                                           Ballen re SOALs and SOFAs
Tues    12/1/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $445.50
                                         day Motions
                                           Call with GT, K Doyle, and D Mayer
                                           regarding utility deposits
Tues    12/1/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  2.70         2.70          $1,336.50
                                         day Motions
                                            Meeting with K Wagner and A Logan
                                           of DRC, D Mayer of YouFit, A Mink and
                                           K Doyle of Phoenix on SOAL review.
                                           Reviewed all schedules completed
                                           to date and those in process requiring
                                           further work.
Tues    12/1/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $148.50
                                         day Motions
                                           Review/comment Utility Deposit
                                           claim from FPL
Wed     12/2/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $346.50
                                         day Motions
                                           AP & Rent Call to discuss open items
                                           for the SOFA schedules with D Mayer,
                                           B Bermudez, A Mink, K Doyle, R Gayle,
                                           and P Bellot
Wed     12/2/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $445.50
                                         day Motions
                                           Review, update and comment on AP
                                           Aging PrePetition adjustments &
                                           additional invoices, adjustments to
                                           Nov. Admin rent.
Wed     12/2/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $198.00
                                         day Motions
                                           Communicate with E. Howe and N.
                                           Ballen re SOALs and SOFAs
Wed     12/2/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $396.00
                                         day Motions




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 21 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 20 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                           Call with A Mink, R Gayle, K Doyle
                                           (Partial), D Mayer, P Bellot (partial)
                                           re: A/P Schedule data analysis,
                                           pre/post-petition splits
Wed     12/2/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $49.50
                                         day Motions
                                           Call with R Gayle re: schedule update
                                           tasks
Wed     12/2/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  2.10         2.10          $1,039.50
                                         day Motions
                                           Review/comment SOFA schedules
Thur    12/3/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $396.00
                                         day Motions
                                           Call with R Gayle, A Mink, K Doyle re:
                                           open issues with schedules on
                                           SOAL/SOFA
Thur    12/3/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $445.50
                                         day Motions
                                           Call with K Doyle, A Mink, GT and DRC
                                           to discuss remaining open items in
                                           SOFA & SOALs.
Thur    12/3/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $49.50
                                         day Motions
                                           Call with R Gayle re: SOAL/SOFA
                                           status, open issues
Thur    12/3/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  2.40         2.40          $1,188.00
                                         day Motions
                                           Review/comment SOAL schedules
Thur    12/3/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $346.50
                                         day Motions
                                           Communicate with E. Howe and N.
                                           Ballen re SOALs and SOFAs
Fri     12/4/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  2.10         2.10          $1,039.50
                                         day Motions
                                           Review/comment SOAL/SOFA
                                           schedules
Fri     12/4/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $198.00
                                         day Motions
                                           Call with R Gayle re: membership
                                           metrics, schedules update/changes
Fri     12/4/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  1.20         1.20            $594.00
                                         day Motions




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 22 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 21 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                           Call with B Gleason, R Gayle, A Mink
                                           (partial), K Doyle (partial), D Mayer,
                                           B Bermudez, re: SOAL/SOFA review,
                                           CRO questions, open issues,
                                           follow-ups
Fri     12/4/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $247.50
                                         day Motions
                                           Call with A Mink, K Doyle, and GT to
                                           discuss open items on SOFA & how to
                                           reflect them properly
Fri     12/4/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $445.50
                                         day Motions
                                           Communicate with E. Howe and N.
                                           Ballen re SOALs and SOFAs
Sat     12/5/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  1.20         1.20            $594.00
                                         day Motions
                                           Review/comment SOALs/SOFAs
Sun     12/6/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $49.50
                                         day Motions
                                           Call with R Gayle re: SOAL/SOFA open
                                           issues
Sun     12/6/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $148.50
                                         day Motions
                                           Call with R Gayle re: SOAL/SOFA open
                                           issues
Sun     12/6/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $445.50
                                         day Motions
                                           Review/comment of SOALs/SOFAs
Mon     12/7/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $198.00
                                         day Motions
                                           Review Lease cure objections
Mon     12/7/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $445.50
                                         day Motions
                                           Review final SOALs & SOFAs
Tues    12/8/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $148.50
                                         day Motions
                                           Review and comment on Suwannee
                                           SOAL
Tues    12/8/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $148.50
                                         day Motions
                                           Call with R Gayle re: cure schedule
                                           issues, schedule exceptions
Wed     12/9/2020      M Karbiner        Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $247.50
                                         day Motions

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21           Page 23 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                    Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                     Page 22 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                   Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                           Call with N Ballen, E Howe, P Wu, R
                                           Gayle, P Bellot, K Landis, K Doyle, D
                                           Mayer (partial) re: cure objections
                                           process, global issues, reconciliation
                                           process, negotiation approach,
                                           communication plan, timeline
Tues    12/15/2020 M Karbiner            Assist in Prep/Review schedules, SOFAs, 1st                   0.90         0.90            $445.50
                                         day Motions
                                           Call with R Gayle re: cure objection
                                           analysis
Tues    12/15/2020 M Karbiner            Assist in Prep/Review schedules, SOFAs, 1st                   0.20         0.20             $99.00
                                         day Motions
                                           Call with R Gayle re: deliverable
                                           loads to VDR, update on cure
                                           reconciliations
Wed     12/16/2020 M Karbiner            Assist in Prep/Review schedules, SOFAs, 1st                   0.50         0.50            $247.50
                                         day Motions
                                           Call with R Gayle re: cure objection
                                           analysis follow-ups, contracting
                                           project reconciliation
Thur    12/17/2020 M Karbiner            Assist in Prep/Review schedules, SOFAs, 1st                   0.20         0.20             $99.00
                                         day Motions
                                           Call with B Gleason, R Gayle, A Mink,
                                           K Doyle, D Mayer re: follow-ups/next
                                           steps re: SOAL/SOFAs, MORs,
                                           Transition update

                                                                          M Karbiner Total:           34.00        34.00         $16,830.00

P Bellot
Mon 11/30/2020 P Bellot                  Assist in Prep/Review schedules, SOFAs, 1st                   0.50         0.50            $187.50
                                         day Motions
                                           Reconciliation of 7364 cure amount for
                                           LL inquiry response
Mon     11/30/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.60         0.60            $225.00
                                         day Motions
                                           Call with A Mink, M Karbiner (partial),
                                           R Gayle, K Doyle (partial), D Mayer
                                           (partial), Donlin (A Logan, K Wagner)
                                           re: review schedule 9.55, schedule G,
                                           SOFA 7
Mon     11/30/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.30         0.30            $112.50
                                         day Motions




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                      Doc 640-1           Filed 01/12/21          Page 24 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 23 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                               Call with DRC, A Mink,K Doyle, R
                                               Gayle, M Karbiner (Partial) to discuss
                                               open items on SOALs
Tues    12/1/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $187.50
                                             day Motions
                                               Research missing debtor entities for K
                                               Doyle's schedule request
Tues    12/1/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20             $75.00
                                             day Motions
                                               Call with R Gayle re data gaps on
                                               schedules
Tues    12/1/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $150.00
                                             day Motions
                                               Research and response to GT re: Shiloh
                                               cure costs
Tues    12/1/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $187.50
                                             day Motions
                                               Research and respond to 7459 cure
                                               inquiry
Tues    12/1/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $187.50
                                             day Motions
                                               Compare debtor names to case
                                               numbers for schedules
Tues    12/1/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $150.00
                                             day Motions
                                               Research schedule gaps for Donlin
Wed     12/2/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $225.00
                                             day Motions
                                               Call with K Doyle re: A/P schedule
                                               reconciliation
Wed     12/2/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $337.50
                                             day Motions
                                               November A/P split for SOFAs and
                                               Schedules
Wed     12/2/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $112.50
                                             day Motions
                                               Communication with B Bermudez re:
                                               IRT invoice reconciliation
Wed     12/2/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $262.50
                                             day Motions
                                               AP & Rent Call to discuss open items
                                               for the SOFA schedules with D Mayer,
                                               B Bermudez, A Mink, M Karbiner, R
                                               Gayle, and K Doyle

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 25 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 24 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Wed     12/2/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $337.50
                                             day Motions
                                               Call with A Mink, M Karbiner (partial),
                                               K Doyle (Partial), D Mayer, R Gayle
                                               re: A/P Schedule data analysis,
                                               pre/post-petition splits
Thur    12/3/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $150.00
                                             day Motions
                                               Review rent cure amount analysis
                                               from K Doyle for schedules
Sat     12/5/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $187.50
                                             day Motions
                                               Review of SOFA/SOAL global notes
Tues    12/8/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $187.50
                                             day Motions
                                               Call with K Landis to discuss claim
                                               reconciliation schedule
Tues    12/8/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20             $75.00
                                             day Motions
                                               Call with N Ballen (GT) re cure
                                               schedules
Tues    12/8/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $112.50
                                             day Motions
                                               Call with J Burgos re: YF Suwanee cure
                                               costs
Tues    12/8/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $37.50
                                             day Motions
                                               Call with J Burgos re: 7765 cure costs
Tues    12/8/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $187.50
                                             day Motions
                                               Call with R Gayle re cure objections,
                                               reconciliation process
Tues    12/8/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $112.50
                                             day Motions
                                               Research 7459 Cure per N Ballen email
Tues    12/8/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $187.50
                                             day Motions
                                               Build claim reconciliation schedule
Tues    12/8/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20             $75.00
                                             day Motions
                                               Call with K Landis to prep for cure rec
                                               exercise
Wed     12/9/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $187.50
                                             day Motions

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                      Doc 640-1           Filed 01/12/21          Page 26 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 25 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                               Call with N Ballen, E Howe, P Wu, M
                                               Karbiner, R Gayle, K Landis, K Doyle,
                                               D Mayer (partial) re: cure objections
                                               process, global issues, reconciliation
                                               process, negotiation approach,
                                               communication plan, timeline
Wed     12/9/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $300.00
                                             day Motions
                                               Review cure objections to develop
                                               strategy
Wed     12/9/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $262.50
                                             day Motions
                                               Populate schedule of cure objections
                                               and checks for GT
Wed     12/9/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  1.20         1.20            $450.00
                                             day Motions
                                               Call with K Landis to build out
                                               template for cure recs
Wed     12/9/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $150.00
                                             day Motions
                                               Build list of cure objections missing rec
                                               for GT
Wed     12/9/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $112.50
                                             day Motions
                                               Build missing rec list for GT
Wed     12/9/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20             $75.00
                                             day Motions
                                               Drafted 7750 amendment response to
                                               GT
Wed     12/9/2020      P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $150.00
                                             day Motions
                                               Call with K Landis to review missing
                                               cure recs
Thur    12/10/2020 P Bellot                  Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $225.00
                                             day Motions
                                               Review regency recs
Thur    12/10/2020 P Bellot                  Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20             $75.00
                                             day Motions
                                               Review and update Coco Walk
                                               reconciliation
Thur    12/10/2020 P Bellot                  Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $112.50
                                             day Motions
                                               Call with N Ballen re cure schedule


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                   Doc 640-1           Filed 01/12/21          Page 27 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 26 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Thur    12/10/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $112.50
                                         day Motions
                                           Review and update 7364 cure rec
Thur    12/10/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $112.50
                                         day Motions
                                           Aggregated tracking stats for R
                                           Gayle
Thur    12/10/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  2.30         2.30            $862.50
                                         day Motions
                                           Aggregate cure recs into master file
                                           for global rec
Thur    12/10/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $150.00
                                         day Motions
                                           Review and update 7736
                                           reconciliation
Thur    12/10/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $37.50
                                         day Motions
                                           Call with K Landis and J Burgos to
                                           review 7370 rec
Thur    12/10/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $187.50
                                         day Motions
                                           Review and update 7442
                                           reconciliation
Thur    12/10/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20             $75.00
                                         day Motions
                                           Edit cure rec tracking sheet
Thur    12/10/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $37.50
                                         day Motions
                                           Additional call with K Landis and J
                                           Burgos to review reconciliation
                                           template
Thur    12/10/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $150.00
                                         day Motions
                                           Review and update 7736
                                           reconciliation
Fri     12/11/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $112.50
                                         day Motions
                                           Updated stats for cure rec
Fri     12/11/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  2.50         2.50            $937.50
                                         day Motions
                                           Build out cure rec tracking template
Fri     12/11/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $225.00
                                         day Motions
                                           Draft summary email to GT on cure
                                           reconciliation & stats
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                   Doc 640-1           Filed 01/12/21          Page 28 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 27 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Fri     12/11/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $225.00
                                         day Motions
                                           Call with R Gayle (partial) and K
                                           Landis to review lease objection
                                           tracking template
Mon     12/14/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $37.50
                                         day Motions
                                           Call with Nick re: cure schedules
Mon     12/14/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  1.00         1.00            $375.00
                                         day Motions
                                           Work through 7460 reconciliation
Mon     12/14/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $150.00
                                         day Motions
                                           7411Cure reconciliation updates
Mon     12/14/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $112.50
                                         day Motions
                                           Review CAM invoices for 7377
Mon     12/14/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $225.00
                                         day Motions
                                           Finalize 7459 reconciliation
Mon     12/14/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $187.50
                                         day Motions
                                           Call with J Burgous re: 7459
                                           reconciliation
Mon     12/14/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $150.00
                                         day Motions
                                           Work through 7730 reconciliation
Mon     12/14/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  2.50         2.50            $937.50
                                         day Motions
                                           Work through 7459 reconciliation
Mon     12/14/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20             $75.00
                                         day Motions
                                           Call with K Landis re: location
                                           reconciliation
Mon     12/14/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20             $75.00
                                         day Motions
                                           Work through 7363 reconciliation
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20             $75.00
                                         day Motions
                                           Drafted stats for cure rec
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $112.50
                                         day Motions
                                           Research and response to GT
                                           questions on Puffin leases


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21           Page 29 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                    Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                     Page 28 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                   Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.30         0.30            $112.50
                                         day Motions
                                           Review LL rec from 7360 club
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   1.40         1.40            $525.00
                                         day Motions
                                           Build 7753 reconciliation
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.10         0.10             $37.50
                                         day Motions
                                           Response to GT questions on 2602 cure
                                           rec
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.20         0.20             $75.00
                                         day Motions
                                           Research and respond to GT questions
                                           on 7753 cures
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.20         0.20             $75.00
                                         day Motions
                                           Response to GT questions on 7333 cure
                                           rec
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.50         0.50            $187.50
                                         day Motions
                                           7752 cure rec based on additional
                                           information
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.20         0.20             $75.00
                                         day Motions
                                           Draft table for Jamie to populate on
                                           7344 payments
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.60         0.60            $225.00
                                         day Motions
                                           Draft 7360 cure rec
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.40         0.40            $150.00
                                         day Motions
                                           Attempted 7752 rec then drafted info
                                           request for more information to LL
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.60         0.60            $225.00
                                         day Motions
                                           Research and respond to N Ballen
                                           questions on 7392 lease negotiations
                                           and cure reconciliation
Tues    12/15/2020 P Bellot              Assist in Prep/Review schedules, SOFAs, 1st                   0.10         0.10             $37.50
                                         day Motions
                                           Response to GT questions on Kimco
                                           recs

                                                                             P Bellot Total:          36.30        36.30         $13,612.50

Rodney Gayle
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 30 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 29 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Mon     11/30/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $157.50
                                        day Motions
                                          Call with DRC, A Mink, P Bellot, K
                                          Doyle, M Karbiner (Partial) to discuss
                                          open items on SOALs
Mon     11/30/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $262.50
                                        day Motions
                                          Review/reply re: SOFA 7 request
Mon     11/30/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $420.00
                                        day Motions
                                          Call with A Mink, M Karbiner (partial),
                                          P Bellot (partial), K Doyle (partial), D
                                          Mayer (partial), Donlin (A Logan, K
                                          Wagner) re: review schedule 9.55,
                                          schedule G, SOFA 7
Tues    12/1/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20            $105.00
                                        day Motions
                                          Call with P Bellot re: data gaps on
                                          schedule
Wed     12/2/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $52.50
                                        day Motions
                                          Call with M Karbiner re: schedule
                                          update tasks
Wed     12/2/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  1.00         1.00            $525.00
                                        day Motions
                                          Call with A Mink, M Karbiner (partial),
                                          K Doyle (Partial), D Mayer, P Bellot
                                          (partial) re: A/P Schedule data
                                          analysis, pre/post-petition splits
Wed     12/2/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.70         0.70            $367.50
                                        day Motions
                                          AP & Rent Call to discuss open items
                                          for the SOFA schedules with D Mayer,
                                          B Bermudez, A Mink, M Karbiner, K
                                          Doyle, and P Bellot
Wed     12/2/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $472.50
                                        day Motions
                                          Review/update Schedules re:
                                          transfers
Thur    12/3/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.80         0.80            $420.00
                                        day Motions
                                          Call with M Karbiner, A Mink, K Doyle
                                          re: open issues with schedules on
                                          SOAL/SOFA

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 31 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 30 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
Thur    12/3/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $52.50
                                        day Motions
                                          Call with M Karbiner re: SOAL/SOFA
                                          status, open issues
Thur    12/3/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  2.30         2.30          $1,207.50
                                        day Motions
                                          Review/research/reply re: open
                                          items in schedules for SOAL/SOFA
Fri     12/4/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $157.50
                                        day Motions
                                          Review Global Notes re SOALs SOFAs
Fri     12/4/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.40         0.40            $210.00
                                        day Motions
                                          Call with M Karbiner re: membership
                                          metrics, schedules update/changes
Fri     12/4/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  1.20         1.20            $630.00
                                        day Motions
                                          Call with B Gleason, M Karbiner, A
                                          Mink (partial), K Doyle (partial), D
                                          Mayer, B Bermudez, re: SOAL/SOFA
                                          review, CRO questions, open issues,
                                          follow-ups
Sun     12/6/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $315.00
                                        day Motions
                                          Review/reply to SOAL, SOFA issues
Sun     12/6/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.10         0.10             $52.50
                                        day Motions
                                          Call with M Karbiner re: SOAL/SOFA
                                          open issues
Sun     12/6/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $157.50
                                        day Motions
                                          Call with M Karbiner re: SOAL/SOFA
                                          open issues
Sun     12/6/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20            $105.00
                                        day Motions
                                          Review/reply SOAL/SOFA
                                          distributions
Tues    12/8/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $262.50
                                        day Motions
                                          Call with P Bellot re: cure objections,
                                          reconciliation analysis
Tues    12/8/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $157.50
                                        day Motions



BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 32 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 31 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                          Call with M Karbiner re: cure schedule
                                          issues, schedule exceptions
Wed     12/9/2020      Rodney Gayle     Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $262.50
                                        day Motions
                                          Call with N Ballen, E Howe, P Wu, M
                                          Karbiner, P Bellot, K Landis, K Doyle, D
                                          Mayer (partial) re: cure objections
                                          process, global issues, reconciliation
                                          process, negotiation approach,
                                          communication plan, timeline
Fri     12/11/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $262.50
                                        day Motions
                                          Call with P Bellot, K Landis to review
                                          lease objection tracking template
Tues    12/15/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.60         0.60            $315.00
                                        day Motions
                                          Review/update/replcy re: cure
                                          objection analysis
Tues    12/15/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.30         0.30            $157.50
                                        day Motions
                                          Review/reply re: develop cure
                                          reconciliation update
Tues    12/15/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20            $105.00
                                        day Motions
                                          Call with M Karbiner re: deliverable
                                          loads to VDR, update on cure
                                          reconciliations
Tues    12/15/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $472.50
                                        day Motions
                                          Call with M Karbiner re: cure
                                          objection analysis
Wed     12/16/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.50         0.50            $262.50
                                        day Motions
                                          Call with M Karbiner re: cure
                                          objection analysis follow-ups,
                                          contracting project reconciliation
Thur    12/17/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.20         0.20            $105.00
                                        day Motions
                                          Call with B Gleason, M Karbiner, A
                                          Mink, K Doyle, D Mayer re:
                                          follow-ups/next steps re:
                                          SOAL/SOFAs, MORs, Transition update
Thur    12/17/2020 Rodney Gayle         Assist in Prep/Review schedules, SOFAs, 1st                  0.90         0.90            $472.50
                                        day Motions

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                    Doc 640-1            Filed 01/12/21           Page 33 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 32 of 128
Filters Used:
       - Time Entry Date:             11/30/2020 to 12/31/2020
       - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee             Description                                                   Hrs        B-Hrs            Amount         *
Assist in Prep/Review schedules, SOFAs, 1st day Motions
                                              Review/analysis/preparation re: 341
                                              meeting, schedules review

                                                                         Rodney Gayle Total:             16.20        16.20          $8,505.00

                         Assist in Prep/Review schedules, SOFAs, 1st day Motions Total:              169.70          169.70         $67,211.50

Budget, Forecast, Scorecard and Disbursement Management
K Doyle
Mon 11/30/2020 K Doyle                      Budget, Forecast, Scorecard and                               1.20         1.20            $318.00
                                            Disbursement Management
                                              Updating scorecard for last week
                                              and cumulative scorecard
Mon     11/30/2020 K Doyle                  Budget, Forecast, Scorecard and                               1.10         1.10            $291.50
                                            Disbursement Management
                                              Updating weekly deliverables,
                                              membership metrics with last week's
                                              actuals
Tues    12/1/2020      K Doyle              Budget, Forecast, Scorecard and                               1.80         1.80            $477.00
                                            Disbursement Management
                                              Update, review, comment, on WE
                                              11/29 scorecard & cumulative
                                              scorecard with M Karbiner
Tues    12/1/2020      K Doyle              Budget, Forecast, Scorecard and                               0.70         0.70            $185.50
                                            Disbursement Management
                                              Creating Wk 4 Cash roll forward with
                                              estimated disbursements
Wed     12/2/2020      K Doyle              Budget, Forecast, Scorecard and                               0.60         0.60            $159.00
                                            Disbursement Management
                                              Reviewed updated Scorecard
                                              against Revised DIP Budget with M
                                              Karbiner
Wed     12/2/2020      K Doyle              Budget, Forecast, Scorecard and                               1.20         1.20            $318.00
                                            Disbursement Management
                                              Updating revised DIP Budget per
                                              comments from Lenders & UCC
Wed     12/2/2020      K Doyle              Budget, Forecast, Scorecard and                               0.70         0.70            $185.50
                                            Disbursement Management
                                              Reviewing new revised DIP Budget
                                              per new comments from UCC and
                                              Lenders with M Karbiner
Wed     12/2/2020      K Doyle              Budget, Forecast, Scorecard and                               2.30         2.30            $609.50
                                            Disbursement Management




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                    Doc 640-1            Filed 01/12/21          Page 34 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 33 of 128
Filters Used:
       - Time Entry Date:             11/30/2020 to 12/31/2020
       - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee             Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
                                              Updating scorecard to the revised
                                              DIP Budget, updating cumulative
                                              scorecard to reflect variances
                                              against revised DIP Budget
Thur    12/3/2020      K Doyle              Budget, Forecast, Scorecard and                              1.20         1.20            $318.00
                                            Disbursement Management
                                              Updating revised DIP Budget per
                                              Lender FA comments
Mon     12/7/2020      K Doyle              Budget, Forecast, Scorecard and                              1.60         1.60            $424.00
                                            Disbursement Management
                                              Reformatting Scorecard for last 4
                                              weeks to show variance against
                                              new DIP Budget
Mon     12/7/2020      K Doyle              Budget, Forecast, Scorecard and                              1.20         1.20            $318.00
                                            Disbursement Management
                                              Review with M Karbiner all payments
                                              to be disbursed this week, reviewing
                                              all Lender Prof Fee invoices and
                                              preparing them to be paid
Mon     12/7/2020      K Doyle              Budget, Forecast, Scorecard and                              1.80         1.80            $477.00
                                            Disbursement Management
                                              Updating new scorecard for last
                                              week and updating cumulative
                                              scorecard
Tues    12/8/2020      K Doyle              Budget, Forecast, Scorecard and                              0.90         0.90            $238.50
                                            Disbursement Management
                                              Review final draft of scorecard with
                                              M Karbiner
Tues    12/8/2020      K Doyle              Budget, Forecast, Scorecard and                              1.50         1.50            $397.50
                                            Disbursement Management
                                              Updating Scorecard & additional
                                              Thursday deliverables
Tues    12/8/2020      K Doyle              Budget, Forecast, Scorecard and                              0.60         0.60            $159.00
                                            Disbursement Management
                                              Reconciling December rent payments
                                              (rent, Pre BK savings, Post BK savings)
Wed     12/9/2020      K Doyle              Budget, Forecast, Scorecard and                              0.80         0.80            $212.00
                                            Disbursement Management
                                              Reviewing professional fee invoices &
                                              updating payment time based on fee
                                              app structure
Wed     12/9/2020      K Doyle              Budget, Forecast, Scorecard and                              0.90         0.90            $238.50
                                            Disbursement Management


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 35 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 34 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
                                          Updating additional weekly
                                          deliverables
Fri     12/11/2020 K Doyle              Budget, Forecast, Scorecard and                              0.60         0.60            $159.00
                                        Disbursement Management
                                          Reviewing Prof Fee invoices &
                                          comparing to budget
Mon     12/14/2020 K Doyle              Budget, Forecast, Scorecard and                              0.80         0.80            $212.00
                                        Disbursement Management
                                          Updating weekly deliverables
Mon     12/14/2020 K Doyle              Budget, Forecast, Scorecard and                              2.50         2.50            $662.50
                                        Disbursement Management
                                          Updating Revised Budget to extend 3
                                          weeks
Mon     12/14/2020 K Doyle              Budget, Forecast, Scorecard and                              2.20         2.20            $583.00
                                        Disbursement Management
                                          Review new extended budget with
                                          M Karbiner
Tues    12/15/2020 K Doyle              Budget, Forecast, Scorecard and                              0.80         0.80            $212.00
                                        Disbursement Management
                                          Review scorecard with M Karbiner
Tues    12/15/2020 K Doyle              Budget, Forecast, Scorecard and                              0.60         0.60            $159.00
                                        Disbursement Management
                                          Updating scorecard for reconciling
                                          items & comments
Thur    12/17/2020 K Doyle              Budget, Forecast, Scorecard and                              0.90         0.90            $238.50
                                        Disbursement Management
                                          Updating new 4W trailing schedule
Mon     12/21/2020 K Doyle              Budget, Forecast, Scorecard and                              0.30         0.30             $79.50
                                        Disbursement Management
                                          Reviewing budgeted disbursements
                                          for the week with D Mayer
Mon     12/21/2020 K Doyle              Budget, Forecast, Scorecard and                              0.40         0.40            $106.00
                                        Disbursement Management
                                          Updating non-scorecard weekly
                                          deliverables
Tues    12/22/2020 K Doyle              Budget, Forecast, Scorecard and                              3.40         3.40            $901.00
                                        Disbursement Management
                                          Creating Extended Budget thru
                                          February
Tues    12/22/2020 K Doyle              Budget, Forecast, Scorecard and                              1.60         1.60            $424.00
                                        Disbursement Management
                                          Review of new extended budget
                                          with M Karbiner
Tues    12/22/2020 K Doyle              Budget, Forecast, Scorecard and                              2.30         2.30            $609.50
                                     Disbursement Management
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 36 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 35 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
                                          Updating Scorecard for Last Week,
                                          Cumulative to Date, and trailing 4
                                          Weeks
Wed     12/23/2020 K Doyle              Budget, Forecast, Scorecard and                              2.60         2.60            $689.00
                                        Disbursement Management
                                          Updating Extended 1 Week DIP
                                          Budget
Wed     12/23/2020 K Doyle              Budget, Forecast, Scorecard and                              0.80         0.80            $212.00
                                        Disbursement Management
                                          Reviewing 1 week extended DIP
                                          budget with M Karbiner
Wed     12/23/2020 K Doyle              Budget, Forecast, Scorecard and                              1.20         1.20            $318.00
                                        Disbursement Management
                                          Updating 2 month extended budget
                                          to reflect changes made in 1 week
                                          extended budget
Wed     12/23/2020 K Doyle              Budget, Forecast, Scorecard and                              0.10         0.10             $26.50
                                        Disbursement Management
                                          Call with M Karbiner R Gayle re:
                                          marketing budget spread
Thur    12/24/2020 K Doyle              Budget, Forecast, Scorecard and                              2.50         2.50            $662.50
                                        Disbursement Management
                                          Creating new DIP Budget extended
                                          thru last week of January
Thur    12/24/2020 K Doyle              Budget, Forecast, Scorecard and                              0.70         0.70            $185.50
                                        Disbursement Management
                                          Review extended DIP Budget thru
                                          January with M Karbiner
Thur    12/24/2020 K Doyle              Budget, Forecast, Scorecard and                              2.20         2.20            $583.00
                                        Disbursement Management
                                          Updating 2 month extended DIP
                                          Budget per Lender request, including
                                          Prof. Fee forecast
Fri     12/25/2020 K Doyle              Budget, Forecast, Scorecard and                              2.20         2.20            $583.00
                                        Disbursement Management
                                          Updating the new DIP budget for
                                          new assumptions & costs per M
                                          Karbiner and B Gleason
Mon     12/28/2020 K Doyle              Budget, Forecast, Scorecard and                              1.60         1.60            $424.00
                                        Disbursement Management
                                          Updating extended budget per
                                          comments from Lender's FA &
                                          re-circulating new schedules


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21           Page 37 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 36 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                   Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
Mon     12/28/2020 K Doyle              Budget, Forecast, Scorecard and                               0.40         0.40            $106.00
                                        Disbursement Management
                                          Review new updated budget with M
                                          Karbiner
Mon     12/28/2020 K Doyle              Budget, Forecast, Scorecard and                               1.80         1.80            $477.00
                                        Disbursement Management
                                          Updating Scorecard & other Thursday
                                          deliverables for last week
Mon     12/28/2020 K Doyle              Budget, Forecast, Scorecard and                               1.50         1.50            $397.50
                                        Disbursement Management
                                          Updating Budget for new extended
                                          time line per comments from Lenders
                                          & Lender FA
Tues    12/29/2020 K Doyle              Budget, Forecast, Scorecard and                               2.10         2.10            $556.50
                                        Disbursement Management
                                          Updating weekly, cumulative, and
                                          4W trailing scorecard
Tues    12/29/2020 K Doyle              Budget, Forecast, Scorecard and                               0.80         0.80            $212.00
                                        Disbursement Management
                                          Updating other Thursday deliverables
                                          with updated information from last
                                          week
Wed     12/30/2020 K Doyle              Budget, Forecast, Scorecard and                               1.60         1.60            $424.00
                                        Disbursement Management
                                          Finalizing scorecard & Thursday
                                          deliverables
Wed     12/30/2020 K Doyle              Budget, Forecast, Scorecard and                               0.80         0.80            $212.00
                                        Disbursement Management
                                          Review scorecard & supporting
                                          schedules with M Karbiner
Thur    12/31/2020 K Doyle              Budget, Forecast, Scorecard and                               0.50         0.50            $132.50
                                        Disbursement Management
                                          Sending out Thursday deliverables to
                                          constituents

                                                                            K Doyle Total:           59.90        59.90         $15,873.50

M Karbiner
Mon 11/30/2020 M Karbiner               Budget, Forecast, Scorecard and                               0.80         0.80            $396.00
                                        Disbursement Management
                                          Review/comment scorecard for last
                                          week and cumulative scorecard
Mon     11/30/2020 M Karbiner           Budget, Forecast, Scorecard and                               0.70         0.70            $346.50
                                        Disbursement Management



BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 38 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 37 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
                                           Review weekly deliverables,
                                           membership metrics with last week's
                                           actuals
Tues    12/1/2020      M Karbiner        Budget, Forecast, Scorecard and                              1.80         1.80            $891.00
                                         Disbursement Management
                                           Update, review, comment on WE
                                           11/29 scorecard & cumulative
                                           scorecard with K Doyle
Tues    12/1/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                         Disbursement Management
                                           Review/comment Wk 4 Cash roll
                                           forward with estimated
                                           disbursements
Wed     12/2/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.70         0.70            $346.50
                                         Disbursement Management
                                           Reviewing new revised DIP Budget
                                           per new comments from UCC and
                                           Lenders with K Doyle
Wed     12/2/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.80         0.80            $396.00
                                         Disbursement Management
                                           Review, update and comment on
                                           scorecard to the revised DIP Budget
                                           and cumulative scorecard to reflect
                                           variances against revised DIP Budget
Wed     12/2/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.60         0.60            $297.00
                                         Disbursement Management
                                           Reviewed updated Scorecard
                                           against Revised DIP Budget with K
                                           Doyle
Thur    12/3/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.70         0.70            $346.50
                                         Disbursement Management
                                           Review/comment DIP Budget per
                                           Lender FA comments
Fri     12/4/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.60         0.60            $297.00
                                         Disbursement Management
                                           Reviewing adequate assurance
                                           model sent by Mackinac
Mon     12/7/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                         Disbursement Management
                                           Communicate with D Mayer re FPL
                                           invoices
Mon     12/7/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                         Disbursement Management
                                           Review EE summary as of 12/4

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 39 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 38 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
Mon     12/7/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                         Disbursement Management
                                           Review proposed Dec rent payments
Mon     12/7/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                         Disbursement Management
                                           Review Customer Refunds as of 12/6
                                           for weekly reporting
Mon     12/7/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.60         0.60            $297.00
                                         Disbursement Management
                                           Communicate with D Mayer re
                                           Lender professional payments
Mon     12/7/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                         Disbursement Management
                                           Review payment history for Elliott
                                           Group (incl. retainer)
Mon     12/7/2020      M Karbiner        Budget, Forecast, Scorecard and                              1.20         1.20            $594.00
                                         Disbursement Management
                                           Review with K Doyle all payments to
                                           be disbursed this week, reviewing all
                                           Lender Prof Fee invoices and
                                           preparing them to be paid
Mon     12/7/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                         Disbursement Management
                                           Review Lender professional payment
                                           invoices
Mon     12/7/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                         Disbursement Management
                                           Review FPL post petition invoices for
                                           payment
Tues    12/8/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                         Disbursement Management
                                           Communicate with D Mayer re utility
                                           deposit account
Tues    12/8/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.90         0.90            $445.50
                                         Disbursement Management
                                           Review final draft of scorecard with
                                           K Doyle
Tues    12/8/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                         Disbursement Management
                                           Communicate with D Mayer re 2nd
                                           DIP draw
Wed     12/9/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.80         0.80            $396.00
                                         Disbursement Management



BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 40 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 39 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
                                           Review/comment weekly
                                           deliverables
Wed     12/9/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                         Disbursement Management
                                           Review EE Payroll report
Wed     12/9/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.50         0.50            $247.50
                                         Disbursement Management
                                           Work with D Mayer re 2nd DIP draw
Wed     12/9/2020      M Karbiner        Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                         Disbursement Management
                                           Communicate with E Howe re Lender
                                           professional invoices
Thur    12/10/2020 M Karbiner            Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                         Disbursement Management
                                           Communicate with D Mayer re
                                           disbursements
Thur    12/10/2020 M Karbiner            Budget, Forecast, Scorecard and                              0.10         0.10             $49.50
                                         Disbursement Management
                                           Communicate with P. Corrie re
                                           weekly deliverables
Fri     12/11/2020 M Karbiner            Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                         Disbursement Management
                                           Review City of Tallahassee bond
                                           claim
Fri     12/11/2020 M Karbiner            Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                         Disbursement Management
                                           Communicate with N Ballen re FPL
                                           settlement/post petition invoices for
                                           payment
Fri     12/11/2020 M Karbiner            Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                         Disbursement Management
                                           Communicate with D Mayer re FPL
                                           settlement/post petition invoices for
                                           payment
Fri     12/11/2020 M Karbiner            Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                         Disbursement Management
                                           Communicate with D Mayer re
                                           Europa payments
Fri     12/11/2020 M Karbiner            Budget, Forecast, Scorecard and                              0.10         0.10             $49.50
                                         Disbursement Management
                                           Communicate with D Mayer re sales
                                           tax
Fri     12/11/2020 M Karbiner            Budget, Forecast, Scorecard and                              0.10         0.10             $49.50
                                         Disbursement Management

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 41 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 40 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
                                         Review Q4 K-1 tax e-mail from D
                                         Mayer
Mon     12/14/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.60         0.60            $297.00
                                       Disbursement Management
                                         Review with D Mayer all payments
                                         to be disbursed this week, reviewing
                                         all Lender Prof Fee invoices and
                                         preparing them to be paid
Mon     12/14/2020 M Karbiner          Budget, Forecast, Scorecard and                              2.20         2.20          $1,089.00
                                       Disbursement Management
                                         Review new extended budget with
                                         K Doyle
Mon     12/14/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                       Disbursement Management
                                         Review/comment of cash
                                         disbursements for the week
Mon     12/14/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.70         0.70            $346.50
                                       Disbursement Management
                                         Review/comment of extended DIP
                                         budget
Mon     12/14/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.60         0.60            $297.00
                                       Disbursement Management
                                         Review/comment of weekly
                                         deliverables
Mon     12/14/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Review Customer Refunds as of 12/13
                                         for weekly reporting
Tues    12/15/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.80         0.80            $396.00
                                       Disbursement Management
                                         Review scorecard with K Doyle
Tues    12/15/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Review/comment of scorecard
Tues    12/15/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                       Disbursement Management
                                         Communication with D Mayer re
                                         weekly disbursements
Tues    12/15/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Communicate with D Mayer re 2nd
                                         DIP draw
Thur    12/17/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 42 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 41 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
                                         Review/comment of trailing 4-week
                                         Scorecard for Mackinac
Thur    12/17/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Review GT Nov invoice
Thur    12/17/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Communicate with D. Mayer re Jan
                                         rent payments
Thur    12/17/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Communicate with D Mayer re utility
                                         payments
Fri     12/18/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                       Disbursement Management
                                         Communicate with D Mayer re Nov
                                         prof fee payments
Mon     12/21/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Review Customer Refunds as of 12/20
                                         for weekly reporting
Mon     12/21/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Communicate with D Mayer re
                                         weekly deliverables
Mon     12/21/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Review/comment of EE summary
                                         report
Mon     12/21/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.50         0.50            $247.50
                                       Disbursement Management
                                         Review/comment of Motus Jan
                                         marketing spend budget
Mon     12/21/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                       Disbursement Management
                                         Review/comment of weekly
                                         deliverables
Tues    12/22/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Review/comment of RPM info for
                                         Standard, Lime and Secondary
                                         members
Tues    12/22/2020 M Karbiner          Budget, Forecast, Scorecard and                              1.60         1.60            $792.00
                                       Disbursement Management

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 43 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 42 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
                                         Review of new extended budget
                                         with K Doyle
Tues    12/22/2020 M Karbiner          Budget, Forecast, Scorecard and                              1.90         1.90            $940.50
                                       Disbursement Management
                                         Review/comment of extended
                                         budget thru February
Tues    12/22/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.70         0.70            $346.50
                                       Disbursement Management
                                         Review/comment of Motus Jan
                                         marketing spend budget
Tues    12/22/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.60         0.60            $297.00
                                       Disbursement Management
                                         Review/comment of scorecard
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Review/comment of rent checks (cut
                                         and hold)
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Review/comment of Motus Jan
                                         marketing spend budget
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                       Disbursement Management
                                         Review/comment of weekly
                                         deliverables
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Review/comment of CIGNA
                                         payments with D Mayer
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              1.20         1.20            $594.00
                                       Disbursement Management
                                         Review/comment of 2 month
                                         extended DIP budget
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Communication with D Mayer re
                                         Lender professional payments
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Review/comment/send Phoenix
                                         invoices to P Corrie for approval
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                       Disbursement Management



BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 44 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 43 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
                                         Communication with D Mayer re Final
                                         DIP draw request
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.80         0.80            $396.00
                                       Disbursement Management
                                         Review 1 week extended DIP
                                         budget with K Doyle
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.60         0.60            $297.00
                                       Disbursement Management
                                         Review/comment 1 week extended
                                         DIP budget
Wed     12/23/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.10         0.10             $49.50
                                       Disbursement Management
                                         Call with R Gayle K Doyle re:
                                         marketing budget spread
Thur    12/24/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.90         0.90            $445.50
                                       Disbursement Management
                                         Review/comment of extended DIP
                                         budget thru Feb
Thur    12/24/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.70         0.70            $346.50
                                       Disbursement Management
                                         Review extended DIP budget thru
                                         January with K Doyle
Thur    12/24/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.80         0.80            $396.00
                                       Disbursement Management
                                         Review/comment of extended DIP
                                         budget thru Jan
Fri     12/25/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.90         0.90            $445.50
                                       Disbursement Management
                                         Review/comment of extended DIP
                                         budget thru Jan
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Review Customer Refunds as of 12/27
                                         for weekly reporting
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Communicate with D Mayer re BK
                                         prof fee payments
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.80         0.80            $396.00
                                       Disbursement Management
                                         Review/comment of weekly
                                         deliverables
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 45 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 44 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
                                         Review/comment of Jan marketing
                                         spend budget
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Review/comment of EE summary
                                         report
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.70         0.70            $346.50
                                       Disbursement Management
                                         Review/comment of extended
                                         budget and review/comment new
                                         schedules per comments from
                                         Lender's FA
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Communicate with D Mayer re
                                         proposed 401k payment
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.60         0.60            $297.00
                                       Disbursement Management
                                         Review/comment of updated Budget
                                         for new extended time line per
                                         comments from Lenders & Lender FA
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                       Disbursement Management
                                         Review new updated budget with K
                                         Doyle
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Communicate with D Mayer re utility
                                         payments and deposits
Mon     12/28/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.30         0.30            $148.50
                                       Disbursement Management
                                         Communicate with D Mayer re YF
                                         proposed bonuses
Tues    12/29/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Review/comment of cash collections
                                         detail
Tues    12/29/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.40         0.40            $198.00
                                       Disbursement Management
                                         Review/comment of weekly
                                         deliverables
Tues    12/29/2020 M Karbiner          Budget, Forecast, Scorecard and                              0.20         0.20             $99.00
                                       Disbursement Management
                                         Review DRC BK Prof Invoices

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21           Page 46 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 45 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                   Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
Tues    12/29/2020 M Karbiner          Budget, Forecast, Scorecard and                               0.20         0.20             $99.00
                                       Disbursement Management
                                         Review/comment of Local
                                         Management payment inquiry
Tues    12/29/2020 M Karbiner          Budget, Forecast, Scorecard and                               0.70         0.70            $346.50
                                       Disbursement Management
                                         Review/comment of weekly,
                                         cumulative, and 4W trailing
                                         scorecard
Tues    12/29/2020 M Karbiner          Budget, Forecast, Scorecard and                               0.70         0.70            $346.50
                                       Disbursement Management
                                         Review/comment of November
                                         monthly financials
Wed     12/30/2020 M Karbiner          Budget, Forecast, Scorecard and                               0.20         0.20             $99.00
                                       Disbursement Management
                                         Communicate with D Mayer re
                                         Salesforce payment
Wed     12/30/2020 M Karbiner          Budget, Forecast, Scorecard and                               0.20         0.20             $99.00
                                       Disbursement Management
                                         Communicate with D Mayer re DRC
                                         payment
Wed     12/30/2020 M Karbiner          Budget, Forecast, Scorecard and                               0.20         0.20             $99.00
                                       Disbursement Management
                                         Communicate with N. Ballen re DRC
                                         payments and objection deadline
                                         requirements
Wed     12/30/2020 M Karbiner          Budget, Forecast, Scorecard and                               0.50         0.50            $247.50
                                       Disbursement Management
                                         Review/comment of weekly
                                         deliverables
Wed     12/30/2020 M Karbiner          Budget, Forecast, Scorecard and                               0.80         0.80            $396.00
                                       Disbursement Management
                                         Review scorecard & supporting
                                         schedules with K Doyle
Wed     12/30/2020 M Karbiner          Budget, Forecast, Scorecard and                               0.20         0.20             $99.00
                                       Disbursement Management
                                         Communicate with D Mayer and N.
                                         Ballen re payment/retention of KPMG
Wed     12/30/2020 M Karbiner          Budget, Forecast, Scorecard and                               0.20         0.20             $99.00
                                       Disbursement Management
                                         Communicate with N. Ballen re utility
                                         payments and deposits

                                                                        M Karbiner Total:           47.10        47.10         $23,314.50

Rodney Gayle
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 47 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 46 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Budget, Forecast, Scorecard and Disbursement Management
Wed     12/23/2020 Rodney Gayle          Budget, Forecast, Scorecard and                              0.10         0.10             $52.50
                                         Disbursement Management
                                           Call with M Karbiner K Doyle re:
                                           marketing budget spread

                                                                      Rodney Gayle Total:             0.10         0.10             $52.50

                  Budget, Forecast, Scorecard and Disbursement Management Total:                  107.10         107.10         $39,240.50

Court Hearing UST Meetings & Preparation
A Mink
Wed 12/16/2020 A Mink                    Court Hearing UST Meetings & Preparation                     0.50         0.50            $262.50
                                           Prepare for 341meeting.
Wed     12/16/2020 A Mink                Court Hearing UST Meetings & Preparation                     0.30         0.30            $157.50
                                           Call with E Howe, D Meloro, B
                                           Gleason, M Karbiner, R Gayle, D
                                           Mayer re: 341meeting preparation,
                                           reference documents
Thur    12/17/2020 A Mink                Court Hearing UST Meetings & Preparation                     1.30         1.30            $682.50
                                           341Meeting with UST, UCC, B
                                           Gleason, D Mayer, M Karbiner, R
                                           Gayle, K Doyle, E Howe, D Meloro

                                                                              A Mink Total:           2.10         2.10          $1,102.50

K Doyle
Thur 12/17/2020 K Doyle                  Court Hearing UST Meetings & Preparation                     1.50         1.50            $397.50
                                           341Meeting with UST, UCC, B
                                           Gleason, D Mayer, M Karbiner, A
                                           Mink (Partial), R Gayle, E Howe, D
                                           Meloro

                                                                             K Doyle Total:           1.50         1.50            $397.50

M Karbiner
Fri   12/4/2020        M Karbiner        Court Hearing UST Meetings & Preparation                     0.50         0.50            $247.50
                                           Call into 2nd Motions hearing re:
                                           motion approvals, lease rejection
                                           objections, DIP financing objections
Wed     12/16/2020 M Karbiner            Court Hearing UST Meetings & Preparation                     0.40         0.40            $198.00
                                           Prep for 341Meeting
Wed     12/16/2020 M Karbiner            Court Hearing UST Meetings & Preparation                     0.30         0.30            $148.50
                                           Call with E Howe, D Meloro, B
                                           Gleason, R Gayle, A Mink, D Mayer
                                           re: 341meeting preparation,
                                           reference documents
Thur    12/17/2020 M Karbiner            Court Hearing UST Meetings & Preparation                     0.30         0.30            $148.50
                                           Prep for 341Meeting
Thur    12/17/2020 M Karbiner            Court Hearing UST Meetings & Preparation                     1.50         1.50            $742.50
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21           Page 48 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 47 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                   Hrs        B-Hrs            Amount         *
Court Hearing UST Meetings & Preparation
                                          341Meeting with UST, UCC, B
                                          Gleason, D Mayer, R Gayle, A Mink
                                          (Partial), K Doyle, E Howe, D Meloro
Wed     12/23/2020 M Karbiner           Court Hearing UST Meetings & Preparation                      2.10         2.10          $1,039.50
                                          Attend Sale Hearing
Mon     12/28/2020 M Karbiner           Court Hearing UST Meetings & Preparation                      0.50         0.50            $247.50
                                          Attend sale hearing continuance

                                                                         M Karbiner Total:            5.60         5.60          $2,772.00

Rodney Gayle
Fri  12/4/2020         Rodney Gayle     Court Hearing UST Meetings & Preparation                      0.50         0.50            $262.50
                                          Call into 2nd Motions hearing re:
                                          motion approvals, lease rejection
                                          objections, DIP financing objections
Wed     12/16/2020 Rodney Gayle         Court Hearing UST Meetings & Preparation                      0.30         0.30            $157.50
                                          Call with E Howe, D Meloro, B
                                          Gleason, M Karbiner, A Mink, D
                                          Mayer re: 341meeting preparation,
                                          reference documents
Thur    12/17/2020 Rodney Gayle         Court Hearing UST Meetings & Preparation                      1.50         1.50            $787.50
                                          341Meeting with UST, UCC, B
                                          Gleason, D Mayer, M Karbiner, A
                                          Mink (Partial), K Doyle, E Howe, D
                                          Meloro
Wed     12/23/2020 Rodney Gayle         Court Hearing UST Meetings & Preparation                      2.10         2.10          $1,102.50
                                          Attend Sale Hearing
Mon     12/28/2020 Rodney Gayle         Court Hearing UST Meetings & Preparation                      0.50         0.50            $262.50
                                          Attend sale hearing continuance

                                                                     Rodney Gayle Total:              4.90         4.90          $2,572.50

                                      Court Hearing UST Meetings & Preparation Total:                14.10        14.10          $6,844.50

DIP Financing
M Karbiner
Mon 12/28/2020 M Karbiner               DIP Financing                                                 0.20         0.20             $99.00
                                          Communicate with E. Howe re
                                          extended DIP budget
Tues    12/29/2020 M Karbiner           DIP Financing                                                 0.10         0.10             $49.50
                                          Review communication from D.
                                          Mayer re final DIP draw extension
Wed     12/30/2020 M Karbiner           DIP Financing                                                 0.30         0.30            $148.50
                                          Review/comment of proposed Jan
                                          rent schedule for DIP budget

                                                                         M Karbiner Total:            0.60         0.60            $297.00

Rodney Gayle
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                    Doc 640-1            Filed 01/12/21          Page 49 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 48 of 128
Filters Used:
       - Time Entry Date:             11/30/2020 to 12/31/2020
       - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee             Description                                                  Hrs        B-Hrs            Amount         *
DIP Financing
Wed     12/23/2020 Rodney Gayle             DIP Financing                                                0.10         0.10             $52.50
                                              Review DIP budget extensions
Wed     12/23/2020 Rodney Gayle             DIP Financing                                                0.60         0.60            $315.00
                                              Review DIP budget extensions

                                                                         Rodney Gayle Total:             0.70         0.70            $367.50

                                                                          DIP Financing Total:           1.30         1.30            $664.50

Financial Management, Accounting and Analysis
A Mink
Fri    12/11/2020 A Mink                    Financial Management, Accounting and                         0.40         0.40            $210.00
                                            Analysis
                                              Conference call with David Mayer
                                              re: things need to be done if the sale
                                              goes through.

                                                                                 A Mink Total:           0.40         0.40            $210.00

K Doyle
Tues 12/8/2020         K Doyle              Financial Management, Accounting and                         0.70         0.70            $185.50
                                            Analysis
                                              Reviewing Sr Lender Professionals'
                                              November Invoices, getting queued
                                              to be paid.

                                                                                K Doyle Total:           0.70         0.70            $185.50

                                 Financial Management, Accounting and Analysis Total:                    1.10         1.10            $395.50

Interface with Creditors, Customers, Equity Holders & Other Constituents
K Doyle
Wed 12/2/2020          K Doyle              Interface with Creditors, Customers, Equity                  0.90         0.90            $238.50
                                            Holders & Other Constituents
                                              Call with Lender FA to discuss various
                                              operational & forecasting questions
Wed     12/2/2020      K Doyle              Interface with Creditors, Customers, Equity                  0.70         0.70            $185.50
                                            Holders & Other Constituents
                                              Providing schedules & responses to
                                              Lender FA's questions
Thur    12/3/2020      K Doyle              Interface with Creditors, Customers, Equity                  0.90         0.90            $238.50
                                            Holders & Other Constituents
                                              Creating schedules & answering
                                              diligence questions for UCC FAs

                                                                                K Doyle Total:           2.50         2.50            $662.50

K Landis
Thur 12/10/2020 K Landis                    Interface with Creditors, Customers, Equity                  0.10         0.10             $19.50
                                            Holders & Other Constituents


BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 50 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 49 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Interface with Creditors, Customers, Equity Holders & Other Constituents
                                           Call with M Karbiner re organizing 4
                                           years of insider payments.

                                                                            K Landis Total:           0.10         0.10             $19.50

M Karbiner
Thur 12/3/2020         M Karbiner        Interface with Creditors, Customers, Equity                  0.50         0.50            $247.50
                                         Holders & Other Constituents
                                           Call with D Mayer and Jessie Wicker
                                           (Mackinac) to review financials
Fri     12/4/2020      M Karbiner        Interface with Creditors, Customers, Equity                  0.80         0.80            $396.00
                                         Holders & Other Constituents
                                           Lender status update call
Mon     12/7/2020      M Karbiner        Interface with Creditors, Customers, Equity                  0.20         0.20             $99.00
                                         Holders & Other Constituents
                                           Communicate with K Miramadi re
                                           Lender Professional invoices
Tues    12/8/2020      M Karbiner        Interface with Creditors, Customers, Equity                  0.20         0.20             $99.00
                                         Holders & Other Constituents
                                           Communicate with K Miramadi re
                                           Motus contract
Tues    12/8/2020      M Karbiner        Interface with Creditors, Customers, Equity                  0.70         0.70            $346.50
                                         Holders & Other Constituents
                                           Review disbursements with K Doyle
                                           & D Mayer
Tues    12/8/2020      M Karbiner        Interface with Creditors, Customers, Equity                  0.20         0.20             $99.00
                                         Holders & Other Constituents
                                           Communicate with D Mayer re 1 year
                                           payments (all payments) for
                                           Mackinac
Tues    12/8/2020      M Karbiner        Interface with Creditors, Customers, Equity                  0.20         0.20             $99.00
                                         Holders & Other Constituents
                                           Communicate with K Mirmadi re 1
                                           year payments (all payments)
Wed     12/9/2020      M Karbiner        Interface with Creditors, Customers, Equity                  0.30         0.30            $148.50
                                         Holders & Other Constituents
                                           Review/comment Motus contract
                                           and questions from K Miramadi
Wed     12/9/2020      M Karbiner        Interface with Creditors, Customers, Equity                  0.70         0.70            $346.50
                                         Holders & Other Constituents
                                           Review/comment 1 year payments
                                           (total) schedule for Mackinac
Wed     12/9/2020      M Karbiner        Interface with Creditors, Customers, Equity                  0.60         0.60            $297.00
                                         Holders & Other Constituents
                                           Review/comment re: chargeback
                                           analysis, refund/credit analysis
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 51 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 50 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Interface with Creditors, Customers, Equity Holders & Other Constituents
Wed     12/9/2020      M Karbiner        Interface with Creditors, Customers, Equity                  0.30         0.30            $148.50
                                         Holders & Other Constituents
                                           Review/comment J Johnson historical
                                           comp for Mackinac
Thur    12/10/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.70         0.70            $346.50
                                         Holders & Other Constituents
                                           Call with K Miramadi, J Wicker, R
                                           Gayle re: review/walk of credit
                                           analysis
Thur    12/10/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.60         0.60            $297.00
                                         Holders & Other Constituents
                                           Update CRO Report notes for
                                           Lender/DIP Finance update call
Thur    12/10/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.30         0.30            $148.50
                                         Holders & Other Constituents
                                           Review Cure Cost schedule as of 11/8
Thur    12/10/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.40         0.40            $198.00
                                         Holders & Other Constituents
                                           Review/discuss contracts schedule
                                           with D Mayer for Mackinac
Thur    12/10/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.30         0.30            $148.50
                                         Holders & Other Constituents
                                           Review/comment re J Johnson
                                           historical comp for Mackinac
Thur    12/10/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.50         0.50            $247.50
                                         Holders & Other Constituents
                                           Review/comment re contracts
                                           schedule for Mackinac
Thur    12/10/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.10         0.10             $49.50
                                         Holders & Other Constituents
                                           Communicate with K. Miramadi and
                                           J. Wicker re contracts
Fri     12/11/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.60         0.60            $297.00
                                         Holders & Other Constituents
                                           Call with DIP Lender for CRO review
Mon     12/14/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.20         0.20             $99.00
                                         Holders & Other Constituents
                                           Communicate with K. Miramadi re
                                           4-year insider payments
Tues    12/15/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.20         0.20             $99.00
                                         Holders & Other Constituents
                                           Communicate with K. Miramadi re
                                           4-year insider payments
Wed     12/16/2020 M Karbiner            Interface with Creditors, Customers, Equity                  0.20         0.20             $99.00
                                     Holders & Other Constituents
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21           Page 52 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                        Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                         Page 51 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                   Hrs        B-Hrs            Amount         *
Interface with Creditors, Customers, Equity Holders & Other Constituents
                                               Review/comment of financial info
                                               request for K Miramadi
Wed     12/16/2020 M Karbiner                Interface with Creditors, Customers, Equity                   0.70         0.70            $346.50
                                             Holders & Other Constituents
                                               Review/comment of weekly
                                               deliverables for Creditors
Fri     12/18/2020 M Karbiner                Interface with Creditors, Customers, Equity                   0.40         0.40            $198.00
                                             Holders & Other Constituents
                                               Review/comment of notes for
                                               weekly CRO call
Fri     12/18/2020 M Karbiner                Interface with Creditors, Customers, Equity                   0.30         0.30            $148.50
                                             Holders & Other Constituents
                                               Communicate with K. Miramadi re
                                               Nov Prof fee payments
Fri     12/18/2020 M Karbiner                Interface with Creditors, Customers, Equity                   0.90         0.90            $445.50
                                             Holders & Other Constituents
                                               CRO Update call with Lenders
Wed     12/30/2020 M Karbiner                Interface with Creditors, Customers, Equity                   0.30         0.30            $148.50
                                             Holders & Other Constituents
                                               Review/comment of CRO notes for
                                               weekly CRO update call

                                                                              M Karbiner Total:           11.40        11.40          $5,643.00

P Bellot
Mon 11/30/2020 P Bellot                      Interface with Creditors, Customers, Equity                   0.90         0.90            $337.50
                                             Holders & Other Constituents
                                               Call with P Cunningham, R Gayle re:
                                               lease tracking with PG updates,
                                               review open issues with lease
                                               tracking
Tues    12/1/2020      P Bellot              Interface with Creditors, Customers, Equity                   0.30         0.30            $112.50
                                             Holders & Other Constituents
                                               Research on historical payments for
                                               UCC requests
Thur    12/3/2020      P Bellot              Interface with Creditors, Customers, Equity                   1.00         1.00            $375.00
                                             Holders & Other Constituents
                                               Call with B Gleason, M Karbiner, K
                                               Doyle, R Gayle, UCC FA's (Preis,
                                               Rooney, Hurwitz) re: review of
                                               company, open questions, follow-ups

                                                                                 P Bellot Total:           2.20         2.20            $825.00

Rodney Gayle
Mon 11/30/2020 Rodney Gayle                  Interface with Creditors, Customers, Equity                   1.30         1.30            $682.50
                                             Holders & Other Constituents

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 53 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 52 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Interface with Creditors, Customers, Equity Holders & Other Constituents
                                          Call with K Miramadi, j Wicker, J
                                          Johnson re: regional organizational
                                          structure
Mon     11/30/2020 Rodney Gayle         Interface with Creditors, Customers, Equity                  0.20         0.20            $105.00
                                        Holders & Other Constituents
                                          Review/reply re: FA request for
                                          discussions, ops review
Tues    12/1/2020      Rodney Gayle     Interface with Creditors, Customers, Equity                  0.40         0.40            $210.00
                                        Holders & Other Constituents
                                          Prep/review for call on Disclosure
                                          Schedule / Cure Costs review
Tues    12/1/2020      Rodney Gayle     Interface with Creditors, Customers, Equity                  1.50         1.50            $787.50
                                        Holders & Other Constituents
                                          Call with K Miramadi, B Gleason
                                          (partial) re: contract schedule/cure
                                          costs review, regional structure
                                          questions, organizational issues
Thur    12/3/2020      Rodney Gayle     Interface with Creditors, Customers, Equity                  0.50         0.50            $262.50
                                        Holders & Other Constituents
                                          Analysis/update on CRO report-out,
                                          COVID incident reporting, Hilco lease
                                          renegotiation update, marketing
                                          update
Thur    12/3/2020      Rodney Gayle     Interface with Creditors, Customers, Equity                  0.40         0.40            $210.00
                                        Holders & Other Constituents
                                          Analysis/update on CRO
                                          report-out,COVID incident reporting
Fri     12/4/2020      Rodney Gayle     Interface with Creditors, Customers, Equity                  0.40         0.40            $210.00
                                        Holders & Other Constituents
                                          Analysis/update on CRO report-out
Fri     12/4/2020      Rodney Gayle     Interface with Creditors, Customers, Equity                  0.80         0.80            $420.00
                                        Holders & Other Constituents
                                          Call with DIP Lender for CRO review
Tues    12/8/2020      Rodney Gayle     Interface with Creditors, Customers, Equity                  0.40         0.40            $210.00
                                        Holders & Other Constituents
                                          Call with K Miramadi, J Wicker, P
                                          Bellot re: lease amendment deal
                                          structures, cure objection analysis
Thur    12/10/2020 Rodney Gayle         Interface with Creditors, Customers, Equity                  0.70         0.70            $367.50
                                        Holders & Other Constituents
                                          Call with K Miramadi, J Wicker, M
                                          Karbiner re: review/walk of credit
                                          analysis


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 54 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 53 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Interface with Creditors, Customers, Equity Holders & Other Constituents
Fri     12/11/2020 Rodney Gayle        Interface with Creditors, Customers, Equity                  0.60         0.60            $315.00
                                       Holders & Other Constituents
                                         Call with DIP Lender for CRO review
Mon     12/14/2020 Rodney Gayle        Interface with Creditors, Customers, Equity                  1.00         1.00            $525.00
                                       Holders & Other Constituents
                                         Call with K Miramadi, D Mayer, B
                                         Vahaly, B Gleason re: management
                                         meeting, finance department review
Mon     12/14/2020 Rodney Gayle        Interface with Creditors, Customers, Equity                  1.20         1.20            $630.00
                                       Holders & Other Constituents
                                         Review/organize/reply re: ABC billing
                                         review meeting with bidder FA, YF
                                         personnel
Tues    12/15/2020 Rodney Gayle        Interface with Creditors, Customers, Equity                  0.30         0.30            $157.50
                                       Holders & Other Constituents
                                         Call with K Miramadi re: ABC meeting
                                         follow-ups
Tues    12/15/2020 Rodney Gayle        Interface with Creditors, Customers, Equity                  1.00         1.00            $525.00
                                       Holders & Other Constituents
                                         Call with K Miramadi, D Mayer, J
                                         Johnson, R Merryman, B Vahaly, F
                                         Napolitano re: ABC Billing review
Fri     12/18/2020 Rodney Gayle        Interface with Creditors, Customers, Equity                  0.90         0.90            $472.50
                                       Holders & Other Constituents
                                         CRO update call to lenders
Fri     12/18/2020 Rodney Gayle        Interface with Creditors, Customers, Equity                  0.80         0.80            $420.00
                                       Holders & Other Constituents
                                         Call with B Gleason, K Miramadi
                                         (partial) re: transition planning
Fri     12/18/2020 Rodney Gayle        Interface with Creditors, Customers, Equity                  0.10         0.10             $52.50
                                       Holders & Other Constituents
                                         Review/reply re: UCC request for
                                         WCDB insider analysis
Tues    12/22/2020 Rodney Gayle        Interface with Creditors, Customers, Equity                  0.70         0.70            $367.50
                                       Holders & Other Constituents
                                         Call with B Gleason, B Vahaly
                                         (partial), K Miramadi (partial), F
                                         Napoltano (partial) J Johnson re:
                                         rejected club closure options, review
                                         execution/issues
Mon     12/28/2020 Rodney Gayle        Interface with Creditors, Customers, Equity                  0.20         0.20            $105.00
                                       Holders & Other Constituents
                                         Call with K Miramadi re: draft sale in
                                         AZ, lender review

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                    Doc 640-1            Filed 01/12/21           Page 55 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 54 of 128
Filters Used:
       - Time Entry Date:             11/30/2020 to 12/31/2020
       - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee             Description                                                   Hrs        B-Hrs            Amount         *
Interface with Creditors, Customers, Equity Holders & Other Constituents
Wed     12/30/2020 Rodney Gayle             Interface with Creditors, Customers, Equity                   0.50         0.50            $262.50
                                            Holders & Other Constituents
                                              CRO update call to lenders

                                                                         Rodney Gayle Total:             13.90        13.90          $7,297.50

        Interface with Creditors, Customers, Equity Holders & Other Constituents Total:                  30.10        30.10         $14,447.50

Interface with UCC Counsel and Financial Advisors
A Mink
Thur 12/10/2020 A Mink                      Interface with UCC Counsel and Financial                      0.50         0.50            $262.50
                                            Advisors
                                              Call with P Hurwitz, P Preis, L Rooney,
                                              B Gleason, M Karbiner, R Gayle re:
                                              open questions/discussion on
                                              adequate assurance, budget to
                                              actuals, cure costs, claims pool

                                                                                 A Mink Total:            0.50         0.50            $262.50

K Doyle
Mon 11/30/2020 K Doyle                      Interface with UCC Counsel and Financial                      1.60         1.60            $424.00
                                            Advisors
                                              Creating/Updating schedules per
                                              UCC diligence requests
Tues    12/1/2020      K Doyle              Interface with UCC Counsel and Financial                      1.40         1.40            $371.00
                                            Advisors
                                              Responding to UCC diligence
                                              requests regarding 90 Day & Insider
                                              payments with M Karbiner & D Mayer
Wed     12/2/2020      K Doyle              Interface with UCC Counsel and Financial                      0.80         0.80            $212.00
                                            Advisors
                                              Providing additional schedules &
                                              responses to UCC diligence questions
Thur    12/3/2020      K Doyle              Interface with UCC Counsel and Financial                      1.20         1.20            $318.00
                                            Advisors
                                              Call with B Gleason, M Karbiner, R
                                              Gayle, P Bellot (Partial), UCC FA's
                                              (Preis, Rooney, Hurwitz) re: review of
                                              company, open questions, follow-ups
Sun     12/6/2020      K Doyle              Interface with UCC Counsel and Financial                      0.20         0.20             $53.00
                                            Advisors
                                              Call with Lee Rooney (Dundon) and M
                                              Karbiner re scorecard
Tues    12/8/2020      K Doyle              Interface with UCC Counsel and Financial                      0.70         0.70            $185.50
                                            Advisors
                                              Review disbursements with M
                                              Karbiner & D Mayer
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                    Doc 640-1            Filed 01/12/21           Page 56 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 55 of 128
Filters Used:
       - Time Entry Date:             11/30/2020 to 12/31/2020
       - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee             Description                                                   Hrs        B-Hrs            Amount         *
Interface with UCC Counsel and Financial Advisors
Tues    12/8/2020      K Doyle              Interface with UCC Counsel and Financial                      2.30         2.30            $609.50
                                            Advisors
                                              Reconciling & updating 4 Year
                                              Disbursement deliverable
Wed     12/9/2020      K Doyle              Interface with UCC Counsel and Financial                      1.50         1.50            $397.50
                                            Advisors
                                              Updating disbursement schedule
                                              request
Fri     12/11/2020 K Doyle                  Interface with UCC Counsel and Financial                      1.20         1.20            $318.00
                                            Advisors
                                              Updating UCC request on
                                              disbursements
Tues    12/15/2020 K Doyle                  Interface with UCC Counsel and Financial                      0.40         0.40            $106.00
                                            Advisors
                                              Providing updated schedule for UCC
                                              request
Wed     12/16/2020 K Doyle                  Interface with UCC Counsel and Financial                      1.60         1.60            $424.00
                                            Advisors
                                              Updating Proposed Diligence
                                              Requests & Schedules
Thur    12/17/2020 K Doyle                  Interface with UCC Counsel and Financial                      1.10         1.10            $291.50
                                            Advisors
                                              Reviewing invoices for UCC request
Thur    12/17/2020 K Doyle                  Interface with UCC Counsel and Financial                      0.60         0.60            $159.00
                                            Advisors
                                              Review UCC Request on WC
                                              schedule with M Karbiner

                                                                                K Doyle Total:           14.60        14.60          $3,869.00

M Karbiner
Mon 11/30/2020 M Karbiner                   Interface with UCC Counsel and Financial                      0.90         0.90            $445.50
                                            Advisors
                                              Review, prep, comment schedules
                                              per UCC diligence requests
Mon     11/30/2020 M Karbiner               Interface with UCC Counsel and Financial                      0.20         0.20             $99.00
                                            Advisors
                                              Review/comment Corp EE detail
                                              schedule for UCC request
Tues    12/1/2020      M Karbiner           Interface with UCC Counsel and Financial                      1.40         1.40            $693.00
                                            Advisors
                                              Responding to UCC diligence
                                              requests regarding 90 Day & Insider
                                              payments with K Doyle & D Mayer
Wed     12/2/2020      M Karbiner           Interface with UCC Counsel and Financial                      0.70         0.70            $346.50
                                            Advisors
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 57 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 56 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Interface with UCC Counsel and Financial Advisors
                                           Prep, update and comment on UCC
                                           info requests
Wed     12/2/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.30         0.30            $148.50
                                         Advisors
                                           Communicate with D Mayer re UCC
                                           info requests
Wed     12/2/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.40         0.40            $198.00
                                         Advisors
                                           Prep, update and comment on UCC
                                           info requests
Thur    12/3/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.30         0.30            $148.50
                                         Advisors
                                           Call with B Gleason, R Gayle re: UCC
                                           follow-ups
Thur    12/3/2020      M Karbiner        Interface with UCC Counsel and Financial                     1.70         1.70            $841.50
                                         Advisors
                                           Prep, update and comment on UCC
                                           info requests
Thur    12/3/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.40         0.40            $198.00
                                         Advisors
                                           Communicate with D Mayer re UCC
                                           info requests
Thur    12/3/2020      M Karbiner        Interface with UCC Counsel and Financial                     1.20         1.20            $594.00
                                         Advisors
                                            Call with B Gleason, R Gayle, K
                                           Doyle, P Bellot (Partial), UCC FA's
                                           (Preis, Rooney, Hurwitz) re: review of
                                           company, open questions, follow-ups
Fri     12/4/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.30         0.30            $148.50
                                         Advisors
                                           Communicate with D Mayer re UCC
                                           info requests
Sat     12/5/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.40         0.40            $198.00
                                         Advisors
                                           Prep, update and comment on UCC
                                           info requests
Sun     12/6/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.20         0.20             $99.00
                                         Advisors
                                           Call with Lee Rooney (Dundon) and K
                                           Doyle re scorecard
Tues    12/8/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.40         0.40            $198.00
                                         Advisors
                                           Review/comment 4 year insider
                                           payments schedule

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 58 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 57 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Interface with UCC Counsel and Financial Advisors
Tues    12/8/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.30         0.30            $148.50
                                         Advisors
                                           Review SOAL / SOFA excel
                                           workbooks for UCC request
Tues    12/8/2020      M Karbiner        Interface with UCC Counsel and Financial                     1.40         1.40            $693.00
                                         Advisors
                                           Review/comment of 4 year insider
                                           payments schedule
Wed     12/9/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.10         0.10             $49.50
                                         Advisors
                                           Call with R Gayle re: UCC FA meeting
                                           topics
Wed     12/9/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.20         0.20             $99.00
                                         Advisors
                                           Communicate with E Howe re SOAL /
                                           SOFA excel workbooks
Wed     12/9/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.60         0.60            $297.00
                                         Advisors
                                           Review Gator Projection model and
                                           Adequate Assurance Projections for
                                           Dundon call
Wed     12/9/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.90         0.90            $445.50
                                         Advisors
                                           Review/comment 4 year insider
                                           payments schedule
Wed     12/9/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.20         0.20             $99.00
                                         Advisors
                                           Review SOAL / SOFA excel
                                           workbooks for UCC request
Wed     12/9/2020      M Karbiner        Interface with UCC Counsel and Financial                     0.10         0.10             $49.50
                                         Advisors
                                           Communicate with Dundon re SOAL /
                                           SOFA excel workbook
Thur    12/10/2020 M Karbiner            Interface with UCC Counsel and Financial                     0.80         0.80            $396.00
                                         Advisors
                                           Prep call with Teri Kendall (Gator
                                           Projection Model)
Thur    12/10/2020 M Karbiner            Interface with UCC Counsel and Financial                     0.60         0.60            $297.00
                                         Advisors
                                           Call with P Hurwitz, P Preis, L Rooney,
                                           K. Miramadi, J. Wicker and T. Kendall
                                           re Gator Projection model and
                                           Adequate Assurance projections


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 59 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 58 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Interface with UCC Counsel and Financial Advisors
Thur    12/10/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.30         0.30            $148.50
                                       Advisors
                                         Review Adequate Assurance
                                         projections for UCC call
Thur    12/10/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.60         0.60            $297.00
                                       Advisors
                                         Call with R Gayle re: UCC requests,
                                         cure analysis updates
Thur    12/10/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.40         0.40            $198.00
                                       Advisors
                                         Review/comment 4 year insider
                                         payments schedule
Thur    12/10/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.60         0.60            $297.00
                                       Advisors
                                         Call with P Hurwitz, P Preis, L Rooney,
                                         B Gleason, R Gayle, A Mink (partial)
                                         re: open questions/discussion on
                                         adequate assurance, budget to
                                         actuals, cure costs, claims pool
Thur    12/10/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.10         0.10             $49.50
                                       Advisors
                                         Call with K Landis re organizing 4
                                         years of insider payments
Thur    12/10/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.10         0.10             $49.50
                                       Advisors
                                         Call with R Gayle re: UCC request
                                         status
Thur    12/10/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.10         0.10             $49.50
                                       Advisors
                                         Call with R Gayle re: credit analysis
                                         follow-up
Fri     12/11/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.20         0.20             $99.00
                                       Advisors
                                         Communicate with E Howe re 4-year
                                         insider payments
Fri     12/11/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.90         0.90            $445.50
                                       Advisors
                                         Review/comment 4 year insider
                                         payments schedule
Fri     12/11/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.40         0.40            $198.00
                                       Advisors
                                         Review Cure Cost schedule as of 11/8
Fri     12/11/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.20         0.20             $99.00
                                       Advisors

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 60 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 59 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Interface with UCC Counsel and Financial Advisors
                                         Communicate with D Mayer re
                                         4-year insider payments
Fri     12/11/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.20         0.20             $99.00
                                       Advisors
                                         Communicate with D Mayer re Blank
                                         Rome legal payments
Fri     12/11/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.40         0.40            $198.00
                                       Advisors
                                         Review/comment of Lime member
                                         data for UCC
Sat     12/12/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.10         0.10             $49.50
                                       Advisors
                                         Communicate with BG re UCC
                                         deliverables
Sat     12/12/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.30         0.30            $148.50
                                       Advisors
                                         Review/comment re 4-year insider
                                         payments and send to UCC
Sat     12/12/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.40         0.40            $198.00
                                       Advisors
                                         Review/comment re Cure Cost
                                         schedule as of 11/8 and send to UCC
Tues    12/15/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.40         0.40            $198.00
                                       Advisors
                                         Review/comment schedule for UCC
                                         request
Tues    12/15/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.10         0.10             $49.50
                                       Advisors
                                         Communicate with UCC FA/send
                                         4-year payments to West Central
Wed     12/16/2020 M Karbiner          Interface with UCC Counsel and Financial                     1.90         1.90            $940.50
                                       Advisors
                                         Review/comment of deliverables for
                                         UCC request
Thur    12/17/2020 M Karbiner          Interface with UCC Counsel and Financial                     1.40         1.40            $693.00
                                       Advisors
                                         Review/comment of UCC request -
                                         WC deliverables
Thur    12/17/2020 M Karbiner          Interface with UCC Counsel and Financial                     0.60         0.60            $297.00
                                       Advisors
                                         Review UCC request on WC
                                         deliverables with K Doyle
Fri     12/18/2020 M Karbiner          Interface with UCC Counsel and Financial                     1.30         1.30            $643.50
                                       Advisors

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21           Page 61 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                        Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                         Page 60 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                   Hrs        B-Hrs            Amount         *
Interface with UCC Counsel and Financial Advisors
                                               Review/comment of UCC request -
                                               WC deliverables

                                                                              M Karbiner Total:           25.00        25.00         $12,375.00

P Bellot
Tues 12/8/2020         P Bellot              Interface with UCC Counsel and Financial                      0.40         0.40            $150.00
                                             Advisors
                                               Call with K Miramadi, J Wicker, R
                                               Gayle re: lease amendment deal
                                               structures, cure objection analysis

                                                                                 P Bellot Total:           0.40         0.40            $150.00

Rodney Gayle
Mon 11/30/2020 Rodney Gayle                  Interface with UCC Counsel and Financial                      0.90         0.90            $472.50
                                             Advisors
                                               Call with P Cunningham, P Bellot re:
                                               lease tracking with PG updates,
                                               review open issues with lease
                                               tracking
Tues    12/1/2020      Rodney Gayle          Interface with UCC Counsel and Financial                      4.50         4.50          $2,362.50
                                             Advisors
                                               Develop analysis for lease PGs and
                                               historical payments
Wed     12/2/2020      Rodney Gayle          Interface with UCC Counsel and Financial                      2.30         2.30          $1,207.50
                                             Advisors
                                               Develop analysis for lease PGs and
                                               historical payments
Thur    12/3/2020      Rodney Gayle          Interface with UCC Counsel and Financial                      0.40         0.40            $210.00
                                             Advisors
                                               Hilco lease renegotiation update,
                                               marketing update
Thur    12/3/2020      Rodney Gayle          Interface with UCC Counsel and Financial                      0.90         0.90            $472.50
                                             Advisors
                                               Review/research/reply re: UCC
                                               inquiry on PG analysis
Thur    12/3/2020      Rodney Gayle          Interface with UCC Counsel and Financial                      1.20         1.20            $630.00
                                             Advisors
                                               Call with B Gleason, M Karbiner, K
                                               Doyle, P Bellot (Partial), UCC FA's
                                               (Preis, Rooney, Hurwitz) re: review of
                                               company, open questions, follow-ups
Thur    12/3/2020      Rodney Gayle          Interface with UCC Counsel and Financial                      0.30         0.30            $157.50
                                             Advisors
                                               Call with B Gleason, M Karbiner re:
                                               UCC follow-ups
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 62 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 61 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Interface with UCC Counsel and Financial Advisors
Fri     12/4/2020      Rodney Gayle     Interface with UCC Counsel and Financial                     0.30         0.30            $157.50
                                        Advisors
                                          COVID incident reporting
Fri     12/4/2020      Rodney Gayle     Interface with UCC Counsel and Financial                     0.30         0.30            $157.50
                                        Advisors
                                          Marketing update
Fri     12/4/2020      Rodney Gayle     Interface with UCC Counsel and Financial                     0.20         0.20            $105.00
                                        Advisors
                                          Review/reply to UCC/FA requests
Fri     12/4/2020      Rodney Gayle     Interface with UCC Counsel and Financial                     0.30         0.30            $157.50
                                        Advisors
                                          Hilco lease renegotiation update
Sat     12/5/2020      Rodney Gayle     Interface with UCC Counsel and Financial                     0.40         0.40            $210.00
                                        Advisors
                                          Review/research/reply re: UCC
                                          inquiry on litigations
Wed     12/9/2020      Rodney Gayle     Interface with UCC Counsel and Financial                     0.10         0.10             $52.50
                                        Advisors
                                          Call with M Karbiner re: UCC FA
                                          meeting topics
Thur    12/10/2020 Rodney Gayle         Interface with UCC Counsel and Financial                     0.10         0.10             $52.50
                                        Advisors
                                          Call with M Karbiner re: UCC request
                                          status
Thur    12/10/2020 Rodney Gayle         Interface with UCC Counsel and Financial                     0.10         0.10             $52.50
                                        Advisors
                                          Call with M Karbiner re credit analysis
                                          follow-up
Thur    12/10/2020 Rodney Gayle         Interface with UCC Counsel and Financial                     0.50         0.50            $262.50
                                        Advisors
                                          Review/update lease cure analysis,
                                          review UCC deliverables
Thur    12/10/2020 Rodney Gayle         Interface with UCC Counsel and Financial                     0.60         0.60            $315.00
                                        Advisors
                                          Call with M Karbiner re: UCC
                                          requests, cure analysis updates
Thur    12/10/2020 Rodney Gayle         Interface with UCC Counsel and Financial                     0.60         0.60            $315.00
                                        Advisors
                                          Call with P Hurwitz, P Preis, L Rooney,
                                          B Gleason, M Karbiner, A Mink
                                          (partial) re: open questions/discussion
                                          on adequate assurance, budget to
                                          actuals, cure costs, claims pool
Thur    12/17/2020 Rodney Gayle         Interface with UCC Counsel and Financial                     0.90         0.90            $472.50
                                     Advisors
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                    Doc 640-1            Filed 01/12/21           Page 63 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 62 of 128
Filters Used:
       - Time Entry Date:             11/30/2020 to 12/31/2020
       - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee             Description                                                   Hrs        B-Hrs            Amount         *
Interface with UCC Counsel and Financial Advisors
                                              Review/analysis/reply re: response
                                              to USS request on WCDB payment
                                              support

                                                                         Rodney Gayle Total:             14.90        14.90          $7,822.50

                                 Interface with UCC Counsel and Financial Advisors Total:                55.40        55.40         $24,479.00

Operational Management
A Mink
Wed 12/2/2020          A Mink               Operational Management                                        0.50         0.50            $262.50
                                              Call with P Bellot, K Doyle, B Gleason
                                              & R Gayle to discuss schedule/SOFA
                                              prep, Dec Payment strategies, and
                                              hearing prep
Fri     12/4/2020      A Mink               Operational Management                                        0.50         0.50            $262.50
                                               Call with P Bellot, K Doyle, B Gleason,
                                              R Gayle, D Mayer, and K Landis to
                                              discuss schedule/SOFA, management
                                              strategies, and hearing prep
Fri     12/4/2020      A Mink               Operational Management                                        0.80         0.80            $420.00
                                               Call with B Gleason, M Karbiner, R
                                              Gayle,, P Bellot (partial), K Doyle, K
                                              Landis re: case updates, UCC
                                              requests/responses, schedule status,
                                              workstream update, next steps
Mon     12/7/2020      A Mink               Operational Management                                        0.60         0.60            $315.00
                                               Call with B Gleason, M Karbiner, K
                                              Doyle, P Bellot, R Gayle re: case
                                              update, workstream updates, open
                                              issues, coordinate next steps,
                                              transition issues
Thur    12/17/2020 A Mink                   Operational Management                                        0.60         0.60            $315.00
                                               Call with B Gleason, M Karbiner, R
                                              Gayle, K Doyle and D Mayer to
                                              discuss 341Meeting

                                                                                 A Mink Total:            3.00         3.00          $1,575.00

K Doyle
Mon 11/30/2020 K Doyle                      Operational Management                                        0.80         0.80            $212.00
                                              Reviewing Budgeted Disbursements
                                              for the week with D Mayer & M
                                              Karbiner
Wed     12/2/2020      K Doyle              Operational Management                                        1.30         1.30            $344.50




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                    Doc 640-1            Filed 01/12/21          Page 64 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 63 of 128
Filters Used:
       - Time Entry Date:             11/30/2020 to 12/31/2020
       - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee             Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                              Call with B Gleason, M Karbiner, P
                                              Bellot, R Gayle re: case updates, UCC
                                              requests/responses, schedule status,
                                              workstream update, rejection
                                              review
Wed     12/2/2020      K Doyle              Operational Management                                       0.50         0.50            $132.50
                                              Call with P Bellot, A Mink, B Gleason &
                                              R Gayle to discuss schedule/SOFA
                                              prep, Dec Payment strategies, and
                                              hearing prep
Fri     12/4/2020      K Doyle              Operational Management                                       0.90         0.90            $238.50
                                              Call with B Gleason, M Karbiner, A
                                              Mink (partial), P Bellot (partial), R
                                              Gayle, K Landis re: case updates,
                                              UCC requests/responses, schedule
                                              status, workstream update, next
                                              steps
Fri     12/4/2020      K Doyle              Operational Management                                       0.50         0.50            $132.50
                                              Call with P Bellot, A Mink, B Gleason, R
                                              Gayle, D Mayer, and K Landis to
                                              discuss schedule/SOFA, management
                                              strategies, and hearing prep
Mon     12/7/2020      K Doyle              Operational Management                                       0.60         0.60            $159.00
                                              Call with B Gleason, M Karbiner, R
                                              Gayle, P Bellot, A Mink re: case
                                              update, workstream updates, open
                                              issues, coordinate next steps,
                                              transition issues
Tues    12/8/2020      K Doyle              Operational Management                                       0.20         0.20             $53.00
                                              Call with P Bellot to reconcile rent vs.
                                              budget
Wed     12/9/2020      K Doyle              Operational Management                                       1.00         1.00            $265.00
                                              Call B Gleason, M Karbiner, R Gayle, K
                                              Landis re: team meeting, review of
                                              open analysis, workstream updates,
                                              transition planning
Fri     12/11/2020 K Doyle                  Operational Management                                       0.30         0.30             $79.50
                                              Call with M Karbiner, R Gayle, K
                                              Landis, P Bellot re: team meeting,
                                              review of open analysis, workstream
                                              updates, transition planning
Mon     12/14/2020 K Doyle                  Operational Management                                       1.10         1.10            $291.50



BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 65 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 64 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                          Reviewing Phoenix invoices &
                                          retainer application with M Karbiner
Mon     12/14/2020 K Doyle              Operational Management                                       0.90         0.90            $238.50
                                          Reviewing cash disbursements for the
                                          week
Mon     12/14/2020 K Doyle              Operational Management                                       0.50         0.50            $132.50
                                           Call with B Gleason, M Karbiner,R
                                          Gayle, P Bellot, K Landis re: BK case
                                          updates, workstream updates,
                                          schedule coordination, deliverable
                                          review
Tues    12/15/2020 K Doyle              Operational Management                                       0.50         0.50            $132.50
                                          Updating Professional Fee invoices to
                                          be paid on correct date
Wed     12/16/2020 K Doyle              Operational Management                                       0.50         0.50            $132.50
                                          Call with B Gleason, M Karbiner, R
                                          Gayle, P Bellot, K Landis re: BK case
                                          updates, bid deadline results/next
                                          steps, workstream updates, schedule
                                          coordination, deliverable review
Wed     12/16/2020 K Doyle              Operational Management                                       1.40         1.40            $371.00
                                          Call with M Karbiner (partial), R
                                          Gayle re: GC project payments
                                          analysis
Thur    12/17/2020 K Doyle              Operational Management                                       0.60         0.60            $159.00
                                          Call with B Gleason, M Karbiner, R
                                          Gayle, A Mink and D Mayer to discuss
                                          341Meeting
Fri     12/18/2020 K Doyle              Operational Management                                       0.60         0.60            $159.00
                                          Call with B Gleason, M Karbiner, R
                                          Gayle, P Bellot, K Landis re: BK case
                                          updates, transition updates,
                                          workstream updates, schedule
                                          coordination, deliverable review
Mon     12/21/2020 K Doyle              Operational Management                                       1.20         1.20            $318.00
                                          Call with B Gleason, M Karbiner, P
                                          Bellot, R Gayle, K Landis (partial) D
                                          Mayer (partial) re: BK update,
                                          transition planning update, budget
                                          approach, transition approach
Wed     12/23/2020 K Doyle              Operational Management                                       0.80         0.80            $212.00




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21           Page 66 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                        Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                         Page 65 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                   Hrs        B-Hrs            Amount         *
Operational Management
                                               Call with B Gleason, M Karbiner, P
                                               Bellot, and R Gayle re: transition
                                               planning, budget extension review,
                                               assumption review
Wed     12/23/2020 K Doyle                   Operational Management                                        0.50         0.50            $132.50
                                               Call with B Gleason, M Karbiner, P
                                               Bellot, and R Gayle re: hearing f/u,
                                               solution review
Wed     12/23/2020 K Doyle                   Operational Management                                        0.70         0.70            $185.50
                                               Call with B Gleason, M Karbiner, P
                                               Bellot, R Gayle re: hearing outcome,
                                               budget, next steps
Mon     12/28/2020 K Doyle                   Operational Management                                        0.70         0.70            $185.50
                                               Reviewing D Mayer's planned
                                               disbursements for the week and
                                               comparing to budget
Mon     12/28/2020 K Doyle                   Operational Management                                        0.40         0.40            $106.00
                                               Call with B Gleason, M Karbiner, R
                                               Gayle, P Bellot and K Landis re DIP
                                               budget review/approach/next
                                               steps, draft sale updates, bk
                                               scheduled filing status, membership
                                               communication update
Tues    12/29/2020 K Doyle                   Operational Management                                        1.40         1.40            $371.00
                                               Creating OCP declaration detail
                                               summary & updating for needed
                                               information
Wed     12/30/2020 K Doyle                   Operational Management                                        1.10         1.10            $291.50
                                               Corresponding & Finalizing Fee App
                                               with GT
Wed     12/30/2020 K Doyle                   Operational Management                                        0.90         0.90            $238.50
                                               Call with B Gleason, M Karbiner, P
                                               Bellot, R Gayle, K Landis re: case
                                               update, workstream review, next
                                               steps

                                                                                 K Doyle Total:           19.90        19.90          $5,273.50

K Landis
Fri   12/4/2020        K Landis              Operational Management                                        0.90         0.90            $175.50
                                               Call with B Gleason, R Gayle, A Mink
                                               (partial), P Bellot (partial), K Doyle, M
                                               Karbiner re: case updates, UCC
                                               requests/responses, schedule status,
                                               workstream update, next steps
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 67 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 66 of 128
Filters Used:
      - Time Entry Date:              11/30/2020 to 12/31/2020
      - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Fri    12/4/2020      K Landis              Operational Management                                       0.50         0.50             $97.50
                                              Call with P Bellot, A Mink, B Gleason, R
                                              Gayle, D Mayer, and K Doyle to
                                              discuss schedule/SOFA, management
                                              strategies, and hearing prep
Wed    12/9/2020      K Landis              Operational Management                                       1.30         1.30            $253.50
                                              Call B Gleason, M Karbiner, K Doyle
                                              (partial), R Gayle re: team meeting,
                                              review of open analysis, workstream
                                              updates, transition planning
Fri    12/11/2020 K Landis                  Operational Management                                       0.30         0.30             $58.50
                                              Call with M Karbiner, K Doyle, R
                                              Gayle, P Bellot re: team meeting,
                                              review of open analysis, workstream
                                              updates, transition planning
Mon    12/14/2020 K Landis                  Operational Management                                       0.50         0.50             $97.50
                                              Call with B Gleason, M Karbiner, K
                                              Doyle, P Bellot, R Gayle re: BK case
                                              updates, workstream updates,
                                              schedule coordination, deliverable
                                              review
Wed    12/16/2020 K Landis                  Operational Management                                       0.50         0.50             $97.50
                                              Call with B Gleason, M Karbiner, K
                                              Doyle, P Bellot, R Gayle re: BK case
                                              updates, bid deadline results/next
                                              steps, workstream updates, schedule
                                              coordination, deliverable review
Fri    12/18/2020 K Landis                  Operational Management                                       0.60         0.60            $117.00
                                              Call with B Gleason, M Karbiner, K
                                              Doyle, P Bellot, R Gayle re: BK case
                                              updates, transition updates,
                                              workstream updates, schedule
                                              coordination, deliverable review
Fri    12/18/2020 K Landis                  Operational Management                                       0.40         0.40             $78.00
                                              Call with P Bellot to discuss transition
                                              issues.
Mon    12/21/2020 K Landis                  Operational Management                                       0.50         0.50             $97.50
                                              Call with B Gleason, M Karbiner, P
                                              Bellot, K Doyle, R Gayle, D Mayer
                                              (partial) re: BK update, transition
                                              planning update, budget approach,
                                              transition approach
Mon    12/28/2020 K Landis                  Operational Management                                       0.40         0.40             $78.00

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 68 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 67 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                           Call with B Gleason, R Gayle, P Bellot,
                                           K Doyle, and M Karbiner re case
                                           update, DIP budget
                                           review/approach/next steps, draft
                                           sale updates, bk scheduled filing
                                           status, membership communication
                                           update
Tues    12/29/2020 K Landis              Operational Management                                       0.20         0.20             $39.00
                                           Call with R. Gayle re membership
                                           chart updates of % of membership
                                           metrics
Wed     12/30/2020 K Landis              Operational Management                                       0.90         0.90            $175.50
                                           Call with B Gleason, M Karbiner, P
                                           Bellot, K Doyle, R Gayle re: case
                                           update, workstream review, next
                                           steps

                                                                            K Landis Total:           7.00         7.00          $1,365.00

M Karbiner
Mon 11/30/2020 M Karbiner                Operational Management                                       0.80         0.80            $396.00
                                           Reviewed Budgeted Disbursements
                                           for the week with D Mayer & K Doyle
Mon     11/30/2020 M Karbiner            Operational Management                                       0.90         0.90            $445.50
                                           Call with B Gleason, R Gayle re: UCC
                                           follow-up status, scheduling,
                                           direction on next steps
Tues    12/1/2020      M Karbiner        Operational Management                                       0.40         0.40            $198.00
                                           Call with B Gleason, R Gayle re:
                                           workstream updates, coordinate
                                           UCC requests
Tues    12/1/2020      M Karbiner        Operational Management                                       0.90         0.90            $445.50
                                           Call with B Gleason, J Johnson, D
                                           Mayer, R Julianelli, R Gayle re:
                                           executive update, BK update,
                                           marketing performance review
Wed     12/2/2020      M Karbiner        Operational Management                                       1.30         1.30            $643.50
                                           Call with B Gleason, R Gayle, P Bellot,
                                           K Doyle re: case updates, UCC
                                           requests/responses, schedule status,
                                           workstream update, rejection
                                           review
Thur    12/3/2020      M Karbiner        Operational Management                                       0.60         0.60            $297.00




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21          Page 69 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 68 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                           Call with B Gleason, R Gayle re:
                                           coordination, Lender update prep,
                                           hearing prep, workstream updates,
                                           UCC requests, schedule issues,
                                           subsequent rejections.
Fri     12/4/2020      M Karbiner        Operational Management                                       0.90         0.90            $445.50
                                           Call with B Gleason, R Gayle, A Mink
                                           (partial), P Bellot (partial), K Doyle, K
                                           Landis re: case updates, UCC
                                           requests/responses, schedule status,
                                           workstream update, next steps
Fri     12/4/2020      M Karbiner        Operational Management                                       0.40         0.40            $198.00
                                           Call with R Gayle re: adequate
                                           assurance review, rent estimates,
                                           membership metrics
Mon     12/7/2020      M Karbiner        Operational Management                                       0.60         0.60            $297.00
                                           Call with B Gleason, R Gayle, K
                                           Doyle, P Bellot, A Mink re: case
                                           update, workstream updates, open
                                           issues, coordinate next steps,
                                           transition issues
Mon     12/7/2020      M Karbiner        Operational Management                                       0.10         0.10             $49.50
                                           Call with R Gayle re: transition issues
Tues    12/8/2020      M Karbiner        Operational Management                                       1.10         1.10            $544.50
                                           Call with B Gleason, J Johnson, D
                                           Mayer, R Julianelli, R Gayle re:
                                           executive update, BK update,
                                           marketing performance review
Tues    12/8/2020      M Karbiner        Operational Management                                       0.90         0.90            $445.50
                                           Call with R Gayle re: chargeback
                                           analysis, refund/credit analysis
Wed     12/9/2020      M Karbiner        Operational Management                                       1.30         1.30            $643.50
                                           Call B Gleason, R Gayle, K Doyle
                                           (partial), K Landis re: team meeting,
                                           review of open analysis, workstream
                                           updates, transition planning
Thur    12/10/2020 M Karbiner            Operational Management                                       0.90         0.90            $445.50
                                           Call with R Gayle re: transition
                                           planning, issues, review
Fri     12/11/2020 M Karbiner            Operational Management                                       0.30         0.30            $148.50
                                           Call with R Gayle re: UCC deliverable
                                           updates, workstream updates,
                                           retainer requirements

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                 Doc 640-1           Filed 01/12/21          Page 70 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 69 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Fri     12/11/2020 M Karbiner          Operational Management                                       0.30         0.30            $148.50
                                         Call with R Gayle, K Doyle, K Landis
                                         re: team meeting, review of open
                                         analysis, workstream updates,
                                         transition planning
Fri     12/11/2020 M Karbiner          Operational Management                                       0.30         0.30            $148.50
                                         Call with R Gayle re: UCC deliverable
                                         updates, workstream updates,
Fri     12/11/2020 M Karbiner          Operational Management                                       1.10         1.10            $544.50
                                         Call with J Johnson, D Mayer, R
                                         Julianelli, R Gayle re: executive
                                         update, BK update, marketing
                                         performance review
Fri     12/11/2020 M Karbiner          Operational Management                                       0.30         0.30            $148.50
                                         Review Planet Fitness competitive
                                         marketing campaign info
Mon     12/14/2020 M Karbiner          Operational Management                                       0.50         0.50            $247.50
                                         Call with B Gleason, R Gayle, K
                                         Doyle, P Bellot, K Landis re: BK case
                                         updates, workstream updates,
                                         schedule coordination, deliverable
                                         review
Mon     12/14/2020 M Karbiner          Operational Management                                       1.10         1.10            $544.50
                                         Reviewing Phoenix invoices &
                                         retainer application with K Doyle
Tues    12/15/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Review/comment of Professional Fee
                                         invoices to be paid
Tues    12/15/2020 M Karbiner          Operational Management                                       0.90         0.90            $445.50
                                         Call with J Johnson, D Mayer, R
                                         Julianelli, R Gayle re: executive
                                         update, BK update, marketing
                                         performance review
Tues    12/15/2020 M Karbiner          Operational Management                                       0.50         0.50            $247.50
                                         Call with B Gleason, R Gayle re: case
                                         update, next steps
Wed     12/16/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Review/comment Member info
                                         request for GT
Wed     12/16/2020 M Karbiner          Operational Management                                       0.50         0.50            $247.50




BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 71 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 70 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Call with B Gleason, R Gayle, K
                                         Doyle, P Bellot, K Landis re: BK case
                                         updates, bid deadline results/next
                                         steps, workstream updates, schedule
                                         coordination, deliverable review
Wed     12/16/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Communicate with R Julianelli re TX
                                         bonds
Wed     12/16/2020 M Karbiner          Operational Management                                       1.20         1.20            $594.00
                                         Call with R Gayle, K Doyle re: GC
                                         project payments analysis
Wed     12/16/2020 M Karbiner          Operational Management                                       0.50         0.50            $247.50
                                         Call with R Gayle, R Julianelli re: TIA at
                                         7749, discuss GC info request
Thur    12/17/2020 M Karbiner          Operational Management                                       0.60         0.60            $297.00
                                         Call with R Gayle re: 341follow-ups,
                                         review approach for West Central
                                         deliverable to UCC FA, Jan
                                         payments, transition planning
Thur    12/17/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Review YF employee communication
                                         from B Gleason
Thur    12/17/2020 M Karbiner          Operational Management                                       0.60         0.60            $297.00
                                         Call with B Gleason, K Doyle, R
                                         Gayle, A Mink and D Mayer to discuss
                                         341Meeting
Thur    12/17/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Communicate with B Gleason re
                                         Ultimate Software contract
Thur    12/17/2020 M Karbiner          Operational Management                                       0.50         0.50            $247.50
                                         Call with B Gleason, R Gayle re: case
                                         updates, transition planning
Thur    12/17/2020 M Karbiner          Operational Management                                       0.40         0.40            $198.00
                                         Communicate with D Mayer re TSA
                                         and extension of DIP cash flow
Fri     12/18/2020 M Karbiner          Operational Management                                       0.30         0.30            $148.50
                                         Call with R Gayle re: transition
                                         challenges, deliverables
Fri     12/18/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Review/comment of B Gleason
                                         communication re Jan rent and Jan
                                         disbursements
Fri     12/18/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 72 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 71 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Communicate with R. Julianelli re
                                         utility claims on bonds
Fri     12/18/2020 M Karbiner          Operational Management                                       0.60         0.60            $297.00
                                         Call with B Gleason, R Gayle, K
                                         Doyle, P Bellot, K Landis re: BK case
                                         updates, transition updates,
                                         workstream updates, schedule
                                         coordination, deliverable review
Fri     12/18/2020 M Karbiner          Operational Management                                       0.90         0.90            $445.50
                                         Call with B Gleason, J Johnson, D
                                         Mayer, R Julianelli, R Gayle re:
                                         executive update, BK update,
                                         marketing performance review
Mon     12/21/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Review/comment of Red Banyan
                                         contract
Mon     12/21/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Review/comment of TSA
                                         communications
Mon     12/21/2020 M Karbiner          Operational Management                                       0.70         0.70            $346.50
                                         Review/comment of TSA
Mon     12/21/2020 M Karbiner          Operational Management                                       0.50         0.50            $247.50
                                         Call with R Gayle re: transition plans,
                                         allocation analysis, scheduling next
                                         steps
Mon     12/21/2020 M Karbiner          Operational Management                                       1.20         1.20            $594.00
                                         Call with B Gleason, R Gayle, P Bellot,
                                         K Doyle, K Landis (partial) D Mayer
                                         (partial) re: BK update, transition
                                         planning update, budget approach,
                                         transition approach
Tues    12/22/2020 M Karbiner          Operational Management                                       0.40         0.40            $198.00
                                         Call with R Gayle re: rejection
                                         approach and scenarios, budget, rent
                                         for budget, marketing spend for
                                         budget
Tues    12/22/2020 M Karbiner          Operational Management                                       0.40         0.40            $198.00
                                         Call with P Bellot to walk through
                                         mechanics and methodology of
                                         January rent payments
Tues    12/22/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Review/comment of Membership
                                         data
Tues    12/22/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 73 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 72 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Review/comment of Performance
                                         Index
Tues    12/22/2020 M Karbiner          Operational Management                                       0.90         0.90            $445.50
                                         Call with B Gleason, J Johnson, D
                                         Mayer, R Julianelli, R Gayle re:
                                         executive update, BK update,
                                         transition planning, rejection
                                         approach
Tues    12/22/2020 M Karbiner          Operational Management                                       0.60         0.60            $297.00
                                         Review/comment of TSA re selling
                                         drafts of rejected clubs
Tues    12/22/2020 M Karbiner          Operational Management                                       0.30         0.30            $148.50
                                         Review/comment of surety bond list
                                         for TSA
Tues    12/22/2020 M Karbiner          Operational Management                                       0.30         0.30            $148.50
                                         Review/comment of Master
                                         Insurance list for TSA
Tues    12/22/2020 M Karbiner          Operational Management                                       0.50         0.50            $247.50
                                         Call with B Gleason, R Gayle re: case
                                         updates, transition planning
Wed     12/23/2020 M Karbiner          Operational Management                                       0.50         0.50            $247.50
                                         Call with B Gleason, R Gayle, K
                                         Doyle, P Bellot re:hearing f/u, solution
                                         review
Wed     12/23/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Review/comment of 401k TSA
                                         communication from D Mayer
Wed     12/23/2020 M Karbiner          Operational Management                                       0.80         0.80            $396.00
                                         Call with B Gleason, R Gayle, K
                                         Doyle, P Bellot re: transition planning,
                                         budget extension review,
                                         assumption review
Wed     12/23/2020 M Karbiner          Operational Management                                       0.10         0.10             $49.50
                                         Call with R Gayle re: follow-ups for
                                         next week, budget extension
                                         considerations
Wed     12/23/2020 M Karbiner          Operational Management                                       0.70         0.70            $346.50
                                         Call with B Gleason, R Gayle, P Bellot,
                                         K Doyle re: hearing outcome, budget,
                                         next steps
Wed     12/23/2020 M Karbiner          Operational Management                                       0.30         0.30            $148.50
                                         Review/comment of TSA
                                         updates/closing
Wed     12/23/2020 M Karbiner          Operational Management                                       0.50         0.50            $247.50
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 74 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 73 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Communication with D Mayer re
                                         Benefits Contracts
Wed     12/23/2020 M Karbiner          Operational Management                                       0.10         0.10             $49.50
                                         Call with R Gayle re: transition issues,
                                         next steps
Mon     12/28/2020 M Karbiner          Operational Management                                       0.40         0.40            $198.00
                                         Communicate with D Mayer re
                                         weekly deliverables and
                                         disbursements
Mon     12/28/2020 M Karbiner          Operational Management                                       0.40         0.40            $198.00
                                         Call with B Gleason, R Gayle, P Bellot,
                                         K Doyle, K Landis re: case update, DIP
                                         budget review/approach/next
                                         steps, draft sale updates, bk
                                         scheduled filing status, membership
                                         communication update
Mon     12/28/2020 M Karbiner          Operational Management                                       0.10         0.10             $49.50
                                         Call with R Gayle re: budget update,
                                         draft sale status
Tues    12/29/2020 M Karbiner          Operational Management                                       0.90         0.90            $445.50
                                         Call with J Johnson, D Mayer, R
                                         Julianelli, B Gleason, R Gayle re: BK
                                         case updates, sale/close status,
                                         transition agreement review, budget
                                         update, transition readiness update
Tues    12/29/2020 M Karbiner          Operational Management                                       0.50         0.50            $247.50
                                         Call with B Gleason, R Gayle re: case
                                         update, workstream updates,
                                         budget review
Tues    12/29/2020 M Karbiner          Operational Management                                       0.30         0.30            $148.50
                                         Review/comment of Performance
                                         Index
Wed     12/30/2020 M Karbiner          Operational Management                                       0.20         0.20             $99.00
                                         Review weekly progress report and
                                         dashboard
Wed     12/30/2020 M Karbiner          Operational Management                                       0.10         0.10             $49.50
                                         Call with P Bellot, R Gayle re:
                                         past-due admin rent analysis inside of
                                         lease amendment deals
Wed     12/30/2020 M Karbiner          Operational Management                                       0.80         0.80            $396.00
                                         Call with R Gayle re: call follow-ups,
                                         transition update, budgeting admin
                                         rents for rejected/rejecting leases
Wed     12/30/2020 M Karbiner          Operational Management                                       0.90         0.90            $445.50
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21           Page 75 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                    Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                     Page 74 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                   Hrs        B-Hrs            Amount         *
Operational Management
                                           Call with B Gleason, R Gayle, P Bellot,
                                           K Doyle, K Landis re: case update,
                                           workstream review, next steps
Thur    12/31/2020 M Karbiner            Operational Management                                        0.60         0.60            $297.00
                                           Call with J Johnson, D Mayer, R
                                           Julianelli, B Gleason, R Gayle, B
                                           Vahaly re: BK case updates,
                                           sale/close status, budget update,
                                           transition readiness update
Thur    12/31/2020 M Karbiner            Operational Management                                        0.50         0.50            $247.50
                                           Call with B Gleason, R Gayle re:
                                           workstream updates

                                                                          M Karbiner Total:           39.40        39.40         $19,503.00

P Bellot
Mon 11/30/2020 P Bellot                  Operational Management                                        0.30         0.30            $112.50
                                           Download UCC data room
                                           information, review, and share with
                                           M Karbiner
Mon     11/30/2020 P Bellot              Operational Management                                        0.70         0.70            $262.50
                                           Review draft amendments provided
                                           by GT
Mon     11/30/2020 P Bellot              Operational Management                                        0.30         0.30            $112.50
                                           Research and respond to Hilco
                                           questions on 7456 location
Mon     11/30/2020 P Bellot              Operational Management                                        0.50         0.50            $187.50
                                           Review LL reconciliation for 7788 cure
                                           cost and respond to GT re the same
Mon     11/30/2020 P Bellot              Operational Management                                        0.70         0.70            $262.50
                                           Call with R Gayle re lease
                                           amendment deal review, cure
                                           objection reconciliations
Mon     11/30/2020 P Bellot              Operational Management                                        0.30         0.30            $112.50
                                           Review 7361deal sheet and provided
                                           drafting instructions to GT
Mon     11/30/2020 P Bellot              Operational Management                                        0.90         0.90            $337.50
                                           Review Gator LL objection and
                                           provide responses to GT for document
                                           request
Mon     11/30/2020 P Bellot              Operational Management                                        0.20         0.20             $75.00
                                           Consolidated lease amendment
                                           follow ups and emailed Hilco for next
                                           steps
Mon     11/30/2020 P Bellot              Operational Management                                        1.00         1.00            $375.00

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 76 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 75 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                               Review, analyze, and enter 3 new
                                               deal sheets into tracker
Mon     11/30/2020 P Bellot                  Operational Management                                       0.20         0.20             $75.00
                                               Review and respond to 7444 LL inquiry
Mon     11/30/2020 P Bellot                  Operational Management                                       0.10         0.10             $37.50
                                               Review of 7765 amendment changes
Tues    12/1/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               Research pmt to incorrect vendor re:
                                               7739
Tues    12/1/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                               Call with R Gayle re: lease
                                               amendment review
Tues    12/1/2020      P Bellot              Operational Management                                       0.80         0.80            $300.00
                                               Provided commentary to GT
                                               regarding 7 drafted deals
Tues    12/1/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                               Research and response to GT re: Shiloh
                                               cure costs
Tues    12/1/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                               Draft A/P questions for Sean and
                                               Jamie
Tues    12/1/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               Final review of 7336 deal sheet and
                                               send to GT for drafting
Tues    12/1/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               Call with R Gayle re: 7749 lease issues
Tues    12/1/2020      P Bellot              Operational Management                                       1.60         1.60            $600.00
                                               Build December check run with
                                               reconciliation against the DIP budget
Tues    12/1/2020      P Bellot              Operational Management                                       1.30         1.30            $487.50
                                               Built membership dashboard
Tues    12/1/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                               Request amendment drafts for 7783
                                               and 7460
Tues    12/1/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               Incorporate additional Ron info into
                                               membership dashboard
Tues    12/1/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                               Reconcile December A/P for rent by
                                               service date
Tues    12/1/2020      P Bellot              Operational Management                                       0.80         0.80            $300.00
                                               Final update of membership
                                               dashboard w/ formatting to
                                               distribute
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                      Doc 640-1           Filed 01/12/21          Page 77 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 76 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Tues    12/1/2020      P Bellot              Operational Management                                       0.50         0.50            $187.50
                                               Review of 7757 amendment w/
                                               tracker update
Wed     12/2/2020      P Bellot              Operational Management                                       0.50         0.50            $187.50
                                               Call with K Doyle, A Mink, B Gleason
                                               & R Gayle to discuss schedule/SOFA
                                               prep, Dec Payment strategies, and
                                               hearing prep
Wed     12/2/2020      P Bellot              Operational Management                                       0.50         0.50            $187.50
                                               Draft communication to B Gleason on
                                               highlights of December rent run
Wed     12/2/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               Draft membership data question for R
                                               Merryman
Wed     12/2/2020      P Bellot              Operational Management                                       0.50         0.50            $187.50
                                               Build reconciliation of 7388 cure cost
                                               based on feedback from Jamie
Wed     12/2/2020      P Bellot              Operational Management                                       0.80         0.80            $300.00
                                               Call with Jamie to reconcile 7388 cure
                                               costs
Wed     12/2/2020      P Bellot              Operational Management                                       0.80         0.80            $300.00
                                               Call with M Tabloff, K Patel, B Udell, R
                                               Gayle re: Hilco lease updates, deal
                                               review, pipeline status,
                                               documentation process, update
                                               strategy
Wed     12/2/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                               Built lease amendment tracking sheet
Wed     12/2/2020      P Bellot              Operational Management                                       0.50         0.50            $187.50
                                               Built Hilco fee tracker
Wed     12/2/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               Call with R Gayle re: Dec rent
                                               payment adjustments, final
                                               instructions
Wed     12/2/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                               Response to GT re: Shiloh cure costs
Wed     12/2/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                               Call with R Gayle re: excessive LL
                                               late fee charges
Wed     12/2/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               Provide Dec rent instructions to Jamie
Wed     12/2/2020      P Bellot              Operational Management                                       1.00         1.00            $375.00
                                               Edits December rent payment run
                                               reconciliation
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 78 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 77 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Wed     12/2/2020      P Bellot              Operational Management                                       1.30         1.30            $487.50
                                               Call with B Gleason, M Karbiner, R
                                               Gayle, K Doyle re: case updates,
                                               UCC requests/responses, schedule
                                               status, workstream update, rejection
                                               review
Thur    12/3/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                               Review and response to M Merryman
                                               email re: membership counts
Thur    12/3/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               Research and respond to Gator LL
                                               inquiry
Thur    12/3/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               Email to E Howe (GT) re corp office LL
                                               threats
Thur    12/3/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               7392 Amendment review
Thur    12/3/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                               Call with K Patel (Hilco) re 6437
                                               amendment
Thur    12/3/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               7370 Deal Sheet review for transfer to
                                               GT
Thur    12/3/2020      P Bellot              Operational Management                                       0.70         0.70            $262.50
                                               Analyze Kimco lease amendment
                                               package for their locations
Thur    12/3/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                               6437 Amendment review
Thur    12/3/2020      P Bellot              Operational Management                                       0.70         0.70            $262.50
                                                Call with R Gayle re: lease deal
                                               review, status of deal pipeline,
                                               review ways to accelerate
Thur    12/3/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                                Call with R Gayle re: lease deal
                                               summary/benefits
Thur    12/3/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                               Built tracker for Hilco fees vs. savings
Thur    12/3/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               Call with R Gayle re: LL issues and
                                               lease deal follow ups
Thur    12/3/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               Review 7361amendment and
                                               provide comments back to GT
Thur    12/3/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 79 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 78 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                               7339 Amendment review
Thur    12/3/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               7370 amendment review
Thur    12/3/2020      P Bellot              Operational Management                                       0.50         0.50            $187.50
                                               Update amendment tracker for GT
Fri     12/4/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                               7348 deal sheet review and cash
                                               flow modeling
Fri     12/4/2020      P Bellot              Operational Management                                       0.70         0.70            $262.50
                                               Update GT activity tracker
Fri     12/4/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                               7795 Amendment review
Fri     12/4/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                               2602 deal sheet review (HVAC clause
                                               and cure assertions)
Fri     12/4/2020      P Bellot              Operational Management                                       1.10         1.10            $412.50
                                               Review and redline % rent form
                                               language
Fri     12/4/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                               7766 deal sheet review/approval
Fri     12/4/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               Review percentage rent clause from
                                               Hilco for amendments
Fri     12/4/2020      P Bellot              Operational Management                                       1.20         1.20            $450.00
                                               Call with R Gayle re:
                                               review/analyze/approve lease
                                               amendment deals from Hilco
Fri     12/4/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                               Call with B Gleason, M Karbiner, A
                                               Mink (partial), R Gayle, K Doyle, K
                                               Landis re: case updates, UCC
                                               requests/responses, schedule status,
                                               workstream update, next steps
Fri     12/4/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                               Call with R Gayle re: lease
                                               amendment language on percent of
                                               revenue deals
Fri     12/4/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                               Response to Gator LL rent inquiry
Fri     12/4/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                               Research and respond to GT inquiry on
                                               7728 cure amounts
Fri     12/4/2020      P Bellot              Operational Management                                       0.50         0.50            $187.50


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 80 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 79 of 128
Filters Used:
      - Time Entry Date:              11/30/2020 to 12/31/2020
      - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                              Call with K Doyle, A Mink, B Gleason,
                                              R Gayle, D Mayer, and K Landis to
                                              discuss schedule/SOFA, management
                                              strategies, and hearing prep
Fri    12/4/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                              7336 Amendment review for share
                                              with Hilco
Fri    12/4/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                              Review Kimco amendments from GT
Fri    12/4/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                              7397 amendment review
Fri    12/4/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                              Update lease amendment tracker for
                                              latest deals
Fri    12/4/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                              2nd Kimco review after R Gayle
                                              comments
Fri    12/4/2020      P Bellot              Operational Management                                       1.10         1.10            $412.50
                                              Update lease amendment cash flow
                                              file for latest deals
Fri    12/4/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                              Hilco fee tracker update
Fri    12/4/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                              7394 Amendment review
Sat    12/5/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                              7759 amendment review
Sat    12/5/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                              Update GT doc status tracker
Sat    12/5/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                              7460 amendment review & redline
Sat    12/5/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                              7348 amendment review & redline
Sat    12/5/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                              2602 Amendment review
Sat    12/5/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                              Review of revised 7460 amendment
Sat    12/5/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                              Review of revised 7348 amendment
Sun    12/6/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                              Review and approval of revised 2602
                                              amendment
Mon    12/7/2020      P Bellot              Operational Management                                       0.80         0.80            $300.00




BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 81 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                       Page 80 of 128
Filters Used:
      - Time Entry Date:              11/30/2020 to 12/31/2020
      - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                              Update weekly membership data
                                              reconciliation and provide questions
                                              to Ron
Mon    12/7/2020      P Bellot              Operational Management                                       0.50         0.50            $187.50
                                              7392 deal review and comments to
                                              GT/Hilco
Mon    12/7/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                              Review December A/P to confirm
                                              rent was properly applied
Mon    12/7/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                              Populate county information for
                                              Lauder hill equipment extraction
                                              sheet
Mon    12/7/2020      P Bellot              Operational Management                                       0.80         0.80            $300.00
                                              Update amendment tracker
Mon    12/7/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                              Review December A/P to confirm
                                              rent was properly applied
Mon    12/7/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                              7392 amendment redline review
Mon    12/7/2020      P Bellot              Operational Management                                       1.30         1.30            $487.50
                                              Review and model out cash flows for
                                              new lease deals
Mon    12/7/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                              Bethany Rd response to LL inquiry re:
                                              stub rent
Mon    12/7/2020      P Bellot              Operational Management                                       0.80         0.80            $300.00
                                              Update amendment tracker
Mon    12/7/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                              7765 A/P reconciliation
Mon    12/7/2020      P Bellot              Operational Management                                       0.50         0.50            $187.50
                                              Research and respond to 7765 LL
                                              redlines
Mon    12/7/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                              Research and respond to GT re 7766
                                              amendment
Mon    12/7/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                              Call with B Gleason, M Karbiner, K
                                              Doyle, R Gayle, A Mink re: case
                                              update, workstream updates, open
                                              issues, coordinate next steps,
                                              transition issues
Mon    12/7/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                              Review equipment list extraction info
BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 82 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 81 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Mon     12/7/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               Research and respond to E Howe
                                               questions on 7765 pre-petition deal
Mon     12/7/2020      P Bellot              Operational Management                                       1.20         1.20            $450.00
                                               Call with R Gayle to review, analyze,
                                               and approve lease amendments
Tues    12/8/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               Call with K Doyle to reconcile rent vs.
                                               budget
Tues    12/8/2020      P Bellot              Operational Management                                       0.90         0.90            $337.50
                                               Call with R Gayle re: lease deal
                                               review and approvals
Tues    12/8/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                               Request new payment for Gateway
                                               location
Tues    12/8/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               7334 reconciliation
Tues    12/8/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50
                                               Provide payment reconciliation to K
                                               Doyle for post petition activity
Tues    12/8/2020      P Bellot              Operational Management                                       0.60         0.60            $225.00
                                               New amendment review and model
                                               cash flows
Tues    12/8/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               Cure claims reconciliation
Tues    12/8/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               7362 provided amendment comments
                                               to GT
Tues    12/8/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                               Drafted 7750 questions for Jamie to
                                               answer on amendment
Tues    12/8/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               6443 Review LL redline comments
Tues    12/8/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               7765 final amendment review and
                                               approval
Tues    12/8/2020      P Bellot              Operational Management                                       0.30         0.30            $112.50
                                               7394 amendment red line review and
                                               comments to GT
Wed     12/9/2020      P Bellot              Operational Management                                       0.70         0.70            $262.50
                                               Call with R Gayle re lease
                                               amendment updates, cure objection
                                               analysis, transition prep discussion
Wed     12/9/2020      P Bellot              Operational Management                                       0.10         0.10             $37.50

BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                     Doc 640-1            Filed 01/12/21          Page 83 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                       Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                        Page 82 of 128
Filters Used:
       - Time Entry Date:              11/30/2020 to 12/31/2020
       - Project ID:              YouFit III - BK: to YouFit III - BK:

                                                                   *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee              Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                               7750 response to Jamie rec
Wed     12/9/2020      P Bellot              Operational Management                                       0.40         0.40            $150.00
                                               Call with M Tabloff, K Patel, B Udell, R
                                               Gayle re: Hilco lease updates, deal
                                               review, pipeline status,
                                               documentation process, update
                                               strategy
Wed     12/9/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               Email to K Patel and N Ballen re
                                               Patridge late fees
Wed     12/9/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               Research and respond to 7397
                                               reconciliation question
Wed     12/9/2020      P Bellot              Operational Management                                       0.20         0.20             $75.00
                                               7908 amendment and approval
Thur    12/10/2020 P Bellot                  Operational Management                                       0.80         0.80            $300.00
                                               Review of 7780 and 7360
                                               amendments
Thur    12/10/2020 P Bellot                  Operational Management                                       0.80         0.80            $300.00
                                               Review and redline 7789 amendment
Thur    12/10/2020 P Bellot                  Operational Management                                       0.40         0.40            $150.00
                                               7361redline review
Thur    12/10/2020 P Bellot                  Operational Management                                       0.40         0.40            $150.00
                                               Review 7750 amendment changes
Thur    12/10/2020 P Bellot                  Operational Management                                       0.40         0.40            $150.00
                                               Review 2602 amendment
Thur    12/10/2020 P Bellot                  Operational Management                                       0.60         0.60            $225.00
                                               Assemble Nov/Dec payment support
                                               for GT distribution to LLs
Thur    12/10/2020 P Bellot                  Operational Management                                       0.30         0.30            $112.50
                                               Clean up Nov rent pmts bridge for
                                               distribution
Thur    12/10/2020 P Bellot                  Operational Management                                       0.30         0.30            $112.50
                                               Research and respond to GT questions
                                               on regency amendments
Thur    12/10/2020 P Bellot                  Operational Management                                       0.40         0.40            $150.00
                                               Call with R Gayle on TPP reporting
Fri     12/11/2020 P Bellot                  Operational Management                                       0.30         0.30            $112.50
                                               Call with R Gayle, M Karbiner, K
                                               Doyle, K Landis re: team meeting,
                                               review of open analysis, workstream
                                               updates, transition planning
Fri     12/11/2020 P Bellot                  Operational Management                                       0.10         0.10             $37.50


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21          Page 84 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 83 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                           Research corp office contact info for
                                           Hilco
Mon     12/14/2020 P Bellot              Operational Management                                       1.80         1.80            $675.00
                                           Call with K Miramadi, Frank
                                           Napolitano, B Vahaly, K Patel, M
                                           Tabloff, B Udell, M Schwarzmann, G
                                           Goldstein, Jessalyn, R Gayle Re:
                                           lease, landlord, deal review
Mon     12/14/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Update lease activity tracker
Mon     12/14/2020 P Bellot              Operational Management                                       0.50         0.50            $187.50
                                           Call with B Gleason, M Karbiner, K
                                           Doyle, R Gayle, K Landis re: BK case
                                           updates, workstream updates,
                                           schedule coordination, deliverable
                                           review
Mon     12/14/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                            Call R Gayle re: cure objection
                                           reconciliation, lease review prep
                                           materials
Mon     12/14/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Review 7446 deal sheet and draft
                                           request to GT
Mon     12/14/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Call with R Gayle to prep for
                                           Hilco/Lender call
Mon     12/14/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Added new deal to the tracker and
                                           drafted notes to R Gayle
Mon     12/14/2020 P Bellot              Operational Management                                       0.50         0.50            $187.50
                                           Review and approve 7361
                                           amendment
Mon     12/14/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Research 2602 payment history for
                                           Hilco
Tues    12/15/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           7360 lease modification review and
                                           questions to Sean
Tues    12/15/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           6441Rec request email for Jamie
Tues    12/15/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           7446 amendment review
Tues    12/15/2020 P Bellot              Operational Management                                       0.80         0.80            $300.00


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21          Page 85 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 84 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                                *    = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                           Update tracker for 3 new Hilco deals
                                           and draft comments on terms
Tues    12/15/2020 P Bellot              Operational Management                                       1.10         1.10            $412.50
                                           Update lease cure reconciliation
                                           master file for GT
Tues    12/15/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Research and respond to N Ballen
                                           question on Regency deals
Tues    12/15/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Kimco amendment review
Tues    12/15/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           7752 Prop tax invoice review
Tues    12/15/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Research and respond to Hilco
                                           questions on 7435 deal
Tues    12/15/2020 P Bellot              Operational Management                                       0.90         0.90            $337.50
                                           Research and respond to Hilco
                                           questions on 7760
Tues    12/15/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           7397 amendment redline review
Tues    12/15/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           7789 amendment redline review
Tues    12/15/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Research and respond to N Ballen
                                           questions on 7459
Tues    12/15/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Research and respond to M Tabloff
                                           questions on Historical freeze data
Tues    12/15/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Hilco amendment tracker review
Tues    12/15/2020 P Bellot              Operational Management                                       0.90         0.90            $337.50
                                           Call with R Gayle to review cure rec
                                           summary analysis
Tues    12/15/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Review 7765 redlines to amendment
Tues    12/15/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Drafted approval notes to Hilco re 3
                                           new deals
Tues    12/15/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Review 7360 deal sheet and draft
                                           questions for Hilco
Wed     12/16/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Research and respond to J Burgos
                                           questions on 7753
BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21          Page 86 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 85 of 128
Filters Used:
      - Time Entry Date:          11/30/2020 to 12/31/2020
      - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Wed    12/16/2020 P Bellot              Operational Management                                       0.50         0.50            $187.50
                                          Call with B Gleason, M Karbiner, K
                                          Doyle, R Gayle, K Landis re: BK case
                                          updates, bid deadline results/next
                                          steps, workstream updates, schedule
                                          coordination, deliverable review
Wed    12/16/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                          Research and respond to N Ballen
                                          questions on 7788
Wed    12/16/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                          Review and approve 7762
                                          amendment draft
Wed    12/16/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                          Review 7444 amendment and
                                          provide changes to S Levick
Wed    12/16/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                          Draft request to GT re: o/s
                                          amendment request
Wed    12/16/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                          7765 amendment review
Wed    12/16/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                          Call with R Gayle re lease
                                          amendment issues
Wed    12/16/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                          Call with R Gayle re review
                                          membership metrics for release, Hilco
                                          deal sheet review
Wed    12/16/2020 P Bellot              Operational Management                                       1.40         1.40            $525.00
                                          Update membership metrics data for
                                          lender reporting
Wed    12/16/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                          Draft email to GT re: 7360 expansion
                                          agreement
Wed    12/16/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                          Call with J Burgos to discuss LL recs
Wed    12/16/2020 P Bellot              Operational Management                                       0.70         0.70            $262.50
                                          Research and respond to PG
                                          questions on 7360 duplicate leases
Wed    12/16/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                          Review 7377 objection invoices and
                                          provide direction to accounting
Wed    12/16/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                          7369 amendment review
Wed    12/16/2020 P Bellot              Operational Management                                       0.70         0.70            $262.50

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                   Doc 640-1           Filed 01/12/21          Page 87 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 86 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                           7459 reconciliation updates for S
                                           Edwards
Wed     12/16/2020 P Bellot              Operational Management                                       0.50         0.50            $187.50
                                           Draft list of amendments for N Ballen
Wed     12/16/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Research and respond to N Ballen
                                           questions on 7792
Wed     12/16/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Draft questions to R Wesson re 7874
                                           equipment
Wed     12/16/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Call with M Tabloff, K Patel, B Udell, R
                                           Gayle re: Hilco lease updates, deal
                                           review, pipeline status,
                                           documentation process, update
                                           strategy
Wed     12/16/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Review 7752 objection and draft
                                           response to N Ballen re: the same
Wed     12/16/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Call with S Levick re: 7789
                                           amendment
Wed     12/16/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           2602 amendment review
Wed     12/16/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Call with S Edwards re: 7752 rent
                                           reconciliation
Wed     12/16/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Update 7753 rec based on notes from
                                           S Edwards
Thur    12/17/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Call with B Gleason to review
                                           amendment tracker
Thur    12/17/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Draft questions to J Burgos on 7753
                                           tax bills
Thur    12/17/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           7752 rec update for N Ballen
Thur    12/17/2020 P Bellot              Operational Management                                       1.30         1.30            $487.50
                                           Built amendment execution tracker
                                           for B Gleason review & aligned with
                                           Hilco reporting
Thur    12/17/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           7334 lease amendment review
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21          Page 88 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 87 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Thur    12/17/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           7438 deal sheet review and approval
Thur    12/17/2020 P Bellot              Operational Management                                       0.50         0.50            $187.50
                                           Review BG signature in doc and sent
                                           amendments to Hilco for LL signature
                                           after updating tracker
Thur    12/17/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Call with R Gayle re lease
                                           amendment execution
Thur    12/17/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           7760 deal sheet review and approval
Thur    12/17/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Draft questions to GT re: Simon
                                           amendments
Thur    12/17/2020 P Bellot              Operational Management                                       1.20         1.20            $450.00
                                           Final review of Kimco amendments
                                           ahead of BG signature
Thur    12/17/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           7435 admin rent response to N Ballen
Thur    12/17/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Call with R Gayle re membership
                                           metrics analysis
Thur    12/17/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Call with P Cunningham re: CG's
Thur    12/17/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Call with R Gayle to review
                                           amendment redlines
Thur    12/17/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Call with R Gayle re Jan rent check
                                           approach, lease deal review
Thur    12/17/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Assembled all amendments ready for
                                           execution in to package for B
                                           Gleason signature
Thur    12/17/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           7460 amendment review and
                                           approval
Thur    12/17/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           7334 amendment redline comments
Thur    12/17/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Call with R Gayle re: lease
                                           amendment execution, open lease
                                           amendment reviews, corp guarantee
                                           issues
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21          Page 89 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 88 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Thur    12/17/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Hilco deal sheet review and analysis
Thur    12/17/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Call with R Gayle re: Jan rent check
                                           runs across holiday, coverage
                                           needed, approach to calculations
Thur    12/17/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           7752 cure objection research and
                                           response to N Ballen
Thur    12/17/2020 P Bellot              Operational Management                                       0.80         0.80            $300.00
                                           Call with R Gayle re: lease deal
                                           issues, lease deal review, transition
                                           planning
Fri     12/18/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Call with R Gayle re transitional
                                           planning update
Fri     12/18/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Call with K Landis to discuss transition
                                           issues
Fri     12/18/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Call with B Gleason, M Karbiner, K
                                           Doyle, R Gayle, K Landis re: BK case
                                           updates, transition updates,
                                           workstream updates, schedule
                                           coordination, deliverable review
Fri     12/18/2020 P Bellot              Operational Management                                       2.60         2.60            $975.00
                                           Built transition plan & wind down
                                           check list document
Fri     12/18/2020 P Bellot              Operational Management                                       1.50         1.50            $562.50
                                           Call with R Gayle to discuss
                                           amendments, current roles &
                                           transition responsibilities
Sat     12/19/2020 P Bellot              Operational Management                                       1.70         1.70            $637.50
                                           Call with R Gayle to review and
                                           update transition plan check list
Mon     12/21/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Update lease tracker with new
                                           activity
Mon     12/21/2020 P Bellot              Operational Management                                       1.30         1.30            $487.50
                                           Call with B Vahaly, F Napalitano, K
                                           Miramadi, B Gleason, R Gayle, R
                                           Julianelli, and D Mayer re: transition
                                           planning meeting. critical issues
                                           review
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21          Page 90 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 89 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Mon     12/21/2020 P Bellot              Operational Management                                       0.50         0.50            $187.50
                                           Write up of meeting minutes from
                                           transition planning call with the buyer
Mon     12/21/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Email to mgmt requesting items for
                                           the buyers
Mon     12/21/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           7730 deal review and analysis
Mon     12/21/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Review and analyze 7760 deal
Mon     12/21/2020 P Bellot              Operational Management                                       1.20         1.20            $450.00
                                           Call with B Gleason, M Karbiner, R
                                           Gayle, K Doyle, K Landis (partial) D
                                           Mayer (partial) re: BK update,
                                           transition planning update, budget
                                           approach, transition approach
Mon     12/21/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Call with R Gayle re transition tasks,
                                           lease deal review, lease amendment
                                           review, deal amendment issue to
                                           pay admin rent previously withheld
                                           pending a deal
Mon     12/21/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Call with R Gayle re: transition
                                           follow-ups, lease amendment and
                                           deal approval queue
Mon     12/21/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           7908 redline review
Tues    12/22/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           Review and distribute insurance
                                           schedule to buyer
Tues    12/22/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Upload new deal sheets to the data
                                           room
Tues    12/22/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Final review of 7908 amendment &
                                           presentation to B Gleason with deal
                                           terms
Tues    12/22/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Review and analyze two new Hilco
                                           deals
Tues    12/22/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Call with R Gayle to approve new
                                           Hilco deals and review LL redlines
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21          Page 91 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 90 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Tues    12/22/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Call with M Tabloff, K Patel, B Udell, R
                                           Gayle re: Hilco lease updates, deal
                                           review, pipeline status,
                                           documentation process, update
                                           strategy, rejected club review
Tues    12/22/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Call with R Gayle to review Jan rent
                                           pmt file
Tues    12/22/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Call with M Karbiner to walk through
                                           mechanics and methodology of
                                           January rent payments
Tues    12/22/2020 P Bellot              Operational Management                                       1.70         1.70            $637.50
                                           Update membership statistics
Tues    12/22/2020 P Bellot              Operational Management                                       2.10         2.10            $787.50
                                           Review each deal amendment and
                                           create January rent schedule
Tues    12/22/2020 P Bellot              Operational Management                                       1.30         1.30            $487.50
                                           Call with R Gayle re review Hilco
                                           re-calculations of savings from
                                           pre-Hilco deferrals with adjusted
                                           fees, approve approach, lease deal
                                           review
Tues    12/22/2020 P Bellot              Operational Management                                       1.30         1.30            $487.50
                                           Update lease amendment tracker for
                                           deals to date
Tues    12/22/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Research invoices for 7908 and
                                           calculate pmt necessary for deal
Tues    12/22/2020 P Bellot              Operational Management                                       0.20         0.20             $75.00
                                           Update lease activity tracker
Tues    12/22/2020 P Bellot              Operational Management                                       0.70         0.70            $262.50
                                           Research into Dec admin rent check
                                           requirements
Wed     12/23/2020 P Bellot              Operational Management                                       0.80         0.80            $300.00
                                           Call with B Gleason, M Karbiner, K
                                           Doyle, and R Gayle re: transition
                                           planning, budget extension review,
                                           assumption review
Wed     12/23/2020 P Bellot              Operational Management                                       0.80         0.80            $300.00
                                           Calculate cure cost estimates with
                                           deals
Wed     12/23/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                  Doc 640-1            Filed 01/12/21          Page 92 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 91 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                           Call with R Gayle re: 7751and 7455
                                           amendments
Wed     12/23/2020 P Bellot              Operational Management                                       0.50         0.50            $187.50
                                           Call with B Gleason, M Karbiner, K
                                           Doyle, and R Gayle re: hearing f/u,
                                           solution review
Wed     12/23/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Call with R Gayle to review
                                           amendments and discuss Jan rent
Wed     12/23/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Revise 7908 check request
Wed     12/23/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Reconcile Company's deal tracker
                                           with Hilco's
Wed     12/23/2020 P Bellot              Operational Management                                       0.70         0.70            $262.50
                                           Call with B Gleason, M Karbiner, R
                                           Gayle, and K Doyle re: hearing
                                           outcome, budget, next steps
Wed     12/23/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00
                                           Call with R Gayle re deal amendment
                                           issue on 7751, 7455 regarding
                                           conditional abatements if rejected,
                                           Hilco summary sheet
                                           review/dissemination
Mon     12/28/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Call with K Landis, M Karbiner, K
                                           Doyle, R Gayle, and B Gleason re
                                           case update, DIP budget
                                           review/approach/next steps, draft
                                           sale updates, bk scheduled filing
                                           status, membership communication
                                           update
Tues    12/29/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           7335 amendment review
Tues    12/29/2020 P Bellot              Operational Management                                       0.30         0.30            $112.50
                                           7753 research for N Ballen
Wed     12/30/2020 P Bellot              Operational Management                                       0.50         0.50            $187.50
                                           Review Hilco tracker and reconcile
                                           against the Company's deal tracker
Wed     12/30/2020 P Bellot              Operational Management                                       0.60         0.60            $225.00




BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                   Doc 640-1           Filed 01/12/21          Page 93 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                   Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 92 of 128
Filters Used:
       - Time Entry Date:          11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                           Call with M Tabloff, K Patel, B Udell, R
                                           Gayle, G Apter, F Napolitano re: Hilco
                                           lease updates, Bk status update, deal
                                           review, pipeline status,
                                           documentation process, update
                                           strategy, rejected club review
Wed     12/30/2020 P Bellot              Operational Management                                       0.90         0.90            $337.50
                                           Call with M Karbiner, K Doyle, R
                                           Gayle, K Landis, and B Gleason re
                                           case update, workstream review,
                                           next steps
Wed     12/30/2020 P Bellot              Operational Management                                       1.90         1.90            $712.50
                                           Build membership count dashboard
Wed     12/30/2020 P Bellot              Operational Management                                       1.60         1.60            $600.00
                                           Call with R Gayle, M Karbiner (partial
                                           .1) re: past-due admin rent analysis
                                           inside of lease amendment deals
Wed     12/30/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Call with R Gayle to ensure all
                                           amendments finalized and receive
                                           update on transition items
Wed     12/30/2020 P Bellot              Operational Management                                       0.10         0.10             $37.50
                                           Call with R Gayle to review new
                                           deal paperwork
Thur    12/31/2020 P Bellot              Operational Management                                       0.40         0.40            $150.00
                                           Call with R Gayle re: rent payment
                                           strategy, billing data analysis, lease
                                           deal process update

                                                                             P Bellot Total:      125.60         125.60         $47,100.00

Rodney Gayle
Mon 11/30/2020 Rodney Gayle              Operational Management                                       1.60         1.60            $840.00
                                           Call with J Johnson re: operational
                                           updates, strategy, extended
                                           services, regional structure
                                           follow-ups
Mon     11/30/2020 Rodney Gayle          Operational Management                                       0.20         0.20            $105.00
                                           Review/reply to lease amendments,
                                           status, timing
Mon     11/30/2020 Rodney Gayle          Operational Management                                       1.20         1.20            $630.00




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 94 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 93 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                          Review/research/reply to M Leto
                                          update on 7743 LL refusal to allow
                                          testing and insisting on BK counsel
                                          involvement, forward update on
                                          matter to E Howe
Mon     11/30/2020 Rodney Gayle         Operational Management                                       0.70         0.70            $367.50
                                          Call with P Bellot re: lease
                                          amendment deal review, cure
                                          objection reconciliations
Mon     11/30/2020 Rodney Gayle         Operational Management                                       0.90         0.90            $472.50
                                          Call with B Gleason, M Karbiner re:
                                          UCC follow-up status, scheduling,
                                          direction on next steps
Mon     11/30/2020 Rodney Gayle         Operational Management                                       0.90         0.90            $472.50
                                          Review/reply to 7749 TIA response
                                          letter
Mon     11/30/2020 Rodney Gayle         Operational Management                                       0.20         0.20            $105.00
                                          Call with J Johnson re: operational
                                          agenda review for FA call
Mon     11/30/2020 Rodney Gayle         Operational Management                                       0.40         0.40            $210.00
                                          Review/reply re: operations issues on
                                          Google ad payments, 7805
                                          equipment status
Mon     11/30/2020 Rodney Gayle         Operational Management                                       4.20         4.20          $2,205.00
                                          Review/research/analysis re:
                                          marketing/membership metrics
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.90         0.90            $472.50
                                          Call with B Gleason, J Johnson, D
                                          Mayer, R Julianelli, M Karbiner re:
                                          executive update, BK update,
                                          marketing performance review
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review/research/reply to new lease
                                          deals from Hilco
Tues    12/1/2020      Rodney Gayle     Operational Management                                       1.00         1.00            $525.00
                                          Call with J Johnson, Lift virtual service
                                          vendor, service demo, platform
                                          capabilities, value proposition
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50
                                          Call with K Kintner, J Singer, J Johnson,
                                          S LeWinter re: communications
                                          update
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00


BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 95 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 94 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                          Call with E Howe re: rejected club
                                          status, equipment status
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                          Review/reply re: issue with microsite
                                          vendor
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.90         0.90            $472.50
                                          Review/research/reply/redline re:
                                          lease amendments for 7 deals
Tues    12/1/2020      Rodney Gayle     Operational Management                                       1.20         1.20            $630.00
                                          Review/research re:
                                          marketing/membership metrics
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review/reply re: lease / LL issues at
                                          7459
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Call with B Gleason, M Karbiner re:
                                          workstream updates, coordinate
                                          UCC requests
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                          Review/research/reply to FA request
                                          for regional field organization
                                          information
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                          Review/reply re: Dec rent run, Nov
                                          rent adjustments
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                          Review/research/reply re: member
                                          credit/chargeback reporting,
                                          membership reconciliation support,
                                          interchanges R Merryman for
                                          data/info
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Call with E Howe re: 7743 Cocowalk
                                          debrief, membership communication
                                          status
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.90         0.90            $472.50
                                          Review/research/reply re: member
                                          communications edits, resource/link
                                          hosting for links
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.10         0.10             $52.50
                                          Call with P Bellot re: lease
                                          amendment review
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.50         0.50            $262.50


BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 96 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 95 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                          Call with J Johnson, S LeWinter
                                          (partial) re: local management
                                          services, direct next steps, review
                                          chargeback reporting
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.50         0.50            $262.50
                                          Call with B Gleason re: rejected
                                          clubs, 7743 club status/approach,
                                          contract follow-ups
Tues    12/1/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                          Call with P Bellot re: 7749 lease issues
Wed     12/2/2020      Rodney Gayle     Operational Management                                       1.30         1.30            $682.50
                                          Call with B Gleason, M Karbiner, P
                                          Bellot, K Doyle re: case updates, UCC
                                          requests/responses, schedule status,
                                          workstream update, rejection
                                          review
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.50         0.50            $262.50
                                          Review/update/reply re: lease PG
                                          analysis
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.50         0.50            $262.50
                                          Call with Motus team (L Gadin, R
                                          Gannon, J Dickinson), YF team (J Polis,
                                          J Johnson, S leWinter, A Kelleher) re:
                                          weekly marketing update, club/lead
                                          performance, club/segment
                                          performance, adjustments to plan
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.90         0.90            $472.50
                                          Call with B Gleason, J Johnson re:
                                          operational update, RFC work flow
                                          analysis/comparative, decisions on
                                          RFCs
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                          Review/reply to issues with
                                          membership communication, web
                                          errors, troubleshooting
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                          Review/analysis of Dec rent
                                          payments, deal adjustments, budget
                                          compare
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review/reply re: excessive LL late
                                          fee charges
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.80         0.80            $420.00


BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 97 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 96 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                          Call with M Tabloff, K Patel, B Udell, P
                                          Bellot re: Hilco lease updates, deal
                                          review, pipeline status,
                                          documentation process, update
                                          strategy
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review/analysis of Dec rent
                                          payments, deal adjustments, budget
                                          compare
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.80         0.80            $420.00
                                          Call with M Leto, D Smith (partial) re:
                                          7743 Cocowalk approach, next
                                          steps, water expert scheduling,
                                          reconstruction scheduling, notice to
                                          LL
Wed     12/2/2020      Rodney Gayle     Operational Management                                       1.30         1.30            $682.50
                                          Review/research re:
                                          marketing/membership metrics
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.80         0.80            $420.00
                                          Review/research/reply re: LL offer on
                                          7805 equipment, assertion of
                                          administrative claim.
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50
                                          Review/analysis of RFC comparative
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review local management contract,
                                          requirement from S LeWinter, queue
                                          up E Howe for rejection
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.10         0.10             $52.50
                                          Call with P Bellot re: excessive LL late
                                          fee charges
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                          Call with P Bellot re: Dec rent
                                          payment adjustments, final
                                          instructions
Wed     12/2/2020      Rodney Gayle     Operational Management                                       0.50         0.50            $262.50
                                          Call with P Bellot, A Mink, B Gleason &
                                          K Doyle to discuss schedule/SOFA
                                          prep, Dec Payment strategies, and
                                          hearing prep
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50




BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 98 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 97 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                          Review/ analysis of weekly
                                          membership data, reconciliation, ABC
                                          system data review
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                          Call with P Bellot re: LL issues and
                                          lease deal follow ups
Thur    12/3/2020      Rodney Gayle     Operational Management                                       1.40         1.40            $735.00
                                          Review/redline/reply re: 7743 letter
                                          to landlord, multiple versions,
                                          schedule adjustment
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.80         0.80            $420.00
                                          Review/reply re: membership
                                          communications, reactions, media
                                          updates
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.70         0.70            $367.50
                                          Review/research/reply re: Mackinac
                                          request for rejected contract
                                          information
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                          Review/research/reply to Howe
                                          email for information on clubs, closure
                                          dates, equipment status
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review/reply re: deal tracking
                                          status, queue size in legal review,
                                          request for resources/options
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.50         0.50            $262.50
                                          Review/research/reply to ad-hoc
                                          media updates
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                          Call with B Gleason, M Karbiner re:
                                          coordination, Lender update prep,
                                          hearing prep, workstream updates,
                                          UCC requests, schedule issues,
                                          subsequent rejections.
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.70         0.70            $367.50
                                          Call with P Bellot re: lease deal
                                          review, status of deal pipeline,
                                          review ways to accelerate
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Call with P Bellot re: lease deal
                                          summary/benefits
Thur    12/3/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50


BillQuick Standard Report Copyright © BQE Software, Inc.
                         Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 99 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                   Page 98 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                          Review/reply request to extend cure
                                          objection deadline
Thur    12/3/2020      Rodney Gayle     Operational Management                                       1.40         1.40            $735.00
                                          Review/update of membership
                                          communication status, weblink status
Fri     12/4/2020      Rodney Gayle     Operational Management                                       0.90         0.90            $472.50
                                          Call with B Gleason, M Karbiner, A
                                          Mink (partial), P Bellot (partial), K
                                          Doyle, K Landis re: case updates,
                                          UCC requests/responses, schedule
                                          status, workstream update, next
                                          steps
Fri     12/4/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Call with M Karbiner re: adequate
                                          assurance review, rent estimates,
                                          membership metrics
Fri     12/4/2020      Rodney Gayle     Operational Management                                       1.20         1.20            $630.00
                                          Review/research/reply re:
                                          membership reconciliation
Fri     12/4/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Call with P Bellot re: lease
                                          amendment language on percent of
                                          revenue deals
Fri     12/4/2020      Rodney Gayle     Operational Management                                       1.10         1.10            $577.50
                                          Review/research/reply re: 7743
                                          expert forensics and reconstruction
                                          rescheduling, LL noticing edits,
                                          develop approach
Fri     12/4/2020      Rodney Gayle     Operational Management                                       0.80         0.80            $420.00
                                          Review/research/reply re: 7743
                                          schedule change, review issues,
                                          redirect
Fri     12/4/2020      Rodney Gayle     Operational Management                                       1.20         1.20            $630.00
                                          Review/research/reply re: lease
                                          amendments from GT, approve to
                                          forward to Hilco/LL
Fri     12/4/2020      Rodney Gayle     Operational Management                                       0.50         0.50            $262.50
                                          Call with P Bellot, A Mink, B Gleason,
                                          K Doyle,, D Mayer, and K Landis to
                                          discuss schedule/SOFA, management
                                          strategies, and hearing prep
Fri     12/4/2020      Rodney Gayle     Operational Management                                       1.20         1.20            $630.00



BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 100 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 99 of 128
Filters Used:
      - Time Entry Date:         11/30/2020 to 12/31/2020
      - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Call with P Bellot re:
                                         review/analyze/approve lease
                                         amendment deals from Hilco
Fri    12/4/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                         Call with B Gleason re: lease
                                         amendment status, membership
                                         metrics reconciliation
Fri    12/4/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50
                                         Call with B Gleason re lease deal
                                         amendment status
Sat    12/5/2020      Rodney Gayle     Operational Management                                       3.20         3.20          $1,680.00
                                         Review/research/reply re: lease
                                         amendments from GT, approve to
                                         forward to Hilco/LL
Sat    12/5/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                         Review/reply to lease amendment
                                         questions
Sun    12/6/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                         Review/research/reply to lease
                                         amendments
Mon    12/7/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                         Review/reply re: 7749 TIA issues
Mon    12/7/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                         Review/research/reply re: contract
                                         rejections on 2 vendors
Mon    12/7/2020      Rodney Gayle     Operational Management                                       0.10         0.10             $52.50
                                         Call with M Karbiner re: transition
                                         issues
Mon    12/7/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                         Review/research re: membership
                                         notification updates
Mon    12/7/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                         Review/reply re: cure objection fee
                                         charges
Mon    12/7/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                         Review/research/reply re: lease
                                         amendment changes, approve,
                                         Mackinac questions
Mon    12/7/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50
                                         Review/reply re: treatment of
                                         deferral agreement rents in
                                         post-petition deals
Mon    12/7/2020      Rodney Gayle     Operational Management                                       1.20         1.20            $630.00


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 101 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 100 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                          Call with P Bellot to review, analyze,
                                          and approve lease amendments
Mon     12/7/2020      Rodney Gayle     Operational Management                                       1.10         1.10            $577.50
                                          Review/research/reply re: AZ
                                          discrimination complaint/response,
                                          due diligence
Mon     12/7/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50
                                          Call with special consultant, J
                                          Johnson, B Gleason re: operations
                                          overview
Mon     12/7/2020      Rodney Gayle     Operational Management                                       1.30         1.30            $682.50
                                          Review/reply re: lease amendment
                                          issues
Mon     12/7/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                          Review/research re: marketing
                                          updates
Mon     12/7/2020      Rodney Gayle     Operational Management                                       0.50         0.50            $262.50
                                          Review/research re: company
                                          performance metrics
Mon     12/7/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                          Review/research re: customer
                                          feedback
Mon     12/7/2020      Rodney Gayle     Operational Management                                       0.70         0.70            $367.50
                                          Review media updates, customer
                                          feedback reviews
Mon     12/7/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                          Call with B Gleason, M Karbiner, K
                                          Doyle, P Bellot, A Mink re: case
                                          update, workstream updates, open
                                          issues, coordinate next steps,
                                          transition issues
Mon     12/7/2020      Rodney Gayle     Operational Management                                       0.90         0.90            $472.50
                                          Review/research/reply re: member
                                          chargeback analysis
Mon     12/7/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                          Review/research/reply re: contract
                                          rejections on 2 vendors
Mon     12/7/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50
                                          Call with J Johnson re: site meetings,
                                          RFC updates, AZ discrimination
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50
                                          Review/reply re: vendor issues,
                                          rejection status
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 102 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 101 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                          Review/reply re: competitive ad
                                          campaign, approvals, offer, budget
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.90         0.90            $472.50
                                          Call with P Bellot re: lease deal
                                          review and approvals
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review/research/reply re:
                                          competitive ad issue
Tues    12/8/2020      Rodney Gayle     Operational Management                                       4.40         4.40          $2,310.00
                                          Develop analysis for ABC chargeback
                                          data
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.80         0.80            $420.00
                                          Call with A Benayoun (GT) re:
                                          competitive advertising issues,
                                          cease/desist, TIA issues at 7749
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.80         0.80            $420.00
                                          Review/research/reply to
                                          membership metrics analysis,
                                          non-billed / cancelled "orphan"
                                          analysis, weekly by club
                                          reconciliation, customer feedback
                                          scores
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.70         0.70            $367.50
                                          Call with J Johnson, S LeWinter
                                          (partial) re: competitive ad
                                          campaign, membership credit/refund
                                          reporting
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.90         0.90            $472.50
                                          Call with M Karbiner re: chargeback
                                          analysis, refund/credit analysis
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                          Review/reply to lease amendment
                                          deals issues
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.70         0.70            $367.50
                                          Call with K Kintner, J Singer, J Johnson,
                                          S LeWinter re: communication
                                          updates, PR opportunities
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                          Call with E Howe re: equipment
                                          locked in 7805, Broward County tax
                                          issues
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.80         0.80            $420.00
                                          Review/research/reply re: AZ
                                          discrimination position statement
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 103 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 102 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Tues    12/8/2020      Rodney Gayle     Operational Management                                       1.10         1.10            $577.50
                                          Call with B Gleason, J Johnson, D
                                          Mayer, R Julianelli, M Karbiner re:
                                          executive update, BK update,
                                          marketing performance review
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.10         0.10             $52.50
                                          Review/reply re: landlord issue with
                                          tenant violations
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.90         0.90            $472.50
                                          Call with B Gleason re: consulting
                                          agreements, transition issues
Tues    12/8/2020      Rodney Gayle     Operational Management                                       1.50         1.50            $787.50
                                          Review/research media updates,
                                          customer feedback analysis
Tues    12/8/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00
                                          Review/research/reply re: cure
                                          objection analysis
Wed     12/9/2020      Rodney Gayle     Operational Management                                       0.30         0.30            $157.50
                                          Review/reply re: lease amendment
                                          document reviews
Wed     12/9/2020      Rodney Gayle     Operational Management                                       0.70         0.70            $367.50
                                          Call with P Bellot re: lease
                                          amendment updates, cure objection
                                          analysis, transition prep discussion
Wed     12/9/2020      Rodney Gayle     Operational Management                                       0.80         0.80            $420.00
                                          Call with R Motton (YF) re: credit
                                          analysis review, code explanations,
                                          credit scenarios
Wed     12/9/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Call with M Tabloff, K Patel, B Udell, P
                                          Bellot re: Hilco lease updates, deal
                                          review, pipeline status,
                                          documentation process, update
                                          strategy
Wed     12/9/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review/research/analysis re:
                                          meeting prep
Wed     12/9/2020      Rodney Gayle     Operational Management                                       1.30         1.30            $682.50
                                          Call B Gleason, M Karbiner, K Doyle
                                          (partial), K Landis re: team meeting,
                                          review of open analysis, workstream
                                          updates, transition planning
Wed     12/9/2020      Rodney Gayle     Operational Management                                       0.60         0.60            $315.00


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 104 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 103 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                          Review/research/update media
                                          update, NPS, member notice
Wed     12/9/2020      Rodney Gayle     Operational Management                                       1.10         1.10            $577.50
                                          Call with Motus team (Dan ?, Nat ?),
                                          YF team (J Polis, S leWinter, A Kelleher,
                                          R Merryman) re: weekly marketing
                                          update, club/lead performance,
                                          club/segment performance,
                                          adjustments to plan, address issues
Wed     12/9/2020      Rodney Gayle     Operational Management                                       3.60         3.60          $1,890.00
                                          Review/update/extend analysis for
                                          ABC chargeback data, cross-check
                                          file, validation, description follow-ups
Wed     12/9/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review/research/analysis re: digital
                                          performance
Wed     12/9/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review/research/analysis re: spend
                                          profiles
Wed     12/9/2020      Rodney Gayle     Operational Management                                       0.20         0.20            $105.00
                                          Review/reply to lease amendment
                                          deals issues
Wed     12/9/2020      Rodney Gayle     Operational Management                                       0.40         0.40            $210.00
                                          Review/research/analysis re:
                                          marketing performance
Thur    12/10/2020 Rodney Gayle         Operational Management                                       0.50         0.50            $262.50
                                          Call with S LeWinter re: marketing
                                          platform strategy
Thur    12/10/2020 Rodney Gayle         Operational Management                                       0.30         0.30            $157.50
                                          Review/update credit analysis
Thur    12/10/2020 Rodney Gayle         Operational Management                                       0.90         0.90            $472.50
                                          Call with J Johnson, S LeWinter, B
                                          Gleason re: marketing platform
                                          adjustments
Thur    12/10/2020 Rodney Gayle         Operational Management                                       0.90         0.90            $472.50
                                          Call with M Karbiner re: transition
                                          planning, issues, review
Thur    12/10/2020 Rodney Gayle         Operational Management                                       2.10         2.10          $1,102.50
                                          Update CRO Report notes for
                                          Lender/DIP Finance update call
Thur    12/10/2020 Rodney Gayle         Operational Management                                       0.30         0.30            $157.50
                                          Review/analysis re: conversion rate
                                          analysis
Thur    12/10/2020 Rodney Gayle         Operational Management                                       1.50         1.50            $787.50
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 105 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 104 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Call with B Gleason (partial), S
                                         LeWinter, A Curtis, J Johnson re: Q1
                                         Marketing Strategy, decisions,
                                         budget determination
Thur    12/10/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/analysis re: Motus spend
                                         updates
Thur    12/10/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/analysis re: marketing
                                         performance
Thur    12/10/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Call with P Bellot on TPP reporting
Thur    12/10/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Call with S LeWinter re: marketing
                                         platform strategy
Fri     12/11/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/research/reply re: response
                                         plan
Fri     12/11/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                         Review/redline/reply re:
                                         cease/desist letter on competitive
                                         ad response
Fri     12/11/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                         Call with A Benayoun re:
                                         cease/desist letter on competitive
                                         issues
Fri     12/11/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Call with M Karbiner re: UCC
                                         deliverable updates, workstream
                                         updates, retainer requirements
Fri     12/11/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Call with M Karbiner, K Doyle, K
                                         Landis, P Bellot re: team meeting,
                                         review of open analysis, workstream
                                         updates, transition planning
Fri     12/11/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/reply re: DIP Lender meeting
                                         deliverables
Fri     12/11/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                         Call with B Gleason re: cure objection
                                         reconciliations, 7743 update, lease
                                         review
Fri     12/11/2020 Rodney Gayle        Operational Management                                       1.10         1.10            $577.50


BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW                Doc 640-1           Filed 01/12/21          Page 106 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                Page 105 of 128
Filters Used:
      - Time Entry Date:         11/30/2020 to 12/31/2020
      - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                            *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                        Call with J Johnson, D Mayer, R
                                        Julianelli, M Karbiner re: executive
                                        update, BK update, marketing
                                        performance review
Fri    12/11/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                        Review/reply re: counsel retainer on
                                        Leto
Fri    12/11/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                        Call with J Johnson re: operational
                                        issues, marketing plan for competitive
                                        response
Fri    12/11/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                        Review/research/reply re:
                                        cease/desist status
Fri    12/11/2020 Rodney Gayle        Operational Management                                       1.70         1.70            $892.50
                                        Review/analysis//reply re: updated
                                        cure objection analysis including
                                        summary status, distribution to team
Fri    12/11/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Review/research/reply re:
                                        competitive campaign
Fri    12/11/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Review/research/reply re:
                                        development of communication plan
                                        for post-sale
Fri    12/11/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Call with M Karbiner re: UCC
                                        deliverable updates, workstream
                                        updates,
Fri    12/11/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Call with K Miramadi re: lease for
                                        corporate, requirements for
                                        lease/deal review
Sat    12/12/2020 Rodney Gayle        Operational Management                                       0.70         0.70            $367.50
                                        Review/reply re: Lauderhill legal
                                        responses on Broward tax issues
Sun    12/13/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                        Review/reply re: financial billing
                                        meeting setup
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.70         0.70            $367.50
                                        Review/reply to 7743 update,
                                        construction status, expert status
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50


BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 107 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                Page 106 of 128
Filters Used:
      - Time Entry Date:         11/30/2020 to 12/31/2020
      - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                            *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                        Review/research/reply re: FA request
                                        for follow-up documents
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                        Call with B Gleason re: transition
                                        planning, bid valuations, closing
                                        strategy, lease /club updates,
                                        management meetings
Mon    12/14/2020 Rodney Gayle        Operational Management                                       1.80         1.80            $945.00
                                        Call with K Miramadi, Frank
                                        Napolitano, B Vahaly, K Patel, M
                                        Tabloff, B Udell, M Schwarzmann, G
                                        Goldstein, Jessalyn, P Bellot Re:
                                        lease, landlord, deal review
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Call P Bellot re: cure objection
                                        reconciliation, lease review prep
                                        materials
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                        Review/analyze/reply re: FA request
                                        for additional financial information,
                                        prep for VDR
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Review/reply to litigation update re
                                        Halperin case
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                        Call with B Gleason re: lease review
                                        follow-ups
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Call with P Bellot to prep for
                                        Hilco/Lender call
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                        Review/research/reply re: lease
                                        amendment scenarios for
                                        assumption/assignment
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Review/reply re: 7805 equipment
                                        sale, club access for financial
                                        equipment
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                        Review/research 7805
                                        equipment/deal issue
Mon    12/14/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50



BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 108 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 107 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                              *    = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Call with B Gleason, M Karbiner, K
                                         Doyle, P Bellot, K Landis re: BK case
                                         updates, workstream updates,
                                         schedule coordination, deliverable
                                         review
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/reply re: club status, 7743
                                         announcements
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/reply re: marketing issues
                                         review, set agenda for meeting with
                                         J Johnson
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Call with B Gleason re: transition
                                         updates, cure objection analysis
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                         Call with B Gleason, M Karbiner re:
                                         case update, next steps
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/reply re: Matt Leto retainer,
                                         deliverable for 7743 outline, add
                                         events, transition
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/reply re: competitive
                                         campaign
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                         Call with J Johnson, D Mayer, R
                                         Julianelli, M Karbiner re: executive
                                         update, BK update, marketing
                                         performance review
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Review/research/reply re: 7749 TIA
                                         requirement issues email from A
                                         Benayoun
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                         Call with P Bellot to review cure rec
                                         summary analysis
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Review/reply re Hoffman email on
                                         Lauderhill equipment issue.
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00
                                         Review/research/reply re: IHRSA
                                         COVID protocol review, pledge,
                                         feedback
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 109 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 108 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Call with E Howe re: cure objections
                                         reconciliation, lease amendment
                                         treatment
Tues    12/15/2020 Rodney Gayle        Operational Management                                       1.30         1.30            $682.50
                                         Review/research/reply re: lease
                                         deals from Hilco, approve to
                                         document
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00
                                         Call with K Kintner, J Singer, J Johnson,
                                         S LeWinter re: communication
                                         updates, emergence planning,
                                         opening updates re 7743, scheduling
                                         issues, marketing tie-ins
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.70         0.70            $367.50
                                         Review/reply to lease deal
                                         amendments
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Review/research/reply re: Hilco
                                         status report review, ad hoc release
                                         to VDR
Tues    12/15/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Review/develop communications
                                         plan
Wed     12/16/2020 Rodney Gayle        Operational Management                                       1.40         1.40            $735.00
                                         Review/research re: request/analysis
                                         of GC project accounting, AIA
                                         documentation
Wed     12/16/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                         Call with P Bellot re: lease
                                         amendment issues
Wed     12/16/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Call with E Howe, A Banayoun, re:
                                         Halperin litigation, TIA issue
Wed     12/16/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Call with B Gleason re: transition
                                         planning support
Wed     12/16/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                         Call with A Benayoun, S Bookhardt re:
                                         TIA demand status for 7749,
                                         cease/desist for competitive ad
                                         campaign
Wed     12/16/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50


BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 110 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                Page 109 of 128
Filters Used:
      - Time Entry Date:         11/30/2020 to 12/31/2020
      - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                            *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                        Call with B Gleason, M Karbiner, K
                                        Doyle, P Bellot, K Landis re: BK case
                                        updates, bid deadline results/next
                                        steps, workstream updates, schedule
                                        coordination, deliverable review
Wed    12/16/2020 Rodney Gayle        Operational Management                                       0.70         0.70            $367.50
                                        Review/prep lease amendment
                                        status, deals in progress, Hilco status
                                        report
Wed    12/16/2020 Rodney Gayle        Operational Management                                       1.40         1.40            $735.00
                                        Call with M Karbiner (partial), K
                                        Doyle re: GC project payments
                                        analysis
Wed    12/16/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                        Review/research/reply re
                                        competitive ad updates
Wed    12/16/2020 Rodney Gayle        Operational Management                                       1.10         1.10            $577.50
                                        Review/prep re: marketing
                                        planning/performance
Wed    12/16/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                        Call with M Karbiner, R Julianelli re: TIA
                                        at 7749, discuss GC info request
Wed    12/16/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                        Call with Motus team (L Gadin, Dan
                                        ?), YF team (J Polis, S LeWinter, A
                                        Kelleher, R Merryman) re: weekly
                                        marketing update, club/lead
                                        performance, club/segment
                                        performance, adjustments to plan,
                                        address issues
Wed    12/16/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                        Call with P Bellot re: review
                                        membership metrics for release, Hilco
                                        deal sheet review
Wed    12/16/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                        Review lease deals
Wed    12/16/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                        Review/analysis/development re:
                                        transition planning
Wed    12/16/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00




BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 111 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 110 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Call with M Tabloff, K Patel, B Udell, P
                                         Bellot re: Hilco lease updates, deal
                                         review, pipeline status,
                                         documentation process, update
                                         strategy
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Call with P Bellot re: Jan rent check
                                         runs across holiday, coverage
                                         needed, approach to calculations
Thur    12/17/2020 Rodney Gayle        Operational Management                                       1.10         1.10            $577.50
                                         Review/reply re: Jan check run,
                                         finance team requirements, holiday
                                         schedule issues, approach
Thur    12/17/2020 Rodney Gayle        Operational Management                                       1.60         1.60            $840.00
                                         Call with IBA Water Expert M Baker,
                                         L Zavala, K Pangborn and YF D Smith,
                                         Outside Counsel M Leto re: review
                                         analysis and results of water intrusion
                                         expert testing
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/reply/follow-up to 7743 plan,
                                         strategy, documentation
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Call with P Bellot re: Jan rent check
                                         approach, lease deal review
Thur    12/17/2020 Rodney Gayle        Operational Management                                       1.70         1.70            $892.50
                                         Review/research/redline/reply re:
                                         emerge from BK communication plan
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Call with M Karbiner re: 341
                                         follow-ups, review approach for
                                         West Central deliverable to UCC FA,
                                         Jan payments, transition planning
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                         Call with B Gleason, M Karbiner re:
                                         case updates, transition planning
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00
                                         Call with P Bellot re: lease deal issues,
                                         lease deal review, transition planning
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Call with B Gleason, M Karbiner, K
                                         Doyle, A Mink and D Mayer to discuss
                                         341Meeting
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 112 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 111 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Call with P Bellot to review
                                         amendment redlines
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/reply re: contract/doc
                                         request on rejections
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Call with B Gleason re: transition
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Call with P Bellot re: lease
                                         amendment execution, open lease
                                         amendment reviews, corp guarantee
                                         issues
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Review/analysis/reply re: marketing
                                         performance measurements
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/reply re: transition issues
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Call with P Bellot re: membership
                                         metrics analysis
Thur    12/17/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                         Call with P Bellot re: lease
                                         amendment execution
Fri     12/18/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Call with M Karbiner re: transition
                                         challenges, deliverables
Fri     12/18/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Call with P Bellot re: transitional
                                         planning update
Fri     12/18/2020 Rodney Gayle        Operational Management                                       1.60         1.60            $840.00
                                         Analysis/develop CRO updates for
                                         weekly lender meeting
Fri     12/18/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                         Call with B Gleason, J Johnson, D
                                         Mayer, R Julianelli, M Karbiner re:
                                         executive update, BK update,
                                         marketing performance review
Fri     12/18/2020 Rodney Gayle        Operational Management                                       4.30         4.30          $2,257.50
                                         Develop/analysis re: transition
                                         planning including prep for planning
                                         session
Fri     12/18/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00
                                         Call with B Gleason re: transition
                                         planning, TSA
BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW               Doc 640-1              Filed 01/12/21        Page 113 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                Page 112 of 128
Filters Used:
      - Time Entry Date:         11/30/2020 to 12/31/2020
      - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                            *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Fri    12/18/2020 Rodney Gayle        Operational Management                                       1.50         1.50            $787.50
                                        Call with P Bellot to discuss
                                        amendments, current roles, &
                                        transition responsibilities
Fri    12/18/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                        Call with B Gleason, M Karbiner, K
                                        Doyle, P Bellot, K Landis re: BK case
                                        updates, transition updates,
                                        workstream updates, schedule
                                        coordination, deliverable review
Sat    12/19/2020 Rodney Gayle        Operational Management                                       1.70         1.70            $892.50
                                        Call with P Bellot to review and
                                        update transition plan check list
Sun    12/20/2020 Rodney Gayle        Operational Management                                       2.40         2.40          $1,260.00
                                        Review/research/redline transition
                                        planning discussion outline
Mon    12/21/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                        Call with P Bellot re: transition tasks,
                                        lease deal review, lease amendment
                                        review, deal amendment issue to
                                        pay admin rent previously withheld
                                        pending a deal
Mon    12/21/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                        Develop transition planning,
                                        deliverables
Mon    12/21/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                        Call with P Bellot re: transition
                                        follow-ups, lease amendment and
                                        deal approval queue
Mon    12/21/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                        Review/research/reply re: marketing
                                        budget proposal from S LeWinter,
                                        forward to B Gleason for approval
Mon    12/21/2020 Rodney Gayle        Operational Management                                       1.30         1.30            $682.50
                                        Call with K Miramadi, B Vahaly, F
                                        Napolitano, B Gleason, D Mayer, R
                                        Julianelli, P Bellot re: transition
                                        planning meeting, critical issues
                                        review
Mon    12/21/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                        Review/research/reply re: Class
                                        Action objection from Blank, E Howe
                                        request for information
Mon    12/21/2020 Rodney Gayle        Operational Management                                       1.20         1.20            $630.00
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 114 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 113 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Call with B Gleason, M Karbiner, P
                                         Bellot, K Doyle, K Landis (partial) D
                                         Mayer (partial) re: BK update,
                                         transition planning update, budget
                                         approach, transition approach
Mon     12/21/2020 Rodney Gayle        Operational Management                                       1.50         1.50            $787.50
                                         Develop transition plan deliverable,
                                         time allocation analysis
Mon     12/21/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/research new lease deals
                                         from Hilco
Mon     12/21/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                         Review TSA document
Mon     12/21/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Prep, final document changes for
                                         transition kickoff meeting
Mon     12/21/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00
                                         Call with B Gleason re: transition
                                         planning, scheduling
Mon     12/21/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                         Call with M Karbiner re: transition
                                         plans, allocation analysis, scheduling
                                         next steps
Mon     12/21/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Follow-up transition plan deliverable
                                         to new management and K Miramadi
                                         re: communication plan, review
                                         recent draft, forward, extract and
                                         update last membership
                                         communication
Mon     12/21/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Call with K Miramadi re: 7805
                                         equipment issues, LL position
Mon     12/21/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                         Call with B Gleason re: transition
                                         planning
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                         Call with B Gleason, M Karbiner re:
                                         case updates, transition planning
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/reply re: communications for
                                         rejected club
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 115 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 114 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Call with B Gleason re: club rejection
                                         approach
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/reply to rejection issue with
                                         Peak Activity.
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/research rejection update
                                         via designation deadline
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Call with B Gleason re: rejection
                                         approach, review meeting,
                                         communications, sale hearing update
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Review/analysis/reply re:
                                         membership metrics weekly by club.
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                         Call with P Bellot to review Jan rent
                                         pmt file
Tues    12/22/2020 Rodney Gayle        Operational Management                                       1.10         1.10            $577.50
                                         Review/research/summarize final
                                         marketing budget approval, review
                                         with J Johnson, email to leads for
                                         approval
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Call with M Karbiner re: rejection
                                         approach and scenarios, budget, rent
                                         for budget, marketing spend for
                                         budget
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                         Review/redline/reply to transition
                                         issues letter per B Gleason
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00
                                         Review/research rejection list
                                         submission from buyer
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Research rejection process, frame
                                         rejection issues for B Gleason and
                                         email for review.
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Call with M Tabloff, K Patel, B Udell, P
                                         Bellot re: Hilco lease updates, deal
                                         review, pipeline status,
                                         documentation process, update
                                         strategy, rejected club review
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 116 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 115 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Tues    12/22/2020 Rodney Gayle        Operational Management                                       1.00         1.00            $525.00
                                         Call with A Pollack, J Singer, J
                                         Johnson, S LeWinter re:
                                         communication updates, emergence
                                         planning, scheduling issues, marketing
                                         tie-ins
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/redline Gleason testimony
                                         prep for Sale Hearing
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Call with E Howe re: Peak Activity,
                                         rejected list approach
Tues    12/22/2020 Rodney Gayle        Operational Management                                       1.30         1.30            $682.50
                                         Call with P Bellot re: review Hilco
                                         re-calculations of savings from
                                         pre-Hilco deferrals with adjusted
                                         fees, approve approach, lease deal
                                         review
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Develop approach/letter to sell
                                         equipment, email to J Johnson/B
                                         Gleason for review, prep for e Howe
                                         review
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/reply to media update,
                                         disseminate
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Call with P Bellot to approve new
                                         Hilco deals and review LL redlines
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00
                                         Research/analysis of rejected club
                                         drafts
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                         Call with B Gleason, J Johnson, D
                                         Mayer, R Julianelli, M Karbiner re:
                                         executive update, BK update,
                                         transition planning, rejection
                                         approach
Tues    12/22/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Call with E Howe re: Peak Activity,
                                         rejected list approach, equipment
                                         sale process in rejected clubs
Wed     12/23/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50


BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 117 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                Page 116 of 128
Filters Used:
      - Time Entry Date:         11/30/2020 to 12/31/2020
      - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                            *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                        Call with P Bellot re: 7751and 7455
                                        amendments
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                        Call with P Bellot to review
                                        amendments and discuss Jan rent
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                        Call follow-up with B Gleason re:
                                        communication readiness on eMail
                                        blast campaign, options, pending
                                        outcome of hearing
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Review/reply re: admin rent payment
                                        request from deal that didn't fully
                                        extinguish admin rent requirement,
                                        budget implications and direction
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.70         0.70            $367.50
                                        Review/research/reply re:
                                        equipment sales in rejected club,
                                        direction confirmation to J
                                        Johnson/Newco
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00
                                        Call with B Gleason, M Karbiner, K
                                        Doyle, P Bellot re: transition planning,
                                        budget extension review,
                                        assumption review
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Review/reply on company metrics,
                                        disseminate to buyer
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                        Call with B Gleason re: update on sale
                                        hearing issues, possible outcomes
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                        Review/research/reply re:
                                        equipment extraction from rejected
                                        clubs, legal approach, logistics,
                                        implications to liens
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                        Call with J Johnson re: equipment
                                        sales in rejected clubs
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Review/research rejection list
                                        submission from buyer
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50


BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 118 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                Page 117 of 128
Filters Used:
      - Time Entry Date:         11/30/2020 to 12/31/2020
      - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *    = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                        Call with B Gleason re: sale hearing
                                        issues, solution review,
                                        recommendation options
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                        Call with P Bellot re: deal amendment
                                        issue on 7751, 7455 regarding
                                        conditional abatements if rejected,
                                        Hilco summary sheet
                                        review/dissemination
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Review/research/reply re: Hilco
                                        status to M Tabloff, next step
                                        instructions
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                        Research / Correspond with J
                                        Johnson/S LeWinter on
                                        communication readiness for
                                        membership notification, Call with S
                                        LeWinter, follow-up communications
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.70         0.70            $367.50
                                        Call with B Gleason, M Karbiner, P
                                        Bellot, K Doyle re: hearing outcome,
                                        budget, next steps
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                        Call with M Karbiner re: follow-ups
                                        for next week, budget extension
                                        considerations
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Call with E Howe re: admin rend
                                        issues, coverage
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                        Call with M Karbiner re: transition
                                        issues, next steps
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                        Call with J Johnson re: equipment
                                        sales in rejected clubs
Wed    12/23/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                        Call with B Gleason, M Karbiner, K
                                        Doyle, P Bellot re: hearing f/u, solution
                                        review
Sat    12/26/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00




BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 119 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                Page 118 of 128
Filters Used:
      - Time Entry Date:         11/30/2020 to 12/31/2020
      - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                            *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                        Review/research/redline/reply re:
                                        membership draft sale agreements
                                        including revert with multiple
                                        versions, BK/ E Howe review, YF
                                        reviews B Vahaly, J Johnson, D
                                        Mayer, combine changes, finalize
                                        draft, forward for distribution to the
                                        buyer
Sun    12/27/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                        Call with J Johnson re: draft sale
                                        agreements, deal terms, approach
Sun    12/27/2020 Rodney Gayle        Operational Management                                       4.50         4.50          $2,362.50
                                        Review/research/redline/reply re:
                                        membership draft sale agreements
                                        including revert with multiple
                                        versions, BK/ E Howe review, YF
                                        reviews B Vahaly, J Johnson, D
                                        Mayer, combine changes, finalize
                                        draft, forward for distribution to the
                                        buyer
Mon    12/28/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Analysis/develop CRO updates for
                                        weekly lender meeting
Mon    12/28/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                        Research doc links for membership,
                                        review docket for hearing
Mon    12/28/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                        Review/reply re: media update from
                                        J Johnson
Mon    12/28/2020 Rodney Gayle        Operational Management                                       2.50         2.50          $1,312.50
                                        Review/redline/update/disseminate
                                        draft sale versions to include PT
Mon    12/28/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                        Call with M Karbiner re: budget
                                        update, draft sale status
Mon    12/28/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                        Call with B Gleason, M Karbiner, P
                                        Bellot, K Doyle, K Landis re: case
                                        update, DIP budget
                                        review/approach/next steps, draft
                                        sale updates, bk scheduled filing
                                        status, membership communication
                                        update

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 120 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 119 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
Mon     12/28/2020 Rodney Gayle        Operational Management                                       0.70         0.70            $367.50
                                         Review E Howe redlines to draft sale,
                                         extend changes to 2nd agreement,
                                         convert to PDF, review finals,
                                         disseminate
Mon     12/28/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/update/reply re: Hilco lease
                                         renegotiation update
Mon     12/28/2020 Rodney Gayle        Operational Management                                       2.90         2.90          $1,522.50
                                         Review/redline/reply re: membership
                                         communication/notification of sale,
                                         multiple versions to avoid series of
                                         hyperlinks
Mon     12/28/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Review/reply re: request for draft
                                         sale membership letter
                                         announcement
Mon     12/28/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Call with P Cunningham re: draft sale
                                         document changes
Mon     12/28/2020 Rodney Gayle        Operational Management                                       1.70         1.70            $892.50
                                         Review/disseminate draft sale
                                         agreements signed by potential
                                         buyer, review/communicate on
                                         liabilities
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Call with K Landis re: membership
                                         chart updates to % of membership
                                         metrics
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Review/reply re: surrender letters for
                                         rejection process
Tues    12/29/2020 Rodney Gayle        Operational Management                                       3.70         3.70          $1,942.50
                                         Analysis/develop CRO updates for
                                         weekly lender meeting
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                         Call with B Gleason re: workstream
                                         updates, lease deal update, member
                                         notification updates/plan, draft sale
                                         updates, plan for CRO update call
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/updates re: membership
                                         notification statuses, updates
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 121 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 120 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Call with B Gleason, M Karbiner re:
                                         case update, workstream updates,
                                         budget review
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/reply re: ordinary course
                                         professionals declaration requests
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Review/reply re: membership
                                         notification content update to
                                         counsel, instructions for Donlin, time
                                         line of execution
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                         Call with B Gleason re: review input
                                         on messaging/communications
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                         Review/reply re: club status updates
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Review/updates re: membership
                                         notification statuses, updates
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                         Review/update/reply re: AZ
                                         membership draft sales
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Call with E Howe re: draft sale
                                         update/approvals, surrender
                                         notification requirements on rejected
                                         clubs, membership notice
                                         requirements
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/request/redline/reply re:
                                         surrender notification requirements,
                                         letter redlines to LLs, disseminate for
                                         approvals
Tues    12/29/2020 Rodney Gayle        Operational Management                                       1.00         1.00            $525.00
                                         Call with K Kintner, J Singer, J Johnson,
                                         S LeWinter re: communication
                                         updates, emergence planning,
                                         scheduling issues, marketing tie-ins,
                                         member notices, media update
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Review/update/reply re: media
                                         update report
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 122 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 121 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                             *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Review/research/develop media
                                         communications, PR materials
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                         Call with J Johnson, D Mayer, R
                                         Julianelli, B Gleason, M Karbiner re: BK
                                         case updates, sale/close status,
                                         transition agreement review, budget
                                         update, transition readiness update
Tues    12/29/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Review/reply re: membership
                                         notification content, link status
                                         updates, instructions to execute full
                                         requirement per hearing
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Call with B Gleason re: Hilco strategy
                                         update, FA request for operational
                                         membership data
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00
                                         Call with M Karbiner re: call
                                         follow-ups, transition update,
                                         budgeting admin rents for
                                         rejected/rejecting leases
Wed     12/30/2020 Rodney Gayle        Operational Management                                       1.10         1.10            $577.50
                                         Analysis/develop CRO updates for
                                         weekly lender meeting
Wed     12/30/2020 Rodney Gayle        Operational Management                                       1.60         1.60            $840.00
                                         Call with P Bellot, M Karbiner (partial
                                         .1) re: past-due admin rent analysis
                                         inside of lease amendment deals
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                         Review/research/analysis re: admin
                                         rents for rejected/rejecting leases
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.40         0.40            $210.00
                                         Call with P Bellot to ensure all
                                         amendments finalized and receive
                                         update on transition items
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.50         0.50            $262.50
                                         Call with B Gleason re: follow-ups
                                         from CRO update meeting, status of
                                         draft sale
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/update/reply/ re: surrender
                                         letter confirmations
Wed     12/30/2020 Rodney Gayle        Operational Management                                       1.50         1.50            $787.50
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 123 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                 Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                 Page 122 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                              *    = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                         Review/research data request re:
                                         ABC financial billing data request for
                                         lender FA
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Review/reply re: approach to
                                         objection responses, cancellation
                                         request process
Wed     12/30/2020 Rodney Gayle        Operational Management                                       1.20         1.20            $630.00
                                         Review/update/reply re: AZ
                                         membership draft sales, approval
                                         review, agreement execution
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.10         0.10             $52.50
                                         Call with P Bellot to review new deal
                                         paperwork.
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.70         0.70            $367.50
                                         Review/update/disseminate re:
                                         member sale notification updates/
                                         metrics
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.60         0.60            $315.00
                                         Call with M Tabloff, K Patel, B Udell, P
                                         Bellot, G Apter, F Napolitano re: Hilco
                                         lease updates, Bk status update, deal
                                         review, pipeline status,
                                         documentation process, update
                                         strategy, rejected club review
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.90         0.90            $472.50
                                         Call with B Gleason, M Karbiner, P
                                         Bellot, K Doyle, K Landis re: case
                                         update, workstream review, next
                                         steps
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.20         0.20            $105.00
                                         Review/research/analysis re: admin
                                         rents for rejected/rejecting leases
Wed     12/30/2020 Rodney Gayle        Operational Management                                       0.30         0.30            $157.50
                                         Member objection/cancellation
                                         actions, email updates
Thur    12/31/2020 Rodney Gayle        Operational Management                                       0.80         0.80            $420.00
                                         Call with M Leto, R Julianelli, D Smith,
                                         re: 7743 Cocowalk expert report,
                                         development of next phase demand
                                         letter, monitoring, update to
                                         historical outline
Thur    12/31/2020 Rodney Gayle        Operational Management                                       1.40         1.40            $735.00


BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                   Doc 640-1            Filed 01/12/21          Page 124 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                     Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                     Page 123 of 128
Filters Used:
       - Time Entry Date:            11/30/2020 to 12/31/2020
       - Project ID:            YouFit III - BK: to YouFit III - BK:

                                                                  *    = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee            Description                                                  Hrs        B-Hrs            Amount         *
Operational Management
                                             Review/research 7743 expert report,
                                             develop approach/next steps on
                                             facility/LL issues
Thur    12/31/2020 Rodney Gayle            Operational Management                                       0.50         0.50            $262.50
                                             Call with B Gleason, M Karbiner re:
                                             workstream updates
Thur    12/31/2020 Rodney Gayle            Operational Management                                       2.40         2.40          $1,260.00
                                             Analysis of billing data from Covid
                                             period, refund data, cancellation
                                             data, support data request from
                                             lender FA
Thur    12/31/2020 Rodney Gayle            Operational Management                                       1.90         1.90            $997.50
                                             Call with B Gleason, K Miramadi
                                             (partial) re: review of data analysis,
                                             lease deal process
Thur    12/31/2020 Rodney Gayle            Operational Management                                       0.40         0.40            $210.00
                                             Call with P Bellot re: rent payment
                                             strategy, billing data analysis, lease
                                             deal process update
Thur    12/31/2020 Rodney Gayle            Operational Management                                       0.30         0.30            $157.50
                                             Review/reply re: legal questions to
                                             Howe re: Jan rent, surrender issues,
                                             asset abandonment notifications
Thur    12/31/2020 Rodney Gayle            Operational Management                                       0.60         0.60            $315.00
                                             Call with J Johnson, D Mayer, R
                                             Julianelli, B Gleason, M Karbiner, B
                                             Vahaly re: BK case updates,
                                             sale/close status, budget update,
                                             transition readiness update
Thur    12/31/2020 Rodney Gayle            Operational Management                                       0.10         0.10             $52.50
                                             Review/disseminate plan for Jan rent
                                             payments, queued up for 1/4 release

                                                                        Rodney Gayle Total:         232.30         232.30        $121,957.50

                                                         Operational Management Total:              427.20         427.20        $196,774.00

Preparation of Monthly Operating Reports
A Mink
Mon 12/7/2020          A Mink              Preparation of Monthly Operating Reports                     0.80         0.80            $420.00
                                              Initial MOR prep call with K Doyle, M
                                             Karbiner, D Mayer and B Bermudez
Tues    12/15/2020 A Mink                  Preparation of Monthly Operating Reports                     0.50         0.50            $262.50
                                             Conference call with K Doyle to
                                             discuss presentation of A/P.
Tues    12/15/2020 A Mink                  Preparation of Monthly Operating Reports                     1.00         1.00            $525.00
BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                    Doc 640-1            Filed 01/12/21          Page 125 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                      Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                      Page 124 of 128
Filters Used:
       - Time Entry Date:             11/30/2020 to 12/31/2020
       - Project ID:             YouFit III - BK: to YouFit III - BK:

                                                                  *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee             Description                                                  Hrs        B-Hrs            Amount         *
Preparation of Monthly Operating Reports
                                              Call with K Doyle, M Karbiner and D
                                              Mayer to discuss open items &
                                              information still needed for MOR
Wed     12/16/2020 A Mink                   Preparation of Monthly Operating Reports                     1.00         1.00            $525.00
                                              Review of next MOR turn
Wed     12/16/2020 A Mink                   Preparation of Monthly Operating Reports                     1.00         1.00            $525.00
                                              Call with K Doyle, D Mayer and M
                                              Karbiner and other YF staff to answer
                                              open items on MOR November
Wed     12/16/2020 A Mink                   Preparation of Monthly Operating Reports                     0.30         0.30            $157.50
                                              Call with K Doyle and D Mayer to
                                              discuss open item on Balance Sheet
                                              for MOR
Thur    12/17/2020 A Mink                   Preparation of Monthly Operating Reports                     1.00         1.00            $525.00
                                              Call to discuss final open items for the
                                              MOR with M Karbiner, K Doiyle, D
                                              Mayer, and B Bermudez.
Fri     12/18/2020 A Mink                   Preparation of Monthly Operating Reports                     0.90         0.90            $472.50
                                              Call with M Karbiner, K Doyle, D
                                              Mayer and B Bermudez to review
                                              Final Draft MOR

                                                                                 A Mink Total:           6.50         6.50          $3,412.50

K Doyle
Mon 12/7/2020          K Doyle              Preparation of Monthly Operating Reports                     0.80         0.80            $212.00
                                              Initial MOR prep call with M Karbiner,
                                              A Mink, D Mayer and B Bermudez
Wed     12/9/2020      K Doyle              Preparation of Monthly Operating Reports                     0.70         0.70            $185.50
                                              Reviewing schedules provided by
                                              Company for MOR information
Fri     12/11/2020 K Doyle                  Preparation of Monthly Operating Reports                     3.60         3.60            $954.00
                                              Updating MOR for November
Sun     12/13/2020 K Doyle                  Preparation of Monthly Operating Reports                     0.80         0.80            $212.00
                                              Updating MOR for November
Mon     12/14/2020 K Doyle                  Preparation of Monthly Operating Reports                     4.60         4.60          $1,219.00
                                              Updating the December MOR &
                                              reconciling MOR 1 to the bank
                                              statements
Tues    12/15/2020 K Doyle                  Preparation of Monthly Operating Reports                     4.40         4.40          $1,166.00
                                              Updating the December MOR &
                                              reconciling bank statements,
                                              reconciliations, and balance sheet
Tues    12/15/2020 K Doyle                  Preparation of Monthly Operating Reports                     0.50         0.50            $132.50



BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                Doc 640-1            Filed 01/12/21          Page 126 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                  Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                  Page 125 of 128
Filters Used:
       - Time Entry Date:         11/30/2020 to 12/31/2020
       - Project ID:         YouFit III - BK: to YouFit III - BK:

                                                              *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee         Description                                                  Hrs        B-Hrs            Amount         *
Preparation of Monthly Operating Reports
                                          Conference call with A Mink to
                                          discuss presentation of A/P.
Tues    12/15/2020 K Doyle              Preparation of Monthly Operating Reports                     0.50         0.50            $132.50
                                          Call with M Karbiner and David
                                          Mayer re MOR draft
Tues    12/15/2020 K Doyle              Preparation of Monthly Operating Reports                     1.00         1.00            $265.00
                                          Call with A Mink, M Karbiner and D
                                          Mayer to discuss open items &
                                          information still needed for MOR
Wed     12/16/2020 K Doyle              Preparation of Monthly Operating Reports                     0.30         0.30             $79.50
                                          Call with A Mink and D Mayer to
                                          discuss open item on Balance Sheet
                                          for MOR
Wed     12/16/2020 K Doyle              Preparation of Monthly Operating Reports                     1.00         1.00            $265.00
                                          Call with A Mink, D Mayer and M
                                          Karbiner and other YF staff to answer
                                          open items on MOR November
Wed     12/16/2020 K Doyle              Preparation of Monthly Operating Reports                     3.90         3.90          $1,033.50
                                          Updating MOR & supporting
                                          schedules
Thur    12/17/2020 K Doyle              Preparation of Monthly Operating Reports                     1.00         1.00            $265.00
                                          Call to discuss final open items for the
                                          MOR with M Karbiner, A Mink, D
                                          Mayer, and B Bermudez.
Thur    12/17/2020 K Doyle              Preparation of Monthly Operating Reports                     2.70         2.70            $715.50
                                          Updating MOR & supporting
                                          schedules
Fri     12/18/2020 K Doyle              Preparation of Monthly Operating Reports                     0.60         0.60            $159.00
                                          Reviewing Global Notes for MOR
Fri     12/18/2020 K Doyle              Preparation of Monthly Operating Reports                     2.30         2.30            $609.50
                                          Finalizing MOR package
Fri     12/18/2020 K Doyle              Preparation of Monthly Operating Reports                     0.80         0.80            $212.00
                                          Review final draft of MOR and
                                          supporting schedules with M Karbiner
Fri     12/18/2020 K Doyle              Preparation of Monthly Operating Reports                     1.20         1.20            $318.00
                                          Updating Balance Sheet for MOR 3
Fri     12/18/2020 K Doyle              Preparation of Monthly Operating Reports                     0.90         0.90            $238.50
                                          Call with M Karbiner, A Mink, D
                                          Mayer and B Bermudez to review
                                          Final Draft MOR
Mon     12/21/2020 K Doyle              Preparation of Monthly Operating Reports                     4.60         4.60          $1,219.00




BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21           Page 127 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                    Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 126 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                   Hrs        B-Hrs            Amount         *
Preparation of Monthly Operating Reports
                                           Updating and preparing the final MOR
                                           package including creating
                                           supporting schedule for MOR 1
                                           disbursements

                                                                             K Doyle Total:           36.20        36.20          $9,593.00

M Karbiner
Mon 12/7/2020          M Karbiner        Preparation of Monthly Operating Reports                      0.80         0.80            $396.00
                                           Initial MOR prep call with K Doyle, A
                                           Mink, D Mayer and B Bermudez
Wed     12/9/2020      M Karbiner        Preparation of Monthly Operating Reports                      0.40         0.40            $198.00
                                           Review draft MOR1 from D Mayer
Thur    12/10/2020 M Karbiner            Preparation of Monthly Operating Reports                      0.30         0.30            $148.50
                                           Review/comment draft MOR5 from D
                                           Mayer
Fri     12/11/2020 M Karbiner            Preparation of Monthly Operating Reports                      0.50         0.50            $247.50
                                           Review bank statements for MOR
Mon     12/14/2020 M Karbiner            Preparation of Monthly Operating Reports                      1.80         1.80            $891.00
                                           Review/comment Nov MOR
Tues    12/15/2020 M Karbiner            Preparation of Monthly Operating Reports                      0.50         0.50            $247.50
                                           Call with K Doyle and D Mayer re
                                           MOR draft
Tues    12/15/2020 M Karbiner            Preparation of Monthly Operating Reports                      1.00         1.00            $495.00
                                           Call with A Mink, K Doyle and D
                                           Mayer to discuss open items &
                                           information still needed for MOR
Tues    12/15/2020 M Karbiner            Preparation of Monthly Operating Reports                      1.60         1.60            $792.00
                                           Review/comment of Nov MOR
Wed     12/16/2020 M Karbiner            Preparation of Monthly Operating Reports                      1.00         1.00            $495.00
                                           Call with A Mink, D Mayer and K
                                           Doyle and other YF staff to answer
                                           open items on MOR November
Wed     12/16/2020 M Karbiner            Preparation of Monthly Operating Reports                      1.50         1.50            $742.50
                                           Review/comment of Nov MOR
Thur    12/17/2020 M Karbiner            Preparation of Monthly Operating Reports                      1.00         1.00            $495.00
                                           Call to discuss final open items for the
                                           MOR with K Doyle, A Mink, D Mayer,
                                           and B Bermudez.
Thur    12/17/2020 M Karbiner            Preparation of Monthly Operating Reports                      1.40         1.40            $693.00
                                           Review/comment of Nov MOR
Fri     12/18/2020 M Karbiner            Preparation of Monthly Operating Reports                      1.10         1.10            $544.50
                                           Review/comment of Nov MOR and
                                           Global Notes
Fri     12/18/2020 M Karbiner            Preparation of Monthly Operating Reports                      0.80         0.80            $396.00

BillQuick Standard Report Copyright © BQE Software, Inc.
                        Case 20-12841-MFW                 Doc 640-1            Filed 01/12/21           Page 128 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                    Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                    Page 127 of 128
Filters Used:
       - Time Entry Date:           11/30/2020 to 12/31/2020
       - Project ID:          YouFit III - BK: to YouFit III - BK:

                                                               *     = Invoiced (mouse over for #),     = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day     Date           Employee          Description                                                   Hrs        B-Hrs            Amount         *
Preparation of Monthly Operating Reports
                                           Review final draft of MOR and
                                           supporting schedules with K Doyle
Fri     12/18/2020 M Karbiner            Preparation of Monthly Operating Reports                      0.90         0.90            $445.50
                                           Call with K Doyle, A Mink, D Mayer
                                           and B Bermudez to review Final Draft
                                           MOR
Mon     12/21/2020 M Karbiner            Preparation of Monthly Operating Reports                      2.40         2.40          $1,188.00
                                           Review/comment of Final Nov MOR
                                           for UST
Tues    12/22/2020 M Karbiner            Preparation of Monthly Operating Reports                      0.20         0.20             $99.00
                                           Communication with N Ballen re Nov
                                           MOR
Mon     12/28/2020 M Karbiner            Preparation of Monthly Operating Reports                      0.20         0.20             $99.00
                                           Review/comment of adjustment to
                                           Nov MOR disbursement schedule for
                                           UST

                                                                          M Karbiner Total:           17.40        17.40          $8,613.00

                                       Preparation of Monthly Operating Reports Total:                60.10        60.10         $21,618.50

Sale of Assets
M Karbiner
Tues 12/8/2020         M Karbiner        Sale of Assets                                                0.60         0.60            $297.00
                                           Review/comment Planet Fitness bid
Thur    12/10/2020 M Karbiner            Sale of Assets                                                0.30         0.30            $148.50
                                           Review/comment/send Member
                                           data to Teri Kendall
Thur    12/10/2020 M Karbiner            Sale of Assets                                                0.40         0.40            $198.00
                                           Communicate with T. Kendall re
                                           Memberhip data for interested
                                           buyers
Mon     12/14/2020 M Karbiner            Sale of Assets                                                0.60         0.60            $297.00
                                           Review/comment info for TriArtisan
                                           due diligence
Mon     12/14/2020 M Karbiner            Sale of Assets                                                0.20         0.20             $99.00
                                           Review/comment Gen 3 results and
                                           New Model Gen 3 Proj. info for data
                                           room
Tues    12/15/2020 M Karbiner            Sale of Assets                                                0.50         0.50            $247.50
                                           Call with R Gayle re: IB request for
                                           additional bidder deliverables
Tues    12/15/2020 M Karbiner            Sale of Assets                                                0.40         0.40            $198.00
                                           Review/comment of info for TriArtisan
                                           due diligence


BillQuick Standard Report Copyright © BQE Software, Inc.
                       Case 20-12841-MFW               Doc 640-1            Filed 01/12/21          Page 129 of 132
Phoenix Management
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                                Printed on: 1/11/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                Page 128 of 128
Filters Used:
      - Time Entry Date:         11/30/2020 to 12/31/2020
      - Project ID:        YouFit III - BK: to YouFit III - BK:

                                                            *     = Invoiced (mouse over for #),    = Marked as Billed,    = Non-Billable,   = Xtra
Project ID - Name (Manager): YouFit III - BK: - YouFit III - BK (Brian Gleason)
Day    Date           Employee        Description                                                  Hrs        B-Hrs            Amount         *
Sale of Assets
                                                                       M Karbiner Total:           3.00         3.00          $1,485.00

Rodney Gayle
Tues 12/15/2020 Rodney Gayle          Sale of Assets                                               0.50         0.50            $262.50
                                        Call with M Karbiner re: IB request for
                                        additional bidder deliverables

                                                                   Rodney Gayle Total:             0.50         0.50            $262.50

                                                                    Sale of Assets Total:          3.50         3.50          $1,747.50

                                                          Project YouFit III - BK: Total:      899.20         899.20        $381,748.00

                                                                           Grand Total:        899.20         899.20        $381,748.00




BillQuick Standard Report Copyright © BQE Software, Inc.
                    Case 20-12841-MFW                Doc 640-1           Filed 01/12/21         Page 130 of 132
Phoenix Management                                                                                                   Expenses By Item
110 Commons Court
Chadds Ford, PA 19317-9716                                                                                             Printed on: 1/7/2021
Tel: 610-358-4700 Fax: 610-358-9377
                                                                                                                                Page 1 of 1
Filters Used:
      - Expense Log Date:     11/30/2020 to 12/31/2020
      - Expense Log Project ID:   YouFit III - BK: to YouFit III - BK:

Date        Employee ID Project ID                         Units         Amount Memo

Legal: - Legal
12/1/2020 A Mink       YouFit III - BK:                     1.00          $33.00 Court Call
12/8/2020 Rodney Gayle YouFit III - BK:                     1.00          $22.50 Court Call - Day 2 Motions hearing
12/14/2020 M Karbiner  YouFit III - BK:                     1.00          $27.75 CourtCall for hearing - 11/24/2020 not previously
                                                                                   billed
12/14/2020 M Karbiner       YouFit III - BK:                1.00          $48.75 CourtCall for hearing - 11/12/2020 not previously
                                                                                   billed
12/14/2020 M Karbiner       YouFit III - BK:                1.00          $22.50 CourtCall for hearing - 12/08/20 not previously billed
12/14/2020 K Landis         YouFit III - BK:                1.00          $27.75 YouFit Health Clubs's Virtual Hearing call 11/23/20 not
                                                                                   previously billed
                                               Legal: Sub-Total:         $182.25

                                                   Grand Total:          $182.25




BillQuick Standard Report Copyright © BQE Software, Inc.                    *Profit is negative cost for non-billables, MU amount for billables
              Case 20-12841-MFW                Doc 640-1         Filed 01/12/21         Page 131 of 132




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)

                                                                Objection Deadline: January XX, 2021 at 4:00 p.m.
                                                                (prevailing Eastern Time)
                                                                Hearing Date: To be determined if any objection is filed


                                        NOTICE OF FEE STATEMENT

             PLEASE TAKE NOTICE that Phoenix Executive Services, LLC (“Phoenix”),

professional for the debtor and debtor in possession in the above-captioned bankruptcy case (the

“Debtor”), has filed the Second Monthly Fee Statement of Phoenix Executive Services, LLC,

Providing a Chief Restructuring Officer and Certain Additional Personnel to the Debtors and for

Compensation for Services Rendered and Reimbursement of Expenses Incurred From the Period

of November 30, 2020 Through December 31, 2020 (the “Fee Statement”).

             PLEASE TAKE FURTHER NOTICE that any responses or objections to the Fee

Statement must be served in accordance with the Order (I) Authorizing the Debtors to Employ and

Retain Phoenix Executive Services, LLC to Provide the Debtors with a Chief Restructuring Officer

and Additional Personnel and (II) Designating Brian Gleason as the Debtors’ Chief Restructuring

Officer, Nunc Pro Tunc to the Petition Date [Docket No. 195] (the “Retention Order”) so as to be

received by undersigned counsel on or before January XX, 2021 at 4:00 p.m. (prevailing




1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
      the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
      entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
      33442.
         Case 20-12841-MFW          Doc 640-1       Filed 01/12/21   Page 132 of 132




Eastern Time) (the “Objection Deadline”).

       PLEASE TAKE FURTHER NOTICE that if any responses or objections to the Fee

Statement are timely received, a hearing on the Fee Statement may be held at a date and time

convenient to the Bankruptcy Court. Only those objections made in writing and timely received in

accordance with the Retention Order and the procedures set forth herein will be considered by the

Bankruptcy Court at such hearing.

IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
APPLICATION WILL BE DEEMED APPROVED AND THE APPLICANT WILL BE
ENTITLED TO PAYMENT OF ITS REQUESTED FEES WITHOUT FURTHER NOTICE
OR HEARING.


Dated: January XX, 2021                     GREENBERG TRAURIG, LLP

                                            /s/ Draft
                                            Dennis A. Meloro (DE Bar No. 4435)
                                            1007 North Orange Street, Suite 1200
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 661-7000
                                            Facsimile (302) 661-7360
                                            Email: melorod@gtlaw.com

                                            -and-

                                            Nancy A. Peterman (admitted pro hac vice)
                                            Eric Howe (admitted pro hac vice)
                                            Nicholas E. Ballen (admitted pro hac vice)
                                            77 West Wacker Dr., Suite 3100
                                            Chicago, Illinois 60601
                                            Telephone: (312) 456-8400
                                            Facsimile: (312) 456-8435
                                            Email:     petermann@gtlaw.com
                                                       howee@gtlaw.com
                                                       ballenn@gtlaw.com

                                            Counsel for the Debtors and Debtors in Possession
